[arrevolvingcreditagreeme001.jpg]
Execution Version AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT
dated as of December 21, 2018 among CAPITAL SOUTHWEST CORPORATION as Borrower
The LENDERS Party Hereto ING CAPITAL LLC as Administrative Agent, Arranger and
Bookrunner and TEXAS CAPITAL BANK, N.A. as Documentation Agent
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms
...................................................................................................1
SECTION 1.02. Classification of Loans and Borrowings
..........................................................33 SECTION 1.03. Terms
Generally...............................................................................................33
SECTION 1.04. Accounting Terms; GAAP
...............................................................................34
SECTION 1.05. Interest Rates
....................................................................................................35
ARTICLE II THE CREDITS SECTION 2.01. The Commitments
............................................................................................35
SECTION 2.02. Loans and Borrowings
.....................................................................................35
SECTION 2.03. Requests for
Borrowings..................................................................................36
SECTION 2.04. Letters of Credit.
..............................................................................................37
SECTION 2.05. Funding of Borrowings
....................................................................................42
SECTION 2.06. Interest Elections
..............................................................................................42
SECTION 2.07. Termination, Reduction or Increase of the Commitments
...............................44 SECTION 2.08. Repayment of Loans; Evidence of
Debt ..........................................................47 SECTION 2.09.
Prepayment of Loans
.......................................................................................48
SECTION 2.10. Fees
..................................................................................................................50
SECTION 2.11.
Interest..............................................................................................................51
SECTION 2.12. Eurocurrency Borrowing
Provisions................................................................52
SECTION 2.13. Increased Costs
................................................................................................54
SECTION 2.14. Break Funding Payments
.................................................................................55
SECTION 2.15. Taxes
................................................................................................................56
SECTION 2.16. Payments Generally; Pro Rata Treatment: Sharing of Set-offs
.......................60 SECTION 2.17. Defaulting
Lenders...........................................................................................62
SECTION 2.18. Mitigation Obligations; Replacement of Lenders
............................................64 ARTICLE III REPRESENTATIONS AND
WARRANTIES SECTION 3.01. Organization; Powers
.......................................................................................65
SECTION 3.02. Authorization; Enforceability
..........................................................................65
SECTION 3.03. Governmental Approvals; No Conflicts
..........................................................66 SECTION 3.04.
Financial Condition; No Material Adverse Effect
...........................................66 SECTION 3.05. Litigation.
.........................................................................................................67
SECTION 3.06. Compliance with Laws and Agreements.
........................................................67 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme003.jpg]
SECTION 3.07. Taxes.
...............................................................................................................67
SECTION 3.08. ERISA.
.............................................................................................................68
SECTION 3.09. Disclosure.
.......................................................................................................69
SECTION 3.10. Investment Company Act; Margin Regulations.
.............................................69 SECTION 3.11. Material
Agreements and Liens
.......................................................................70
SECTION 3.12. Subsidiaries and Investments.
..........................................................................70
SECTION 3.13. Properties
.........................................................................................................71
SECTION 3.14. Solvency
...........................................................................................................71
SECTION 3.15. No Default.
.......................................................................................................71
SECTION 3.16. Use of
Proceeds................................................................................................71
SECTION 3.17. Security Documents.
........................................................................................71
SECTION 3.18. Compliance with
Sanctions..............................................................................72
SECTION 3.19. Anti-Money Laundering Program
....................................................................72 SECTION
3.20. Foreign Corrupt Practices Act.
........................................................................72
SECTION 3.21. Beneficial Ownership Certification.
................................................................73 ARTICLE IV
CONDITIONS SECTION 4.01. Restatement Effective
Date..............................................................................73
SECTION 4.02. Conditions to Each Credit
Event......................................................................76
ARTICLE V AFFIRMATIVE COVENANTS SECTION 5.01. Financial Statements and Other
Information ...................................................77 SECTION 5.02.
Notices of Material
Events...............................................................................81
SECTION 5.03. Existence; Conduct of Business
.......................................................................82
SECTION 5.04. Payment of
Obligations....................................................................................82
SECTION 5.05. Maintenance of Properties; Insurance
..............................................................82 SECTION 5.06.
Books and Records; Inspection and Audit Rights
...........................................82 SECTION 5.07. Compliance with Laws
and Agreements .........................................................83
SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances
..................83 SECTION 5.09. Use of
Proceeds................................................................................................86
SECTION 5.10. Status of RIC and BDC
....................................................................................87
SECTION 5.11. Investment Policies
..........................................................................................87
SECTION 5.12. Portfolio Valuation and Diversification Etc.
...................................................87 SECTION 5.13. Calculation
of Borrowing Base
........................................................................93
SECTION 5.14. Taxes
..............................................................................................................105
SECTION 5.15. Anti-Hoarding of Assets at Non-Pledged SBIC Subsidiaries
........................106 (ii) 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme004.jpg]
ARTICLE VI NEGATIVE COVENANTS SECTION 6.01. Indebtedness
...................................................................................................106
SECTION 6.02. Liens
...............................................................................................................108
SECTION 6.03. Fundamental Changes
....................................................................................109
SECTION 6.04. Investments
....................................................................................................110
SECTION 6.05. Restricted Payments
.......................................................................................112
SECTION 6.06. Certain Restrictions on Subsidiaries
..............................................................113 SECTION 6.07.
Certain Financial Covenants
..........................................................................114
SECTION 6.08. Transactions with Affiliates
...........................................................................114
SECTION 6.09. Lines of Business
...........................................................................................115
SECTION 6.10. No Further Negative Pledge
...........................................................................115
SECTION 6.11. Modifications of Indebtedness
.......................................................................116
SECTION 6.12. Payments of Indebtedness
..............................................................................116
SECTION 6.13. Modification of Investment Policies
..............................................................117 SECTION 6.14.
SBIC Guarantee.
............................................................................................117
SECTION 6.15. Derivative Transactions
.................................................................................117
ARTICLE VII EVENTS OF DEFAULT ARTICLE VIII THE ADMINISTRATIVE AGENT SECTION
8.01. Appointment
..................................................................................................121
SECTION 8.02. Capacity as Lender
.........................................................................................121
SECTION 8.03. Limitation of Duties; Exculpation
.................................................................122 SECTION
8.04.
Reliance..........................................................................................................122
SECTION 8.05. Sub-Agents
.....................................................................................................123
SECTION 8.06. Resignation; Successor Administrative Agent
...............................................123 SECTION 8.07. Reliance by
Lenders
.......................................................................................123
SECTION 8.08. Modifications to Loan
Documents.................................................................123
SECTION 8.09. Certain ERISA Matters.
.................................................................................124
SECTION 8.10. Collateral
Matters...........................................................................................126
SECTION 8.11. Credit Bidding
................................................................................................127
ARTICLE IX MISCELLANEOUS SECTION 9.01. Notices; Electronic Communications
............................................................128 (iii)
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme005.jpg]
SECTION 9.02. Waivers; Amendments
...................................................................................131
SECTION 9.03. Expenses; Indemnity; Damage Waiver
..........................................................133 SECTION 9.04.
Successors and
Assigns..................................................................................135
SECTION 9.05. Survival
..........................................................................................................140
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
....................140 SECTION 9.07. Severability
....................................................................................................141
SECTION 9.08. Right of
Setoff................................................................................................141
SECTION 9.09. Governing Law; Jurisdiction; Etc
..................................................................141 SECTION
9.10. WAIVER OF JURY TRIAL
..........................................................................142
SECTION 9.11. Judgment Currency
........................................................................................142
SECTION 9.12. Headings
........................................................................................................143
SECTION 9.13. Treatment of Certain Information; Confidentiality
........................................143 SECTION 9.14. USA PATRIOT Act
.......................................................................................144
SECTION 9.15. Termination
....................................................................................................144
SECTION 9.16. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions ......145 SECTION 9.17. Interest Rate Limitation
.................................................................................145
SECTION 9.18. Amendment and Restatement
........................................................................145
SCHEDULE 1.01(a) - Approved Dealers and Approved Pricing Services SCHEDULE
1.01(b) - Commitments SCHEDULE 1.01(c) - [Intentionally Omitted] SCHEDULE
1.01(d) - Eligibility Criteria SCHEDULE 1.01(e) - Industry Classification Groups
SCHEDULE 3.08 - Unfunded Pension Liabilities SCHEDULE 3.11(a) - Material
Agreements SCHEDULE 3.11(b) - Liens SCHEDULE 3.12(a) - Subsidiaries SCHEDULE
3.12(b) - Investments SCHEDULE 6.08 - Certain Affiliate Transactions EXHIBIT A -
Form of Assignment and Assumption EXHIBIT B - Form of Borrowing Base Certificate
EXHIBIT C - Form of Promissory Note EXHIBIT D - Form of Borrowing Request (iv)
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme006.jpg]
AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of
December 21, 2018 (this “Agreement”), among CAPITAL SOUTHWEST CORPORATION, a
Texas corporation (the “Borrower”), the LENDERS party hereto, solely with
respect to Section 2.02(e)(ii), the DEPARTING LENDERS party hereto and ING
CAPITAL LLC, as Administrative Agent, and TEXAS CAPITAL BANK, N.A., as
documentation agent. WHEREAS, the Borrower and the Administrative Agent entered
into that certain Senior Secured Revolving Credit Agreement dated as of August
30, 2016 (as the same has been amended, supplemented, or otherwise modified from
time to time prior to the Restatement Effective Date, the “Existing Credit
Agreement”) with the lenders party thereto from time to time (the “Existing
Lenders”), pursuant to which the Existing Lenders extended certain commitments
and made certain loans to the Borrower (the “Existing Loans”); WHEREAS, the
Borrower desires to amend and restate the Existing Credit Agreement and to make
certain changes, including to increase the size of the commitments thereunder
and to extend the maturity date; WHEREAS, the Borrower wishes to prepay in full
the pro rata portion of the Loans and other obligations owing to certain
Existing Lenders identified in writing by the Administrative Agent to the
Borrower (the “Departing Lenders” and the Existing Lenders that are not
Departing Lenders, the “Existing Continuing Lenders”) with a corresponding
termination of such Departing Lenders’ commitments (the “Prepayment”); WHEREAS,
concurrently with the Prepayment, each Person identified as an “Increasing
Lender” on the signature pages hereto wishes to increase its commitment under
the Credit Agreement, and each Person identified as a “New Lender” on the
signature pages hereto wishes to become a Lender under the Credit Agreement; and
WHEREAS, the Existing Continuing Lenders are willing to make such changes to the
Existing Credit Agreement upon the terms and subject to the conditions set forth
herein. NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree that, effective as
of the Restatement Effective Date, the Existing Credit Agreement is hereby
amended and restated in its entirety as follows: ARTICLE I DEFINITIONS SECTION
1.01. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below and the terms defined in Section 5.13 have the meanings
assigned thereto in such section: 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme007.jpg]
“2022 Notes” means the Borrower’s 5.95% Unsecured Notes due December 15, 2022 in
an aggregate principal amount of approximately $77,136,175 outstanding as of the
Restatement Effective Date, as such aggregate principal amount may be reduced or
increased from time to time pursuant to Sections 6.01(l) and 6.12(b), and
without giving effect to any other amendment, consent, waiver or modification
thereto. “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate. “Adjusted
Borrowing Base” means the Borrowing Base minus the aggregate amount of Cash and
Cash Equivalents included in the Borrowing Base. “Adjusted Covered Debt Balance”
means, on any date, the aggregate Covered Debt Amount on such date minus the
aggregate amount of Cash and Cash Equivalents included in the Borrowing Base
(excluding any Cash held by the Administrative Agent pursuant to Section
2.04(k)). “Adjusted LIBO Rate” means, for the Interest Period for any
Eurocurrency Borrowing, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (i) (a) the LIBO Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate for such
Interest Period and (ii) zero. “Administrative Agent” means ING, in its capacity
as administrative agent for the Lenders hereunder. “Administrative Agent’s
Account” means an account designated by the Administrative Agent in a notice to
the Borrower and the Lenders. “Administrative Questionnaire” means an
Administrative Questionnaire in a form supplied by the Administrative Agent.
“Advance Rate” has the meaning assigned to such term in Section 5.13.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business. “Affiliate Investment” means any Investment in a
Person in which the Borrower or any of its Subsidiaries owns or controls more
than 25% of the Equity Interests. “Agency Account” has the meaning assigned to
such term in Section 5.08(c)(v). “Agreement” has the meaning assigned to such
term in the preamble of this Agreement. 2 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme008.jpg]
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%, (c) the LIBO Rate for deposits in Dollars for
a period of three (3) months plus 1% and (d) zero. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate, or such LIBO Rate,
as the case may be. “Anti-Corruption Laws” has the meaning assigned to such term
in Section 3.20. “Applicable Margin” means (a) with respect to any ABR Loan,
1.50% per annum, and (b) with respect to any Eurocurrency Loan, 2.50% per annum:
provided that (i) for any period during which the Consolidated Asset Coverage
Ratio is less than 225% but greater than or equal to 167% and the Senior
Coverage Ratio is less than 2.25 to 1.00, the Applicable Margin shall be (1)
with respect to any ABR Loan, 1.75% per annum, and (2) with respect to any
Eurocurrency Loan, 2.75% per annum, and (ii) for any period during which the
Consolidated Asset Coverage Ratio is less than 167% and the Senior Coverage
Ratio is less than 2.25 to 1.00, the Applicable Margin shall be (1) with respect
to any ABR Loan, 2.00% per annum, and (2) with respect to any Eurocurrency Loan,
3.00% per annum. Any change in the Applicable Margin due to a change in the
Consolidated Asset Coverage Ratio and/or Senior Coverage Ratio shall be as
specified in reasonable detail in the Borrowing Base Certificate required to be
delivered pursuant to Section 5.01(d) immediately prior to the Applicable Margin
Determination Date, and shall be effective from and including such Applicable
Margin Determination Date until the immediately succeeding Applicable Margin
Determination Date; provided, however, that if the Borrower fails to timely
provide such Borrowing Base Certificate prior to such Applicable Margin
Determination Date, the Applicable Margin for the applicable period shall be
determined pursuant to clause (ii) of this definition. “Applicable Margin
Determination Date” means the Restatement Effective Date and, thereafter, the
last Business Day of each calendar month. “Applicable Percentage” means, with
respect to any Lender, the percentage of the total Commitments represented by
such Lender’s Commitments. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments pursuant to Section
9.04(b). “Approved Dealer” means (a) in the case of any Eligible Portfolio
Investment that is not a U.S. Government Security, a bank or a broker-dealer
registered under the Securities Exchange Act of 1934 of nationally recognized
standing or an Affiliate thereof as set forth on Schedule 1.01(a), (b) in the
case of a U.S. Government Security, any primary dealer in U.S. Government
Securities as set forth on Schedule 1.01(a), or (c) any other bank or
broker-dealer acceptable to the Administrative Agent in its reasonable
determination. “Approved Pricing Service” means (a) a pricing or quotation
service as set forth in Schedule 1.01(a) or (b) any other pricing or quotation
service (i) approved by the Board of Directors of the Borrower, (ii) designated
in writing by the Borrower to the Administrative 3 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme009.jpg]
Agent (which designation shall be accompanied by a copy of a resolution of the
Board of Directors of the Borrower that such pricing or quotation service has
been approved by the Borrower), and (iii) acceptable to the Administrative Agent
in its reasonable determination. “Approved Third-Party Appraiser” means any
Independent nationally recognized third-party appraisal firm (a) designated by
the Borrower in writing to the Administrative Agent (which designation shall be
accompanied by a copy of a resolution of the Board of Directors of the Borrower
that such firm has been approved by the Borrower for purposes of assisting the
Board of Directors of the Borrower in making valuations of portfolio assets to
determine the Borrower’s compliance with the applicable provisions of the
Investment Company Act) and (b) acceptable to the Administrative Agent; provided
that, if any proposed appraiser requests or requires a non-reliance letter,
confidentiality agreement or similar agreement prior to allowing the
Administrative Agent to review any written valuation report, such Person shall
only be deemed an Approved Third-Party Appraiser if the Administrative Agent and
such Approved Third-Party Appraiser shall have entered into such a letter or
agreement on customary and reasonable terms. Subject to the foregoing (other
than clause (b)), it is understood and agreed that, so long as the same are
Independent third-party appraisal firms approved by the Board of Directors of
the Borrower, CTS Capital Advisors, LLC, Houlihan Lokey, Duff & Phelps LLC,
Murray, Devine and Company, Lincoln Partners Advisors, LLC, Stout Risius Ross,
LLC and Valuation Research Corporation are acceptable to the Administrative
Agent solely to the extent they are not serving as the Independent Valuation
Provider. “Asset Sale” means a sale, lease or sublease (as lessor or sublessor),
sale and leaseback, assignment, conveyance, transfer or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by an Obligor and immediately transferred to an SBIC
Subsidiary pursuant to the terms of Section 6.03(e) hereof. “Assignment and
Assumption” means an Assignment and Assumption entered into by a Lender and an
assignee (with the consent of any party whose consent is required by Section
9.04(b)), and accepted by the Administrative Agent as provided in Section 9.04,
in the form of Exhibit A or any other form approved by the Administrative Agent.
“Assuming Lender” has the meaning assigned to such term in Section 2.07(f)(i).
“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Revolver Termination Date and
the date of termination of the Commitments in accordance with this Agreement.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. 4 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme010.jpg]
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Certification” means a certification regarding a
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R § 1010.230. “Board” means the
Board of Governors of the Federal Reserve System of the United States of
America. “Board of Directors” means, with respect to any person, (a) in the case
of any corporation, the board of directors of such person, (b) in the case of
any limited liability company, the board of managers of such person, or if there
is none, the Board of Directors of the managing member of such Person, (c) in
the case of any partnership, the Board of Directors of the general partner of
such person and (d) in any other case, the functional equivalent of the
foregoing. “Borrower” has the meaning assigned to such term in the preamble to
this Agreement. “Borrower External Unquoted Value” has the meaning assigned to
such term in Section 5.12(b)(ii)(B)(y). “Borrower Tested Assets” has the meaning
assigned to such term in Section 5.12(b)(ii)(B)(y). “Borrowing” means Loans of
the same Type made, converted or continued on the same date and, in the case of
Eurocurrency Loans, that have the same Interest Period. “Borrowing Base” has the
meaning assigned to such term in Section 5.13. “Borrowing Base Certificate”
means a certificate of a Financial Officer of the Borrower, substantially in the
form of Exhibit B and appropriately completed. “Borrowing Base Deficiency”
means, at any date on which the same is determined, the amount, if any, that (a)
the aggregate Covered Debt Amount as of such date exceeds (b) the Borrowing Base
as of such date. “Borrowing Request” means a request by the Borrower for a
Borrowing in accordance with Section 2.03, substantially in the form of Exhibit
D hereto or such other form as is reasonably satisfactory to the Administrative
Agent. “Business Day” means any day (a) that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest 5 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme011.jpg]
on, a continuation or conversion of or into, or the Interest Period for, a
Eurocurrency Borrowing, or to a notice by the Borrower with respect to any such
borrowing, payment, prepayment, continuation, conversion, or Interest Period,
that is also a day on which dealings in deposits denominated in Dollars are
carried out in the London interbank market. “Capital Lease Obligations” of any
Person means the obligations of such Person to pay rent or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases or finance leases on a balance
sheet of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP. “Cash” means any
immediately available funds in Dollars or in any currency other than Dollars
(measured in terms of the Dollar Equivalent thereof) which is a freely
convertible currency. “Cash Collateralize” shall mean, with respect to a Letter
of Credit, the pledge and deposit of immediately available funds (or, if the
Issuing Bank shall agree in its sole discretion, other credit support) into a
cash collateral account maintained on behalf of the Administrative Agent in an
amount equal to one hundred and two percent (102%) of the face amount of such
Letter of Credit (or such other amount as may be specified in any applicable
provision herein) as collateral pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Bank. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support (if any). “Cash Equivalents”
means investments (other than Cash) that are one or more of the following
obligations: (a) Short-Term U.S. Government Securities (as defined in Section
5.13); (b) investments in commercial paper maturing within 180 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s; (c) investments
in certificates of deposit, banker’s acceptances and time deposits maturing
within 180 days from the date of acquisition thereof (i) issued or guaranteed by
or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States of America or any State thereof; provided that such certificates of
deposit, banker’s acceptances and time deposits are held in a securities account
(as defined in the Uniform Commercial Code) through which the Collateral Agent
can perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s; (d) fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this 6 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme012.jpg]
definition or (ii) an Approved Dealer having (or being a member of a
consolidated group having) at such date of acquisition, a credit rating of at
least A-1 from S&P and at least P- 1 from Moody’s; and (e) investments in money
market funds and mutual funds, which invest substantially all of their assets in
Cash or assets of the types described in clauses (a) through (d) above;
provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars. “Change in Control” means (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the SEC thereunder as in effect on the date hereof) of shares representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of the Borrower, (b) occupation of a majority of
the seats (other than vacant seats) on the Board of Directors of the Borrower by
Persons who were neither (A) members of the Board of Directors of the Borrower
as of the corresponding date of the previous year, (B) selected or nominated to
become members of the Board of Directors of the Borrower by the Board of
Directors of the Borrower of which a majority consisted of individuals described
in clause (A), or (C) selected or nominated to become members of the Board of
Directors of the Borrower by the Board of Directors of the Borrower of which a
majority consisted of individuals described in clause (A) and individuals
described in clause (B), or (c) any two of (i) Bowen Diehl, (ii) Michael Sarner
or (iii) Douglas Kelley (except if any such individuals are replaced with
individuals reasonably satisfactory to the Administrative Agent and Required
Lenders after the death, disability, resignation or termination of the same) are
no longer actively engaged in the day-to-day management of the Borrower. “Change
in Law” means (a) the adoption of any law, rule or regulation or treaty after
the Original Effective Date, (b) any change in any law, rule or regulation or
treaty or in the interpretation, implementation or application thereof by any
Governmental Authority after the Original Effective Date or (c) compliance by
any Lender or the Issuing Bank (or, for purposes of Section 2.13(b) or Section
2.18(a), by such Lender’s or the Issuing Bank’s holding company, if any, or by
any lending office of such Lender) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Original Effective Date; provided that, notwithstanding
anything herein to the contrary, (I) the Dodd- Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives in
connection therewith and (II) all requests, rules, guidelines or directives
promulgated by the Bank For International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory 7 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme013.jpg]
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued,
promulgated or implemented. “Class Action Judgment” means the Order Awarding
Plaintiffs’ Counsel Attorneys’ Fees and Expenses, filed as ECF No. 115, in Rines
v. Heelys, Inc., Case No. 3:07-cv- 01468-K (Consolidated) (N.D. Tex. Nov. 17,
2009). “Code” means the Internal Revenue Code of 1986, as amended from time to
time. “Collateral” has the meaning assigned to such term in the Guarantee and
Security Agreement. “Collateral Agent” means ING Capital LLC in its capacity as
Collateral Agent under the Guarantee and Security Agreement, and includes any
successor Collateral Agent thereunder. “Commitment” means, with respect to each
Lender, the commitment of such Lender to make Loans, and to acquire
participations in Letters of Credit, expressed as an amount representing the
maximum aggregate amount of such Lender’s Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to
Sections 2.07 and 2.09(c) and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate amount of each Lender’s Commitment as of the Restatement Effective
Date is set forth on Schedule 1.01(b), or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The aggregate amount of the Lenders’ Commitments as of the Restatement Effective
Date is $270,000,000. “Commitment Increase” has the meaning assigned to such
term in Section 2.07(f)(i). “Commitment Increase Date” has the meaning assigned
to such term in Section 2.07(f)(i). “Consolidated Adjusted Interest Expense”
means, for any period with respect to the Borrower and its Subsidiaries on a
consolidated basis, the sum of (x) cash interest paid in respect of the stated
rate of interest (including any default rate of interest, if applicable)
applicable to any Indebtedness plus (y) the net amount paid in cash (or minus
the net amount received in cash) under Hedging Agreements permitted under
Section 6.04 relating to interest during such period and to the extent not
already taken into account under clause (x). “Consolidated Asset Coverage Ratio”
means, on a consolidated basis for Borrower and its Subsidiaries, the ratio
(expressed as a percentage) which the value of total assets, less all
liabilities (including all Unfunded Pension Liabilities) and indebtedness not
represented by Senior Securities, bears to the aggregate amount of Senior
Securities representing indebtedness of the Borrower and its Subsidiaries (all
as determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder). For clarity, the calculation of the Asset
Coverage Ratio shall be made in accordance with any exemptive order issued by
the SEC under Section 6(c) of the Investment Company Act relating to the
exclusion of 8 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme014.jpg]
any Indebtedness of any SBIC Subsidiary from the definition of Senior Securities
only so long as (a) such order is in effect, (b) no obligations have become due
and owing pursuant to the terms of any Permitted SBIC Guarantee and (c) such
Indebtedness is owed to the SBA. “Consolidated EBIT” means, for any period with
respect to the Borrower and its Subsidiaries on a consolidated basis, income
after deduction of all expenses and other proper charges other than Taxes,
Consolidated Interest Expense and non-cash employee stock options expense and
excluding (a) net realized gains or losses, (b) net change in unrealized
appreciation or depreciation, (c) gains on re-purchases of Indebtedness, (d) the
amount of interest paid-in-kind to the Borrower or any of its Subsidiaries
(“PIK”) to the extent such amount exceeds the sum of (i) PIK interest collected
in cash (including any amortization payments on such applicable debt instrument
up to the amount of PIK interest previously capitalized thereon) and (ii)
realized gains collected in cash (net of realized losses); provided that the
amount determined pursuant to this clause (d)(ii) shall not be less than zero,
all as determined in accordance with GAAP, and (e) other non-cash charges and
gains to the extent included to calculate income. “Consolidated Interest
Coverage Ratio” means the ratio as of the last day of any fiscal quarter of the
Borrower and its Subsidiaries on a consolidated basis of (a) Consolidated EBIT
for the four fiscal quarter period then ending, taken as a single accounting
period, to (b) Consolidated Adjusted Interest Expense for such four fiscal
quarter period. “Consolidated Interest Expense” means, with respect to the
Borrower and its Subsidiaries on a consolidated basis and for any period, the
sum of (x) the total consolidated interest expense (including capitalized
interest expense and interest expense attributable to Capital Lease Obligations)
of the Borrower and/or its Subsidiaries and in any event shall include all
interest expense with respect to any Indebtedness in respect of which the
Borrower and/or its Subsidiaries is wholly or partially liable plus (y) the net
amount paid or payable (or minus the net amount receivable) under Hedging
Agreements permitted under Section 6.04 relating to interest during such period
(whether or not actually paid or received during such period) and to the extent
not already taken into account under clause (x). “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Control Account” has the meaning assigned to such
term in Section 5.08(c)(ii). “Control Agreement” means that certain Amended and
Restated Custody Control Agreement, dated as of the Restatement Effective Date,
entered into by and among the Borrower, the Collateral Agent and the Custodian,
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof. “Covered Debt Amount” means, on
any date, the sum of (x) all of the Revolving Credit Exposures of all Lenders on
such date, plus (y) the aggregate amount (including any increase in the
aggregate principal amount resulting from payable-in-kind interest) of Other
Covered Indebtedness outstanding on such date, minus (z) LC Exposure that has
been Cash 9 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme015.jpg]
Collateralized or LC Exposure that has been backstopped in a manner reasonably
satisfactory to the Administrative Agent. “Covered Taxes” means (i) Taxes, other
than Excluded Taxes, imposed on or with respect to any payment made by or on
account of any obligation of the Borrower under any Loan Document and (ii) to
the extent not otherwise described in clause (i), Other Taxes. “Credit Exposure”
means, with respect to any Lender at any time, the sum of the outstanding
principal amount of such Lender’s Loans and LC Exposure at such time (including,
for the avoidance of doubt, the Loans and LC Exposure surviving after the
Revolver Termination Date). “Custodian” means U.S. Bank National Association, or
any other financial institution mutually agreeable to the Collateral Agent and
the Borrower, as custodian holding accounts of the Borrower holding Portfolio
Investments, on behalf of the Borrower and, pursuant to the Control Agreement,
the Collateral Agent. The term “Custodian” includes any agent or sub-custodian
acting on behalf of the Custodian pursuant to the terms of the Custody
Agreement. “Custodian Account” means an account subject to a Custody Agreement.
“Custody Agreement” means that certain Custody Agreement, dated as of the
Original Effective Date, entered into by and between the Borrower and the
Custodian, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof. “Default” means any event
or condition which constitutes an Event of Default or which upon notice, lapse
of time or both would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within two (2) Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loans, such
Lender notifies the Administrative Agent that such Lender’s failure is based on
such Lender’s reasonable determination that the conditions precedent to funding
such Loan under this Agreement have not been met, such conditions have not
otherwise been waived in accordance with the terms of this Agreement and such
Lender has advised the Administrative Agent in writing (with reasonable detail
of those conditions that have not been satisfied) prior to the time at which
such funding was to have been made, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank or any other Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement that it does not intend to comply with
its funding obligations under this Agreement (unless such writing or public
statement states that such position is based on such Lender’s determination that
one or more conditions precedent to funding (which conditions precedent,
together with the applicable default, if any, shall be specifically identified
in such writing) cannot be satisfied), (c) failed, within three (3) Business
Days after request by the Administrative Agent or the Borrower to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans or 10 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme016.jpg]
participations in then-outstanding Letters of Credit (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount (other than a de minimis amount) required to be paid by it
hereunder within two (2) Business Days of the date when due, unless the subject
of a good faith dispute, or (e) other than via an Undisclosed Administration,
either (i) has been adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Person or its assets to be, insolvent or
has a parent company that has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent, (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it (unless in the case of
any Lender referred to in this clause (e), the Borrower and the Administrative
Agent shall be satisfied in the exercise of their respective reasonable
discretion that such Lender intends, and has all approvals required to enable
it, to continue to perform its obligations as a Lender hereunder) or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not qualify
as a Defaulting Lender solely as a result of the acquisition or maintenance of
an ownership interest in such Lender or its parent company, or of the exercise
of control over such Lender or any Person controlling such Lender, by a
Governmental Authority or instrumentality thereof, or solely as a result of an
Undisclosed Administration, so long as such ownership interest or Undisclosed
Administration does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. “Departing Lenders” has the meaning
assigned to such term in the preamble to this Agreement. “Disqualified Equity
Interests” means Equity Interests of the Borrower that after issuance are
subject to any agreement between the holder of such Equity Interests and the
Borrower whereby the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate such Equity Interests, other than (x) as a result of a
change of control, or (y) in connection with any purchase, redemption,
retirement, acquisition, cancellation or termination with, or in exchange for,
shares of Equity Interests that are not Disqualified Equity Interests. “Document
Custodian” means U.S. Bank National Association, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
document custodian holding documentation for Portfolio Investments, on behalf of
the Borrower and, pursuant to the Document Custody Agreement, the Collateral
Agent. The term “Document Custodian” includes any agent or sub-custodian acting
on behalf of the Document Custodian. “Document Custody Agreement” means that
certain Amended and Restated Document Custody Agreement, dated as of the
Restatement Effective Date, entered into by and 11 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme017.jpg]
among the Borrower, the Collateral Agent and the Custodian, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof. “Dollar Equivalent” means, on any date of
determination, with respect to an amount denominated in any currency other than
Dollars, the amount of Dollars that would be required to purchase such amount of
such currency on the date two Business Days prior to such date, based upon the
spot selling rate at which the Administrative Agent (or other foreign currency
broker reasonably acceptable to the Administrative Agent) offers to sell such
currency for Dollars in the London foreign exchange market at approximately
11:00 a.m., London time, for delivery two Business Days later. “Dollars” or “$”
refers to lawful money of the United States of America. “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Liens” means, any right of offset, banker’s
lien, security interest or other like right against the Portfolio Investments
held by the Custodian pursuant to or in connection with its rights and
obligations relating to the Custodian Account, provided that such rights are
subordinated, pursuant to the terms of the Control Agreement, to the first
priority perfected security interest in the Collateral created in favor of the
Collateral Agent, except to the extent expressly provided therein. “Eligible
Portfolio Investment” means any Portfolio Investment held by any Obligor (and
solely for purposes of determining the Borrowing Base, Cash and Cash Equivalents
held by any Obligor) that, in each case, meets all of the criteria set forth on
Schedule 1.01(d) hereto; provided, that no Portfolio Investment, Cash or Cash
Equivalent shall constitute an Eligible Portfolio Investment or be included in
the Borrowing Base if the Collateral Agent does not at all times maintain a
first priority, perfected Lien (subject to no other Liens other than Eligible
Liens) on such Portfolio Investment, Cash or Cash Equivalent or if such
Portfolio Investment, Cash or Cash Equivalent has not been or does not at all
times continue to be Delivered (as defined in the Guarantee and Security
Agreement). Without limiting the generality of the foregoing, it is understood
and agreed that (i) any Portfolio Investments that have been contributed or
sold, purported to be contributed or sold or otherwise transferred to any SBIC
Subsidiary, or held by any SBIC Subsidiary, or which secure obligations of any
SBIC Subsidiary 12 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme018.jpg]
and (ii) Special Equity Interests shall not be treated as Eligible Portfolio
Investments until distributed, sold or otherwise transferred to the Borrower
free and clear of all Liens (other than Eligible Liens). Notwithstanding the
foregoing, nothing herein shall limit the provisions of Section 5.12(b)(i),
which provide that, for purposes of this Agreement, all determinations of
whether an Investment is to be included as an Eligible Portfolio Investment
shall be determined on a settlement-date basis (meaning that any Investment that
has been purchased will not be treated as an Eligible Portfolio Investment until
such purchase has settled, and any Eligible Portfolio Investment which has been
sold will not be excluded as an Eligible Portfolio Investment until such sale
has settled), provided that no such Investment shall be included as an Eligible
Portfolio Investment to the extent it has not been paid for in full. “Equity
Interests” means shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or (o) of the Code. “ERISA Event” means (a) any “reportable
event,” as defined in Section 4043 of ERISA or the regulations issued thereunder
with respect to a Pension Plan (other than an event for which the 30-day notice
period is waived); (b) with respect to any Plan that is intended to qualify
under Section 401(a) of the Code, the notification by the Internal Revenue
Service of its intent to disqualify the Plan; (c) the failure to make a required
contribution to any Pension Plan that would result in the imposition of a lien
or other encumbrance or the provision of security under Section 412 or 430 of
the Code or Section 302 or 4068 of ERISA, or the arising of such a lien or
encumbrance; there being or arising any “unpaid minimum required contribution”
or “accumulated funding deficiency” (as defined in or otherwise set forth in
Section 4971 of the Code or Part 3 of Subtitle B of Title 1 of ERISA), whether
or not waived; the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Pension Plan; or the determination that any Pension Plan is,
or is expected to be, in “at-risk” status under Title IV of ERISA; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan (other
than a standard termination under and in accordance with Section 4041(b) of
ERISA or premiums due and not delinquent under Section 4007 of ERISA); (e) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or Pension Plans or to appoint a trustee to administer any Pension Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
Withdrawal Liability; (g) the occurrence of any nonexempt prohibited transaction
within the meaning of Section 4975 of the 13 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme019.jpg]
Code or Section 406 of ERISA with respect to any Pension Plan; (h) the failure
to make any required contribution to a Multiemployer Plan or failure to make by
its due date any required contribution to any Pension Plan; or (i) the receipt
by the Borrower or any of its ERISA Affiliates of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, in “critical” or
“endangered” status, as determined under Section 432 of the Code or Section 305
of ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time. “Eurocurrency”, when used in reference to any Loan
or Borrowing, refers to whether such Loan, or the Loans constituting such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate. For clarity, a Loan or Borrowing bearing interest by
reference to clause (c) of the definition of the Alternate Base Rate shall not
be a Eurocurrency Loan or Eurocurrency Borrowing. “Event of Default” has the
meaning assigned to such term in Article VII. “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time. “Excluded Taxes”
means any of the following Taxes imposed on or with respect to the
Administrative Agent, any Lender or the Issuing Bank or required to be withheld
or deducted from a payment to the Administrative Agent, any Lender or the
Issuing Bank, (a) Taxes imposed on (or measured by) its net income or franchise
Taxes, in each case, imposed (i) by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections solely arising from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Documents, or sold or assigned an
interest in any Loan or Loan Document), (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Lender
(other than an assignee pursuant to a request by the Borrower under Section
2.18(b)), any U.S. federal withholding Tax that is imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.15(a), (d) Taxes
attributable to such recipient’s failure to comply with Section 2.15(f), and (e)
any U.S. federal withholding Taxes imposed under FATCA. “Existing Affiliate
Investments” means the Portfolio Investments held and owned by any Obligor on
the Original Effective Date in (i) Deepwater Corrosion Services, Inc. and (ii)
14 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme020.jpg]
MRI, and, subject to Section 6.08(b) and paragraph 21 of Schedule 1.01(d), any
follow-on Investments by any Obligor in the same Portfolio Companies. “Existing
Continuing Lenders” has the meaning assigned to such term in the preamble to
this Agreement. “Existing L/C” has the meaning assigned to such term in Section
2.04(l). “Existing Lenders” has the meaning assigned to such term in the
preamble to this Agreement. “Existing Loans” has the meaning assigned to such
term in the preamble to this Agreement. “External Quoted Value” has the meaning
set forth in Section 5.12(b)(ii)(A). “External Unquoted Value” means (i) with
respect to Borrower Tested Assets, the Borrower External Unquoted Value and (ii)
with respect to IVP Tested Assets, the IVP External Unquoted Value.
“Extraordinary Receipts” means an amount equal to (a) any cash received by or
paid to any Obligor on account of any foreign, United States, state or local tax
refunds, pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments received not in the
ordinary course of business and any purchase price adjustment received not in
the ordinary course of business in connection with any purchase agreement and
proceeds of insurance (excluding, however, for the avoidance of doubt, proceeds
of any issuance of Equity Interests by the Borrower and issuances of
Indebtedness by any Obligor), minus (b) any costs, fees, commissions, premiums
and expenses incurred by any Obligor directly incidental to such cash receipts,
including reasonable legal fees and expenses; minus (c) amounts estimated in
good faith by the Borrower to be necessary for the Borrower to make
distributions sufficient in amount to achieve the objectives set forth in
clauses (i), (ii) and (iii) of Section 6.05(b) hereof, solely to the extent that
the Required Payment Amount in or with respect to any taxable year (or any
calendar year, as relevant) is increased as a result of such Extraordinary
Receipt; provided, however, that Extraordinary Receipts shall not include any
(i) amounts that the Borrower receives from the Administrative Agent, any Lender
or the Issuing Bank pursuant to Section 2.15(h), (ii) cash receipts to the
extent received from proceeds of insurance, condemnation awards (or payments in
lieu thereof), indemnity payments or payments in respect of judgments or
settlements of claims, litigation or proceedings to the extent that such
proceeds, awards or payments are received by any Person in respect of any
unaffiliated third party claim against or loss by such Person and promptly
applied to pay (or to reimburse such Person for its prior payment of) such claim
or loss and the costs and expenses of such Person with respect thereto, (iii)
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings, or (iv) indemnity payments or
payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such payments are received by any Person in
respect of any unaffiliated third party claim against or loss by such 15
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme021.jpg]
Person and promptly applied to pay (or to reimburse such Person for its prior
payment of) such claim or loss and the costs and expenses of such Person with
respect thereto. “FATCA” means Sections 1471 through 1474 of the Code, as of the
Original Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code, and any fiscal or regulatory legislation, rules,
or official practices adopted pursuant to any published intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code. “FCPA” has the meaning assigned to such term in Section 3.20. “Federal
Funds Effective Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it; provided, that if
the Federal Funds Effective Rate is less than zero, such rate shall be zero for
purposes of this Agreement. “Financial Officer” means the chief executive
officer, president, chief operating officer, chief financial officer, treasurer,
controller or chief compliance officer of the Borrower, in each case, whom has
been authorized by the Board of Directors of the Borrower to execute the
applicable document or certificate. “Foreign Lender” means any Lender that is
not a U.S. Person. “GAAP” means generally accepted accounting principles in the
United States of America. “Governmental Authority” means the government of the
United States of America, or of any other nation, or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national body exercising
such powers or functions, such as the European Union or the European Central
Bank). “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the 16 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme022.jpg]
purchase of) any security for the payment thereof, (b) to purchase or lease
property securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount). “Guarantee and Security Agreement” means
that certain Amended and Restated Guarantee, Pledge and Security Agreement,
dated as of the Restatement Effective Date, among the Borrower, the Subsidiary
Guarantors, the Administrative Agent, each holder (or a representative, agent or
trustee therefor) from time to time of any Secured Longer-Term Indebtedness, and
the Collateral Agent, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms hereof and thereof. “Guarantee
Assumption Agreement” means a Guarantee Assumption Agreement substantially in
the form of Exhibit B to the Guarantee and Security Agreement among the
Collateral Agent and an entity that pursuant to Section 5.08 is required to
become a “Subsidiary Guarantor” under the Guarantee and Security Agreement (with
such changes as the Administrative Agent shall request consistent with the
requirements of Section 5.08). “Hedging Agreement” means any interest rate
protection agreement, foreign currency exchange protection agreement, commodity
price protection agreement or other interest or currency exchange rate or
commodity price hedging arrangement. For the avoidance of doubt, in no event
shall a Hedging Agreement include a total return swap. “Hedging Agreement
Obligations” has the meaning specified in the Guarantee and Security Agreement.
“I-45” means I-45 SLF, LLC, a Delaware limited liability company. “I-45
Entities” means, collectively, (i) I-45, (ii) any direct or indirect parent of
I- 45 (other than the Borrower) and (iii) in each case of clause (i) or (ii),
any of their respective Subsidiaries. “Increasing Lender” has the meaning
assigned to such term in Section 2.07(f)(i). “Indebtedness” of any Person means,
without duplication, (a) all obligations of such Person for borrowed money or
with respect to deposits, loans or advances of any kind, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar debt 17
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme023.jpg]
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (other than trade accounts payable and accrued expenses in the
ordinary course of business not past due for more than 90 days after the date on
which such trade account payable was due), (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed (with the value of such debt
being the lower of the outstanding amount of such debt and the fair market value
of the property subject to such Lien), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) the net amount such
Person would be obligated for under any Hedging Agreement if such Hedging
Agreement was terminated at the time of determination, (j) all obligations,
contingent or otherwise, with respect to Disqualified Equity Interests, and (k)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor (or such Person is not otherwise liable for such Indebtedness).
Notwithstanding the foregoing, “Indebtedness” shall not include (x) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset or Investment to satisfy unperformed
obligations of the seller of such asset or Investment, (y) a commitment arising
in the ordinary course of business to make a future Portfolio Investment or fund
the delayed draw or unfunded portion of any Portfolio Investment or (z)
indebtedness of the Borrower on account of the sale by the Borrower of the first
out tranche of any First Lien Bank Loan that arises solely as an accounting
matter under ASC 860, provided that such indebtedness (i) is non-recourse to the
Borrower and its Subsidiaries and (ii) would not represent a claim against the
Borrower or any of its Subsidiaries in a bankruptcy, insolvency or liquidation
proceeding of the Borrower or its Subsidiaries, in each case in excess of the
amount sold or purportedly sold. “Independent” when used with respect to any
specified Person means the more restrictive of the following: (a) that such
Person (i) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment adviser or any Affiliate thereof) other than ownership
of publicly traded stock of the Borrower or any such Subsidiary or Affiliate
with a market value not to exceed $1,000,000 and (ii) is not an officer,
employee, promoter, underwriter, trustee, partner, director or a Person
performing similar functions of the Borrower or of its Subsidiaries or
Affiliates (including its investment advisor or any Affiliate thereof), (b) the
definition of “disinterested” as defined in the Investment Company Act, (c) that
such Person is not an “interested person” as defined in Section 2(a)(19) of the
Investment Company Act or (d) the definition of “independent” as defined in the
Exchange Act. “Independent Valuation Provider” means any of Duff & Phelps LLC,
Murray, Devine and Company, Lincoln Advisors, Houlihan Lokey, Stout Risius Ross,
Inc., Valuation Research Corporation and Alvarez & Marsal, or any other
Independent nationally recognized third-party appraisal firm selected by the
Administrative Agent in its reasonable discretion. 18 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme024.jpg]
“Industry Classification Group” means any of the classification groups set forth
on Schedule 1.01(e) on the Restatement Effective Date. “ING” means ING Capital
LLC. “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06. “Interest Payment Date”
means (a) with respect to any ABR Loan, each Quarterly Date and (b) with respect
to any Eurocurrency Loan, the last day of each Interest Period therefor and, in
the case of any Interest Period of more than three months’ duration, each day
that occurs at three-month intervals after the first day of such Interest
Period. “Interest Period” means, for any Eurocurrency Loan or Borrowing, the
period commencing on the date of such Loan or Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter; provided, that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.
“Internal Value” has the meaning set forth in Section 5.12(b)(ii)(C).
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time. “Investment Policies” means the Borrower’s investment
objectives, policies, restrictions and limitations as in existence on the
Restatement Effective Date. “IRS” means the U.S. Internal Revenue Service. 19
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme025.jpg]
“Issuing Bank” means ING, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j).
“IVP External Unquoted Value” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(x). “IVP Tested Assets” has the meaning assigned to such term in
Section 5.12(b)(ii)(B)(x). “Joint Venture” means any joint venture or other
Person that primarily owns or makes investments in unaffiliated financial assets
(including debt or equity investments in unaffiliated Persons). “LC
Disbursement” means a payment made by the Issuing Bank pursuant to a Letter of
Credit. “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time (including any Letter
of Credit for which a draft has been presented but not yet honored by the
Issuing Bank) plus (b) the aggregate amount of all LC Disbursements in respect
of such Letters of Credit that have not yet been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time. “Lenders” means
the Persons listed on Schedule 1.01(b) (as amended from time to time pursuant to
Section 2.07) as having Commitments and any other Person that shall have become
a party hereto pursuant to an Assignment and Assumption that provides for it to
assume a Commitment or to acquire Revolving Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. “Letter of Credit” means any letter of credit issued pursuant to
this Agreement. “Letter of Credit Documents” means, with respect to any Letter
of Credit, collectively, any application therefor and any other agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations,
each as the same may be modified and supplemented and in effect from time to
time. “LIBO Rate” means, for any Interest Period, (i) the Intercontinental
Exchange Benchmark Administration Ltd. LIBO Rate (or the successor thereto if
the Intercontinental Exchange Benchmark Administration Ltd. is no longer making
such rates available) per annum for deposits in Dollars for a period equal to
the Interest Period appearing on the display designated as Reuters Screen LIBO01
Page (or such other page on that service or such other service designated by the
Intercontinental Exchange Benchmark Administration Ltd. LIBO Rate (or the
successor thereto if the Intercontinental Exchange Benchmark Administration Ltd.
is no longer making such rates available) for the display of such
Administration’s Interest Settlement Rates for deposits in Dollars) as of 11:00
a.m., London time on the day that is two Business Days prior to the first day of
the Interest Period (or if such Reuters Screen LIBO01 Page is unavailable 20
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme026.jpg]
for any reason at such time, the rate which appears on the Reuters Screen ISDA
Page as of such date and such time), or (ii) if the Administrative Agent
determines that the sources set forth in clause (i) are unavailable for the
relevant Interest Period, LIBO Rate for purposes of this definition shall mean
the rate of interest reasonably determined by the Administrative Agent to be the
average (rounded upward, if necessary, to the nearest 1/100th of 1%) of the
rates per annum at which deposits in Dollars are offered to the Administrative
Agent two (2) business days preceding the first day of such Interest Period by
leading banks in the London interbank market as of 11:00 a.m. for delivery on
the first day of such Interest Period, for the number of days comprised therein
and in an amount comparable to the amount of the Administrative Agent’s portion
of the relevant Eurocurrency Borrowing. “Lien” means, with respect to any asset,
(a) any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance,
charge or security interest in, on or of such asset, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities, except in favor of the issuer thereof (and, in
the case of Portfolio Investments that are equity securities, excluding
customary drag-along, tag-along, right of first refusal and other similar rights
in favor of other equity holders of the same issuer). “Loan Documents” means,
collectively, this Agreement, the Letter of Credit Documents, any promissory
notes delivered pursuant to Section 2.08(f) and the Security Documents. “Loans”
means the loans made by the Lenders to the Borrower pursuant to this Agreement.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X. “Material Adverse Effect” means a material adverse effect on (a) the
business, Portfolio Investments of the Obligors (taken as a whole) and other
assets, liabilities (actual or contingent), operations or condition (financial
or otherwise) of the Borrower and its Subsidiaries (other than the SBIC
Subsidiaries), taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder or the ability of the Obligors to perform their respective
obligations thereunder. “Material Indebtedness” means (a) Indebtedness (other
than the Loans and Hedging Agreements), of any one or more of the Borrower and
its Subsidiaries (including any SBIC Subsidiary) in an aggregate principal
amount exceeding $5,000,000 and (b) obligations in respect of one or more
Hedging Agreements or other swap or derivative transactions under which the
maximum aggregate amount (after giving effect to any netting agreements) that
the Borrower and its Subsidiaries would be required to pay if such Hedging
Agreement(s) or other swap or derivative transactions were terminated at such
time would exceed $5,000,000. 21 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme027.jpg]
“Maturity Date” means the date that is the one year anniversary of the Revolver
Termination Date. “Moody’s” means Moody’s Investors Service, Inc. or any
successor thereto. “MRI” means Media Recovery, Inc., a Nevada corporation.
“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA that is contributed to by (or to which there is an
obligation to contribute of) the Borrower or any of its ERISA Affiliates, and
each such plan for the five-year period immediately following the latest date on
which the Borrower or any of its ERISA Affiliates contributed to or had an
obligation to contribute to such plan. “Net Asset Sale Proceeds” means, with
respect to any Asset Sale, an amount equal to (a) the sum of Cash payments and
Cash Equivalents received by the Obligors from such Asset Sale (including any
Cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received), minus (b) any costs, fees, commissions, premiums and expenses
actually incurred by any Obligor directly incidental to such Asset Sale and paid
in cash to a Person that is not an Affiliate of any Obligor (or if paid in cash
to an Affiliate, only to the extent such expenses are reasonable and customary),
including reasonable legal fees and expenses, minus (c) all taxes paid or
reasonably estimated to be payable by any Obligor as a result of such Asset Sale
(after taking into account any applicable tax credits or deductions that are
reasonably expected to be available), minus (d) amounts estimated in good faith
by the Borrower to be necessary for the Borrower to make distributions
sufficient in amount to achieve the objectives set forth in clauses (i), (ii)
and (iii) of Section 6.05(b) hereof, solely to the extent that the Required
Payment Amount in or with respect to any taxable year (or any calendar year, as
relevant) is increased as a result of such Asset Sale, minus (e) reserves for
indemnification, purchase price adjustments or analogous arrangements reasonably
estimated by the Borrower or the relevant Subsidiary in connection with such
Asset Sale; provided that (i) such reserved amount shall not be included in the
Borrowing Base and (ii) if the amount of any estimated reserves pursuant to this
clause (e) exceeds the amount actually required to be paid in cash in respect of
indemnification, purchase price adjustments or analogous arrangements for such
Asset Sale, the aggregate amount of such excess shall constitute Net Asset Sale
Proceeds. “Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d). “Non-Pledged SBIC Subsidiary” means, with respect to any SBIC
Subsidiary, the Equity Interest of such SBIC Subsidiary is not subject to a
first-priority perfected security interest in favor of the Collateral Agent
securing the Secured Obligations under and as defined in the Guarantee and
Security Agreement. “Obligors” means, collectively, the Borrower and the
Subsidiary Guarantors. 22 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme028.jpg]
“Obligors’ Net Worth” means, at any date, Stockholders’ Equity at such date,
minus (x) the net asset value held by any Obligor in any non-Obligor Subsidiary
and (y) the net asset value held by any Obligor in any Special Equity Interest.
“OFAC” has the meaning assigned to such term in Section 3.18. “Organization
Documents” means, for any Person, its constituent or organizational documents,
including: (a) in the case of any limited partnership, the certificate of
limited partnership and limited partnership agreement for such Person; (b) in
the case of any limited liability company, the articles of formation and
operating agreement for such Person; and (c) in the case of a corporation, the
certificate of articles of incorporation and the bylaws or memorandum and
articles of association for such Person. “Original Effective Date” means August
30, 2016. “Other Covered Indebtedness” means, collectively, (i) Secured
Longer-Term Indebtedness, (ii) Unsecured Shorter-Term Indebtedness and (iii)
from and after the date that is 9 months prior to their scheduled maturity, the
2022 Notes; provided that to the extent any portion of any such Indebtedness is
subject to a contractually scheduled amortization payment, other principal
payment or redemption earlier than the scheduled maturity date of such
Indebtedness, such portion of such Indebtedness shall be included in the
calculation of Other Covered Indebtedness beginning upon the date that is the
later of (x) 9 months prior to such scheduled amortization payment, other
principal payment or redemption and (y) the date the Borrower becomes aware that
such Indebtedness is required to be paid or redeemed. “Other Permitted
Indebtedness” means (a) accrued expenses and current trade accounts payable
incurred in the ordinary course of any Obligor’s business that are overdue for a
period of more than 90 days and which are being contested in good faith by
appropriate proceedings, (b) Indebtedness in respect of judgments or awards that
have been in force for less than the applicable period for taking an appeal so
long as such judgments or awards do not constitute an Event of Default under
clause (k) of Article VII, (c) Indebtedness incurred in the ordinary course of
business to finance equipment and fixtures; provided that such Indebtedness does
not exceed $1,000,000 in the aggregate at any time outstanding; and (d) other
Indebtedness not to exceed $2,500,000 in the aggregate. “Other Taxes” means any
and all present or future stamp, court, documentary, intangible, recording or
filing Taxes or any other excise or property Taxes, charges or similar levies
arising from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.18(b)) and as a result of a
present or former connection between such Lender and the jurisdiction imposing
such Tax (other than connections solely arising from such Lender having
executed, delivered, become a party to, performed is obligations under, received
payments under, received or perfected a security interest under, engaged in any
other transaction pursuant to or enforced any Loan Documents, or sold or
assigned an interest in any Loan or Loan Document). 23 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme029.jpg]
“Participant” has the meaning assigned to such term in Section 9.04(f).
“Participant Register” has the meaning assigned to such term in Section 9.04(f).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions. “Pension Plan”
means any employee benefit plan within the meaning of Section 3(3) of ERISA
(other than a Multiemployer Plan) that is subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, in respect of which
Borrower or any of its ERISA Affiliates is (or would under Section 4069 of ERISA
be deemed to be) an “employer” as defined in Section 3(5) of ERISA. “Permitted
Equity Interests” means common stock of the Borrower that after its issuance is
not subject to any agreement between the holder of such common stock and the
Borrower where the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate any such common stock at any time prior to the first
anniversary of the later of the Maturity Date (as in effect from time to time)
and the Termination Date. “Permitted Liens” means (a) Liens imposed by any
Governmental Authority for taxes, assessments or charges not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (b) Liens of clearing agencies, broker-dealers and similar
Liens incurred in the ordinary course of business, provided that such Liens (i)
attach only to the securities (or proceeds) being purchased or sold and (ii)
secure only obligations incurred in connection with such purchase or sale, and
not any obligation in connection with margin financing; (c) Liens imposed by
law, such as materialmen’s, mechanics’, carriers’, workmens’, storage, landlord,
and repairmen’s Liens and other similar Liens arising in the ordinary course of
business and securing obligations (other than Indebtedness for borrowed money)
not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower in accordance with GAAP; (d) Liens incurred or pledges or
deposits made to secure obligations incurred in the ordinary course of business
under workers’ compensation laws, unemployment insurance or other similar social
security legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default; (g) customary rights
of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business, in the
case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations; (h)
Liens arising solely from 24 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme030.jpg]
precautionary filings of financing statements under the Uniform Commercial Code
of the applicable jurisdictions in respect of operating leases entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business; (i)
zoning restrictions, easements, licenses, or other restrictions on the use of
any real estate (including leasehold title), in each case which do not interfere
with or affect in any material respect the ordinary course conduct of the
business of the Borrower and its Subsidiaries; (j) purchase money Liens on
specific equipment and fixtures, provided that (i) such Liens only attach to
such equipment and fixtures, (ii) the Indebtedness secured thereby is incurred
pursuant to clause (c) of the definition of “Other Permitted Indebtedness” and
(iii) the Indebtedness secured thereby does not exceed the lesser of the cost
and the fair market value of such equipment and fixtures at the time of the
acquisition thereof; (k) deposits of money securing leases to which Borrower is
a party as lessee made in the ordinary course of business; (l) Eligible Liens;
and (m) Liens in favor of any escrow agent solely on and in respect of any cash
earnest money deposits made by any Obligor in connection with any letter of
intent or purchase agreement (to the extent that the acquisition or disposition
with respect thereto is otherwise permitted hereunder). “Permitted Policy
Amendment” is an amendment, modification, termination or restatement of the
Investment Policies, that either is (a) approved in writing by the
Administrative Agent (with the consent of the Required Lenders), (b) required by
applicable law or Governmental Authority, or (c) not material. “Permitted SBIC
Guarantee” means a guarantee by the Borrower of SBA Indebtedness of an SBIC
Subsidiary on SBA’s then applicable form; provided that the recourse to the
Obligors thereunder is expressly limited only to periods after the occurrence of
an event or condition that is an impermissible change in the control of such
SBIC Subsidiary (it being understood that, as provided in clause (q) of Article
VII, it shall be an Event of Default hereunder if any such event or condition
giving rise to such recourse occurs). “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. “Plan” means any
employee benefit plan within the meaning of Section 3(3) of ERISA (other than a
Multiemployer Plan) in respect of which the Borrower is (or would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA. “Portfolio Company” means the issuer or obligor under any Portfolio
Investment held by any Obligor. “Portfolio Investment” means any Investment held
by the Borrower and its Subsidiaries in their asset portfolio and included on
the schedule of investments on the financial statements of the Borrower
delivered pursuant to Section 5.01(a) or (b) (or, for any Investment made during
a given quarter and before a schedule of investments is required to be delivered
pursuant to Section 5.01(a) or (b), as applicable, with respect to such quarter,
any Investment which is intended to be included on the schedule of investments
when such Investment is made shall be included until such time as a schedule of
investments is delivered pursuant to Section 5.01(a) or (b), as applicable, with
respect to such quarter, and then such Investment shall continue to be included
only to the extent such Investment is included on the schedule of 25
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme031.jpg]
investments delivered pursuant to Section 5.01(a) or (b), as applicable) (and,
for the avoidance of doubt, shall not include any Subsidiary of the Borrower).
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent or any Lender may make commercial loans or other loans at
rates of interest at, above, or below the Prime Rate. “Quarterly Dates” means
the last Business Day of March, June, September and December in each year,
commencing on September 30, 2016. “Quoted Investments” has the meaning set forth
in Section 5.12(b)(ii)(A). “Register” has the meaning set forth in Section
9.04(c). “Regulations D, T, U and X” means, respectively, Regulations D, T, U
and X of the Board of Governors of the Federal Reserve System (or any
successor), as the same may be modified and supplemented and in effect from time
to time. “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, partners, officers, employees,
agents and advisors of such Person and such Person’s Affiliates. “Required
Lenders” means, at any time, subject to Section 2.17(b), Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time; provided, that, (a) if there are only three (3) Lenders at such time,
“Required Lenders” shall mean Lenders having Revolving Credit Exposures and
unused Commitments representing more than 67% of the sum of the total Revolving
Credit Exposures and unused Commitments at such time and (b) if there are only
two (2) Lenders at such time, “Required Lenders” shall mean all Lenders.
“Required Payment Amount” has the meaning set forth in Section 6.05(b).
“Restatement Effective Date” means December 21, 2018. “Restricted Payment” means
any dividend or other distribution (whether in cash, securities or other
property) with respect to any shares of any class of capital stock of the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such shares of capital stock of the Borrower or any option, warrant or
other right to acquire any such shares of capital stock of the Borrower (other
than any equity awards granted to employees, officers, directors and consultants
of the Borrower and its Affiliates); provided, for clarity, neither the
conversion of convertible debt into Permitted Equity Interests nor the purchase,
redemption, retirement, acquisition, cancellation or termination of convertible
debt made solely with Permitted Equity Interests (other 26 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme032.jpg]
than interest or expenses, which may be payable in cash) shall be a Restricted
Payment hereunder. “Return of Capital” means an amount equal to (i) (a) any cash
amount (and net cash proceeds of any noncash amount) received by any Obligor at
any time in respect of the outstanding principal of any Portfolio Investment
(whether at stated maturity, by acceleration or otherwise), (b) without
duplication of amounts received under clause (a), any net cash proceeds
(including net cash proceeds of any noncash consideration) received by any
Obligor at any time from the sale of any property or assets pledged as
collateral in respect of any Portfolio Investment to the extent such net cash
proceeds are less than or equal to the outstanding principal balance of such
Portfolio Investment, (c) any cash amount (and net cash proceeds of any noncash
amount) received by any Obligor at any time in respect of any Portfolio
Investment that is an Equity Interest (x) upon the liquidation or dissolution of
the issuer of such Portfolio Investment, (y) as a distribution of capital made
on or in respect of such Portfolio Investment, or (z) pursuant to the
recapitalization or reclassification of the capital of the issuer of such
Portfolio Investment or pursuant to the reorganization of such issuer or (d) any
similar return of capital received by any Obligor in cash (and net cash proceeds
of any noncash amount) in respect of any Portfolio Investment minus (ii) (x) any
costs, fees, commissions, premiums and expenses incurred by any Obligor directly
incidental to such Cash receipts, including reasonable legal fees and expenses
and (y) amounts estimated in good faith by the Borrower to be necessary for the
Borrower to make distributions sufficient in amount to achieve the objectives
set forth in clauses (i), (ii) and (iii) of Section 6.05(b) hereof, solely to
the extent that the Required Payment Amount in or with respect to any taxable
year (or any calendar year, as relevant) is increased as a result of such Return
of Capital. “Revalue Right” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(z). “Revolver Termination Date” means the date that is the four
(4) year anniversary of the Restatement Effective Date, unless extended with the
consent of each Lender in its sole and absolute discretion. “Revolving Credit
Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time. “RIC” means a
Person qualifying for treatment as a “regulated investment company” under
Subchapter M of the Code. “S&P” means S&P Global Ratings, a division of S&P
Global Inc., a New York corporation, or any successor thereto. “Sanctioned
Country” means, at any time, a country, territory or region that is, or whose
government is, the subject or target of any Sanctions. “Sanctions” has the
meaning assigned to such term in Section 3.18. “SBA” means the United States
Small Business Administration or any Governmental Authority succeeding to any or
all of the functions thereof. 27 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme033.jpg]
“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) either (i) a “small business
investment company” licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned, direct or
indirect, Subsidiary of an entity referred to in clause (x)(i) of this
definition, and (y) designated in writing by the Borrower (as provided below) as
an SBIC Subsidiary, so long as: (a) other than pursuant to a Permitted SBIC
Guarantee or the requirement by the SBA that the Borrower make an equity or
capital contribution to the SBIC Subsidiary in connection with its incurrence of
SBA Indebtedness (provided that such contribution is permitted by Section
6.03(e) and is made substantially contemporaneously with such incurrence), no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of such Person (i) is Guaranteed by the Borrower or any of its Subsidiaries
(other than any SBIC Subsidiary), (ii) is recourse to or obligates the Borrower
or any of its Subsidiaries (other than any SBIC Subsidiary) in any way, or (iii)
subjects any property of the Borrower or any of its Subsidiaries (other than any
SBIC Subsidiary) to the satisfaction thereof; (b) other than pursuant to a
Permitted SBIC Guarantee, neither the Borrower nor any of its Subsidiaries has
any material contract, agreement, arrangement or understanding with such Person
other than on terms no less favorable to the Borrower or such Subsidiary than
those that might be obtained at the time from Persons that are not Affiliates of
the Borrower or such Subsidiary; (c) neither the Borrower nor any of its
Subsidiaries (other than any SBIC Subsidiary) has any obligation to such Person
to maintain or preserve its financial condition or cause it to achieve certain
levels of operating results; and (d) such Person has not Guaranteed or become a
co-borrower under, and has not granted a security interest in any of its
properties to secure, and the Equity Interests it has issued are not pledged to
secure, in each case, any indebtedness, liabilities or obligations of any one or
more of the Obligors. Any designation by the Borrower under clause (y) above
shall be effected pursuant to a certificate of a Financial Officer delivered to
the Administrative Agent, which certificate shall include a statement to the
effect that, to the best of such Financial Officer’s knowledge, such designation
complied with the foregoing conditions. “SEC” means the United States Securities
and Exchange Commission or any Governmental Authority succeeding to any or all
of the functions thereof. “Secured Longer-Term Indebtedness” means, as at any
date, Indebtedness for borrowed money (other than Indebtedness hereunder) of the
Borrower (which may be Guaranteed by Subsidiary Guarantors) that (a) has no
amortization or mandatory redemption, repurchase or prepayment prior to, and a
final maturity date not earlier than, six months after the Maturity Date; (b) is
incurred pursuant to documentation containing (i) financial covenants, 28
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme034.jpg]
covenants governing the borrowing base, if any, covenants regarding portfolio
valuations, and events of default that are no more restrictive in any respect
than those set forth in this Agreement (other than, if such Indebtedness is
governed by a customary indenture, events of default that are customary in
indentures or similar instruments and that have no analogous provisions in this
Agreement or credit agreements generally) and (ii) other terms (other than
interest and any commitment or related fees) that are no more restrictive in any
material respect than those set forth in this Agreement; and (c) ranks pari
passu with the obligations under this Agreement and is not secured by any assets
of any Person other than any assets of any Obligor pursuant to the Security
Documents and the holders of which, or the agent, trustee or representative of
such holders on behalf of and for the benefit of such holders, have agreed to be
bound by the provisions of the Security Documents in a manner reasonably
satisfactory to the Administrative Agent and the Collateral Agent. For the
avoidance of doubt, (a) Secured Longer-Term Indebtedness shall also include any
refinancing, refunding, renewal or extension of any Secured Longer-Term
Indebtedness so long as such refinanced, refunded, renewed or extended
Indebtedness continues to satisfy the requirements of this definition and (b)
any payment on account of Secured Longer-Term Indebtedness shall be subject to
Section 6.12. “Secured Party” and “Secured Parties” have the meaning assigned to
such terms in the Guarantee and Security Agreement. “Security Documents” means,
collectively, the Guarantee and Security Agreement, the Custody Agreement, the
Document Custody Agreement, the Control Agreement, all Uniform Commercial Code
financing statements filed with respect to the security interests in personal
property created pursuant to the Guarantee and Security Agreement, and all other
assignments, pledge agreements, security agreements, control agreements and
other instruments executed and delivered at any time by any of the Obligors
pursuant to the Guarantee and Security Agreement or otherwise providing or
relating to any collateral security for any of the Secured Obligations under and
as defined in the Guarantee and Security Agreement. “Senior Coverage Ratio”
means the ratio of (A) the aggregate fair value of the Collateral of the
Obligors (exclusive of all Collateral that is not eligible for the Borrowing
Base that exceeds in the aggregate for all such Collateral 20% of the total
value of the Collateral; provided that Investments in I-45 Entities made in
accordance with Section 6.04(i) shall be considered Eligible Portfolio
Investments solely for purposes of this calculation) to (B) Covered Debt
(excluding solely for this purpose any unsecured Indebtedness included therein).
“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder). “Significant Unsecured Indebtedness Event”
means that the aggregate principal amount of Unsecured Longer-Term Indebtedness
plus the aggregate principal amount of Unsecured Shorter-Term Indebtedness plus
the aggregate amount of Other Permitted Indebtedness exceeds, at any time of
determination, the sum of (A) the excess of the Borrowing Base over the Covered
Debt Amount plus (B) 30% of the excess of Stockholders’ Equity over Obligors’
Net Worth. 29 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme035.jpg]
“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (a) (i) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (ii) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the
Restatement Effective Date and reflected in any projections delivered to the
Lenders or with respect to any transaction contemplated or undertaken after the
Restatement Effective Date, and (iii) such Obligor has not incurred and does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (b) such Obligor is “solvent” within the meaning
given to such term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer or the issuer’s Affiliates of such Equity
Interest, provided that (a) such Lien was created to secure Indebtedness owing
by such issuer or such issuer’s Affiliates to such creditors, (b) such
Indebtedness was (i) in existence at the time the Obligors acquired such Equity
Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage. “Stockholders’ Equity” means, at any date, the amount determined on
a consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Borrower and its Subsidiaries at such date.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other 30
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme036.jpg]
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower. “Subsidiary Guarantor” means any Subsidiary
that is or is required to be a Guarantor under the Guarantee and Security
Agreement. It is understood and agreed that, subject to Section 5.08(a), no SBIC
Subsidiary shall be required to be a Subsidiary Guarantor as long as it remains
an SBIC Subsidiary. “Tax Damages” has the meaning assigned to such term in
Section 2.15(d). “Taxes” means any and all present or future taxes levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder shall have been paid in full (excluding, for
the avoidance of doubt, any amount in connection with any contingent, unasserted
indemnification obligations). “Transactions” means the execution, delivery and
performance by the Borrower of this Agreement and other Loan Documents, the
borrowing of Loans, and the use of the proceeds thereof. “Two Largest Industry
Classification Groups” means, as of any date of determination, each of the two
Industry Classification Groups that a greater portion of the Borrowing Base has
been assigned to each such Industry Classification Group pursuant to Section
5.12(a) than any other single Industry Classification Group. “Type”, when used
in reference to any Loan or Borrowing, refers to whether the rate of interest on
such Loan, or on the Loans constituting such Borrowing, is determined by
reference to the Adjusted LIBO Rate or the Alternate Base Rate. “Undisclosed
Administration” means, in relation to a Lender or its direct or indirect parent
company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed
(including, without 31 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme037.jpg]
limitation, under the Dutch Financial Supervision Act 2007 (as amended from time
to time and including any successor legislation)). “Unfunded Pension Liability”
of any Pension Plan shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA over the current value of such
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year. “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code
as in effect from time to time in the State of New York. “Unquoted Investments”
has the meaning set forth in Section 5.12(b)(ii)(B). “Unsecured Longer-Term
Indebtedness” means (A) any Indebtedness for borrowed money of an Obligor that
(a) has no amortization, or mandatory redemption, repurchase or prepayment prior
to, and a final maturity date not earlier than, six months after the Maturity
Date (it being understood that (i) the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof solely with Permitted Equity Interests, except in the
case of interest or expenses, which may be payable in cash) shall not constitute
“amortization”, “redemption”, “repurchase” or “prepayment” for the purposes of
this definition) and (ii) that any mandatory amortization, redemption,
repurchase or prepayment obligation or put right that is contingent upon the
happening of a Change in Control that is not certain to occur shall not in and
of itself be deemed to disqualify such Indebtedness under this clause (a)
(notwithstanding the foregoing, in this clause (ii), the Borrower acknowledges
that any payment prior to the Termination Date in respect of any such obligation
or right shall only be made to the extent permitted by Section 6.12)), (b) is
incurred pursuant to documentation containing (i) financial covenants, covenants
governing the borrowing base, if any, covenants regarding portfolio valuation,
and events of default that are no more restrictive in any respect than those set
forth in this Agreement (other than, if such Indebtedness is governed by a
customary indenture, events of default that are customary in indentures or
similar instruments and that have no analogous provisions in this Agreement or
credit agreements generally) (it being understood that customary put rights or
repurchase or redemption obligations (x) in the case of convertible securities,
in connection with the suspension or delisting of the Equity Interests of the
Borrower or the failure of the Borrower to satisfy a continued listing rule with
respect to its Equity Interests or (y) arising out of circumstances that would
constitute a “fundamental change” (as such term is customarily defined in
convertible note offerings) shall not be deemed to be more restrictive for
purposes of this definition) and (ii) other terms that are substantially
comparable to market terms for substantially similar debt, and (c) is not
secured by any assets of any Person, and (B) the 2022 Notes up until the date
that is 9 months prior to the scheduled maturity of the 2022 Notes, provided
that the 2022 Notes otherwise comply with the provisions of the immediately
preceding clause (A). For the avoidance of doubt, (a) Unsecured Longer-Term
Indebtedness shall also include any refinancing, refunding, renewal or extension
of any Unsecured Longer-Term Indebtedness so long as such refinanced, refunded,
renewed or extended Indebtedness continues to satisfy the requirements of this
definition and (b) any payment on account of Unsecured Longer-Term Indebtedness
shall be subject to Section 6.12. 32 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme038.jpg]
“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
for borrowed money of the Borrower or any Subsidiary (other than an SBIC
Subsidiary) that is not secured by any assets of any Person and that does not
constitute Unsecured Longer-Term Indebtedness and (b) any Indebtedness for
borrowed money of the Borrower or any Subsidiary (other than an SBIC Subsidiary)
that is designated as “Unsecured Shorter-Term Indebtedness” pursuant to Section
6.11. For the avoidance of doubt, Unsecured Shorter-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Unsecured
Shorter-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of this definition.
“USA PATRIOT Act” has the meaning assigned to such term in Section 3.19. “U.S.
Government Securities” means securities that are direct obligations of, and
obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes. “U.S.
Person” means any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code. “Valuation Testing Date” has the meaning assigned to
such term in Section 5.12(b)(ii)(B)(x). “wholly owned Subsidiary” of any person
shall mean a Subsidiary of such person, all of the Equity Interests of which
(other than directors’ qualifying shares or nominee or other similar shares
required pursuant to applicable law) are owned by such person and/or one or more
wholly owned Subsidiaries of such person. Unless the context otherwise requires,
“wholly owned Subsidiary Guarantor” shall mean a wholly owned Subsidiary that is
a Subsidiary Guarantor. “Withdrawal Liability” means liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. SECTION 1.02. Classification
of Loans and Borrowings. For purposes of this Agreement, Loans may be classified
and referred to by Type (e.g., an “ABR Loan”). Borrowings also may be classified
and referred to by Type (e.g., an “ABR Borrowing”). SECTION 1.03. Terms
Generally. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words 33 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme039.jpg]
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
such successors and assigns set forth herein), (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. SECTION 1.04. Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Restatement Effective Date in GAAP or in the
application or interpretation thereof on the operation of such provision (or if
the Administrative Agent notifies the Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), then Borrower,
Administrative Agent and the Lenders agree to enter into negotiations in good
faith in order to amend such provisions of the Agreement so as to equitably
reflect such change to comply with GAAP with the desired result that the
criteria for evaluating the Borrower's financial condition shall be the same
after such change to comply with GAAP as if such change had not been made;
provided, however, until such amendments to equitably reflect such changes are
effective and agreed to by Borrower, Administrative Agent and the Required
Lenders, the Borrower’s compliance with such financial covenants shall be
determined on the basis of GAAP as in effect and applied immediately before such
change in GAAP becomes effective. Notwithstanding the foregoing or anything
herein to the contrary, the Borrower covenants and agrees with the Lenders that
whether or not the Borrower may at any time adopt Financial Accounting Standard
No. 159 or Accounting Standard Codification 825, all determinations relating to
fair value accounting for liabilities or compliance with the terms and
conditions of this Agreement shall be made on the basis that the Borrower has
not adopted Financial Accounting Standard No. 159 or Accounting Standard
Codification 825. In addition, notwithstanding Accounting Standards Update
2015-03, GAAP or any other matter, for purposes of calculating any financial or
other covenants hereunder, debt issuance costs shall not be deducted from the
related debt obligation. Notwithstanding any other provision contained herein,
solely with respect to any change in GAAP after the Restatement Effective Date
with respect to the accounting for leases as either operating leases or capital
leases, any lease that is not (or would not be) a capital lease under GAAP as in
effect on the Restatement Effective Date shall not be treated as a capital
lease, and any lease that would be treated as a capital lease under GAAP as in
effect on the Restatement Effective Date shall continue to be treated as a
capital lease, hereunder and under the other Loan Documents, notwithstanding
such change in GAAP 34 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme040.jpg]
after the Restatement Effective Date, and all determinations of Capital Lease
Obligations shall be made consistently therewith (i.e., ignoring any such
changes in GAAP after the Restatement Effective Date). SECTION 1.05. Interest
Rates. The Administrative Agent does not warrant or accept responsibility for,
and shall not have any liability with respect to, the administration, submission
or any other matter related to the rates in the definition of “LIBO Rate” or
with respect to any comparable or successor rate thereto, or replacement rate
therefor. ARTICLE II THE CREDITS SECTION 2.01. The Commitments. Subject to the
terms and conditions set forth herein, each Lender agrees to make Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment, (b) the aggregate Revolving Credit
Exposure of all of the Lenders exceeding the aggregate Commitments or (c) the
total Covered Debt Amount exceeding the Borrowing Base then in effect. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Loans. SECTION 2.02. Loans and
Borrowings. (a) Obligations of Lenders. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. (b) Type of Loans. Subject to Section 2.12, each Borrowing shall be
constituted entirely of ABR Loans or of Eurocurrency Loans as the Borrower may
request in accordance herewith. Each Loan shall be denominated in Dollars. Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement. (c) Minimum Amounts.
Each Borrowing shall be in an aggregate amount of $1,000,000 or a larger
multiple of $100,000 in excess thereof; provided that an ABR Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the total
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(f). Borrowings of more than one
Type may be outstanding at the same time. 35 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme041.jpg]
(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request any Eurocurrency
Borrowing (or to elect to convert to or continue as a Eurocurrency Borrowing) if
the Interest Period requested therefor would end after the Maturity Date. (e)
Restatement Effective Date Adjustments. (i) On the Restatement Effective Date,
Borrower shall (A) prepay the Existing Loans (if any) in full and (B)
simultaneously borrow new Loans hereunder in an amount equal to such prepayment
(plus the amount of any additional borrowings that may have been requested by
the Borrower at such time). Each of the Existing Continuing Lenders agrees to
waive payment of the amounts, if any, payable under Section 2.14 as a result of,
and solely in connection with, any such prepayment, and hereby consents to the
non-pro rata payment described in this Section 2.02(e). (ii) On the Restatement
Effective Date, the Borrower shall prepay to the Departing Lenders such
Departing Lenders’ pro rata portion of the Existing Loans, including (i) all
accrued but unpaid commitment fees relating to such Existing Loans as of such
date, and (ii) all accrued but unpaid interest relating to such Existing Loans
as of such date (in each case, calculated at the rate set forth in the Existing
Credit Agreement). Each of the Departing Lenders agrees to waive repayment of
the amounts, if any, payable under Section 2.13 of the Existing Credit Agreement
as a result of, and solely in connection with, any such prepayment, and hereby
consents to the non-pro rata payment described in this Section 2.02(e). Upon the
receipt of such prepayment, each Departing Lender shall cease to be a “Lender”
under the Existing Credit Agreement, but shall continue to be entitled to the
benefits of Sections 2.12, 2.14 and 9.03 of the Existing Credit Agreement with
respect to facts and circumstances occurring prior to the Restatement Effective
Date. SECTION 2.03. Requests for Borrowings. (a) Notice by the Borrower. To
request a Borrowing, the Borrower shall notify the Administrative Agent of such
request by delivery of a signed Borrowing Request or by telephone or e-mail (in
each case, followed promptly by delivery of a signed Borrowing Request) (i) in
the case of a Eurocurrency Borrowing, not later than 12:00 p.m., New York City
time, three (3) Business Days before the date of the proposed Borrowing or (ii)
in the case of an ABR Borrowing, not later than 12:00 p.m., New York City time,
one Business Day before the date of the proposed Borrowing. Each such request
for a Borrowing shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. (b)
Content of Borrowing Requests. Each request for a Borrowing (whether a written
Borrowing Request, a telephonic request or e-mail request) shall specify the
following information in compliance with Section 2.02: 36 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme042.jpg]
(i) the aggregate amount of the requested Borrowing; (ii) the date of such
Borrowing, which shall be a Business Day; (iii) whether such Borrowing is to be
an ABR Borrowing or a Eurocurrency Borrowing; (iv) in the case of a Eurocurrency
Borrowing, the Interest Period therefor, which shall be a period contemplated by
the definition of the term “Interest Period” and permitted under Section
2.02(d); (v) the Applicable Margin; and (vi) the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.05. (c) Notice by the Administrative Agent to the
Lenders. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amounts of such Lender’s Loan to be made as part
of the requested Borrowing. (d) Failure to Elect. If no election as to the Type
of a Borrowing is specified in a Borrowing Request, then the requested Borrowing
shall be a Eurocurrency Borrowing having an Interest Period of one (1) month. If
a Eurocurrency Borrowing is requested but no Interest Period is specified, the
Borrower shall be deemed to have selected an Interest Period of one (1) month.
SECTION 2.04. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, in addition to the Loans provided for in Section
2.01, the Borrower may request the Issuing Bank to issue, at any time and from
time to time during the Availability Period and under the Commitments, Letters
of Credit denominated in Dollars for its own account or for the account of its
designee (including any of its Portfolio Companies or other Investments
permitted hereunder) (provided the Obligors shall remain primarily liable to the
Lenders hereunder for payment and reimbursement of all amounts payable in
respect of such Letter of Credit hereunder) for the purposes set forth in
Section 5.09 in such form as is acceptable to the Issuing Bank in its reasonable
determination and for the benefit of such named beneficiary or beneficiaries as
are specified by the Borrower. Letters of Credit issued hereunder shall
constitute utilization of the Commitments up to the aggregate amount then
available to be drawn thereunder. (b) Notice of Issuance, Amendment, Renewal or
Extension. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, 37
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme043.jpg]
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (d)
of this Section), the amount of such Letter of Credit, stating that such Letter
of Credit is to be issued under the Commitments, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. The Administrative Agent will
promptly notify all Lenders following the issuance of any Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. (c)
Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure of the Issuing Bank (determined for these purposes without
giving effect to the participations therein of the Lenders pursuant to paragraph
(e) of this Section) does not exceed $20,000,000, (ii) the total Credit
Exposures does not exceed the aggregate Commitments and (iii) the total Covered
Debt Amount does not exceed the Borrowing Base then in effect. (d) Expiration
Date. Each Letter of Credit shall expire at or prior to the close of business on
the date twelve months after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, twelve months after the
then-current expiration date of such Letter of Credit, so long as such renewal
or extension occurs within three months of such then-current expiration date);
provided that any Letter of Credit with a one-year term may provide (pursuant to
customary “evergreen” provisions) for the renewal thereof for additional
one-year periods; provided, further, that (x) in no event shall any Letter of
Credit have an expiration date that is later than the Revolver Termination Date
unless the Borrower, on or prior to the date that is five (5) Business Days
prior to the Revolver Termination Date, (1) Cash Collateralizes such Letter of
Credit in an amount equal to 102% of the undrawn face amount of all Letters of
Credit that will remain outstanding as of the close of business on the Revolver
Termination Date and (2) pays in full all commissions required to be paid with
respect to any such Letter of Credit through the then-current expiration date of
such Letter of Credit and (y) no Letter of Credit shall have an expiration date
after the Maturity Date. (e) Participations. By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) by
the Issuing Bank, and without any further action on the part of the Issuing Bank
or the Lenders, the Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, provided that no Lender shall be
38 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme044.jpg]
required to purchase a participation in a Letter of Credit pursuant to this
Section 2.04(e) if (x) the conditions set forth in Section 4.02 would not be
satisfied in respect of a Borrowing at the time such Letter of Credit was issued
and (y) the Required Lenders shall have so notified the Issuing Bank in writing
and shall not have subsequently determined that the circumstances giving rise to
such conditions not being satisfied no longer exist. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank in respect of Letters of Credit promptly upon the request of the Issuing
Bank at any time from the time of such LC Disbursement until such LC
Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason.
Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each such payment shall be made in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and Section
2.05 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to paragraph (f),
the Administrative Agent shall distribute such payment to the Issuing Bank or,
to the extent that the Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement. (f) Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse the
Issuing Bank in respect of such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than 12:00 p.m., New
York City time, on (i) the Business Day that the Borrower receives notice of
such LC Disbursement, if such notice is received prior to 10:00 a.m., New York
City time, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such
time, provided that, if such LC Disbursement is not less than $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing. If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each applicable Lender of the applicable
LC Disbursement, the payment then due from the Borrower in respect thereof and
such Lender’s Applicable Percentage thereof. (g) Obligations Absolute. The
Borrower’s obligation to reimburse LC Disbursements as provided in paragraph (f)
of this Section shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, or any term or provision therein, (ii)
any draft or other document 39 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme045.jpg]
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by the Issuing Bank or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s gross negligence or willful misconduct
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that:
(i) the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; (ii) the Issuing Bank shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and (iii) this sentence shall establish the standard of care to be exercised by
the Issuing Bank when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing). (h) Disbursement Procedures. The Issuing Bank
shall, within a reasonable time following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall promptly after such examination notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to any such LC Disbursement. 40
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme046.jpg]
(i) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement within two Business Days following the
date when due pursuant to paragraph (f) of this Section, then the provisions of
Section 2.11(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse the Issuing Bank shall be for account of such Lender to the
extent of such payment. (j) Replacement of the Issuing Bank. The Issuing Bank
may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. In addition to the foregoing, if a Lender becomes, and during the
period in which it remains, a Defaulting Lender, and any Default has arisen from
a failure of the Borrower to comply with Section 2.17(c), then the Issuing Bank
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as Issuing Bank, effective at the close of business New York City time on
a date specified in such notice (which date may not be less than five (5)
Business Days after the date of such notice). On or after the effective date of
any such resignation, the Borrower and the Administrative Agent may, by written
agreement, appoint a successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement under any of the foregoing circumstances shall become
effective, the Borrower shall pay all unpaid fees accrued for account of the
replaced Issuing Bank pursuant to Section 2.10(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of the Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of the Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit. (k) Cash
Collateralization. If the Borrower shall be required or shall elect, as the case
may be, to provide cover for LC Exposure pursuant to Section 2.04(d), Section
2.09(b), Section 2.17(c)(ii) or the last paragraph of Article VII, the Borrower
shall immediately Cash Collateralize such LC Exposure. (l) Assumption of
Existing Letter of Credit. Notwithstanding any provision herein to the contrary,
the Administrative Agent, the Issuing Bank, the Lenders and the Borrower hereby
agree and acknowledge that, effective immediately upon the Restatement Effective
Date, L/C No. USUTFSSBI0000710, issued by ING Capital LLC at the direction of
Capital Southwest Corporation to Fast Sandwich Holdings, Inc. for the benefit of
Jimmy John’s Franchise, LLC (the “Existing L/C”), shall be deemed to have been
assumed hereunder and issued on the 41 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme047.jpg]
Restatement Effective Date as a Letter of Credit hereunder, and shall
automatically be subject to all of the terms and provisions of the Loan
Documents applicable to Letters of Credit, including the obligation of each of
the Lenders to participate in such Letter of Credit pursuant to Section 2.04(e)
and the obligation of the Borrower to reimburse any LC Disbursement in respect
thereof pursuant to Section 2.04(f) and to pay fees, costs and expenses in
connection with such Letter of Credit pursuant to Section 2.10(b) (provided
that, for the avoidance of doubt, no fee shall be paid to the Issuing Bank on
the Restatement Effective Date as an issuance fee). SECTION 2.05. Funding of
Borrowings. (a) Funding by Lenders. Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(f) shall be remitted by the
Administrative Agent to the Issuing Bank. (b) Presumption by the Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and, in reliance
upon such assumption, the Administrative Agent may (in its sole discretion and
without any obligation to do so) make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate and (ii) in the case of
the Borrower, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder, and
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent. SECTION
2.06. Interest Elections. (a) Elections by the Borrower for Borrowings. Subject
to Section 2.03(d), the Loans constituting each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, subject to Section 2.06(e), the Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Eurocurrency Borrowing, may 42 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme048.jpg]
elect the Interest Period therefor, all as provided in this Section. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders (except as provided under Section 2.12(b)), and the Loans
constituting each such portion shall be considered a separate Borrowing. (b)
Notice of Elections. To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent of such election by delivery of a signed
Interest Election Request in a form approved by the Administrative Agent or by
telephone (followed promptly, but no later than the close of business on the
date of such request, by a signed Interest Election Request in a form approved
by the Administrative Agent) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable. (c) Content
of Interest Election Requests. Each Interest Election Request shall specify the
following information in compliance with Section 2.02: (i) the Borrowing to
which such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) of this paragraph shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Interest Election Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and (iv) if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period therefor after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); provided that there shall be no
more than ten (10) separate Borrowings outstanding at any one time. (d) Notice
by the Administrative Agent to the Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each applicable
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing. (e) Failure to Elect; Events of Default. If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Eurocurrency Borrowing having an
Interest Period of one (1) month. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, (i) any
Eurocurrency Borrowing 43 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme049.jpg]
shall, at the end of the applicable Interest Period for such Eurocurrency
Borrowing, be automatically converted to an ABR Borrowing and (ii) the Borrower
shall not be entitled to elect to convert or continue any Borrowing into or as a
Eurocurrency Borrowing. SECTION 2.07. Termination, Reduction or Increase of the
Commitments. (a) Scheduled Termination. Unless previously terminated in
accordance with the terms of this Agreement, on the Revolver Termination Date
the Commitments shall automatically be reduced to an amount equal to the
aggregate principal amount of the Loans and LC Exposure of all Lenders
outstanding on the Revolver Termination Date and thereafter to an amount equal
to the aggregate principal amount of the Loans and LC Exposure outstanding after
giving effect to each payment of principal and each expiration or termination of
a Letter of Credit hereunder; provided that, for clarity, except as expressly
provided for herein (including, without limitation, Section 2.04(e)), no Lender
shall have any obligation to make new Loans or to issue, amend or renew an
existing Letter of Credit on or after the Revolver Termination Date, and any
outstanding amounts shall be due and payable on the Maturity Date in accordance
with Section 2.08.. (b) Voluntary Termination or Reduction. The Borrower may at
any time terminate, or from time to time reduce, the Commitments; provided that
(i) each reduction of the Commitments pursuant to this Section 2.07(b) shall be
in an amount that is $5,000,000 or a larger multiple of $100,000 in excess
thereof (or an amount less than $5,000,000 if the Commitments are being reduced
to zero) and (ii) the Borrower shall not terminate or reduce the Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the total Revolving Credit Exposures would exceed the total
Commitments. (c) Notice of Voluntary Termination or Reduction. The Borrower
shall notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. (d) Effect of
Termination or Reduction. Any termination or reduction of the Commitments shall
be permanent. Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments. (e) [Intentionally
Omitted]. (f) Increase of the Commitments. (i) Requests for Increase by
Borrower. The Borrower may, at any time prior to the Revolver Termination Date,
propose that the Commitments hereunder be increased 44 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme050.jpg]
(each such proposed increase being a “Commitment Increase”) by notice to the
Administrative Agent specifying each existing Lender (each an “Increasing
Lender”) and/or each additional lender (each an “Assuming Lender”) that shall
have agreed to an additional Commitment and the date on which such increase is
to be effective (the “Commitment Increase Date”), which date shall be a Business
Day at least three Business Days (or such lesser period as the Administrative
Agent may reasonably agree) after delivery of such notice and at least thirty
(30) days prior to the Revolver Termination Date; provided that each Lender may
determine in its sole discretion whether or not it chooses to participate in a
Commitment Increase; provided, further that, subject to the foregoing, each
Commitment Increase shall become effective only upon satisfaction of the
following conditions: (A) the minimum amount of the Commitment of any Assuming
Lender, and the minimum amount of the increase of the Commitment of any
Increasing Lender, as part of such Commitment Increase shall be $5,000,000 or a
larger multiple of $1,000,000 in excess thereof (or, in each case, in such other
amounts as agreed by the Administrative Agent), (B) immediately after giving
effect to such Commitment Increase, the total Commitments of all of the Lenders
hereunder shall not exceed the lesser of (x) $350,000,000 and (y) 100% of the
Obligors’ Net Worth at such time; (C) each Assuming Lender and the Commitment
Increase shall be consented to by the Administrative Agent and the Issuing Bank
(which consent shall not be unreasonably withheld); (D) no Default or Event of
Default shall have occurred and be continuing on such Commitment Increase Date
or shall result from the proposed Commitment Increase; and (E) the
representations and warranties contained in this Agreement and the other Loan
Documents shall be true and correct in all material respects (other than any
representation or warranty already qualified by materiality or Material Adverse
Effect, which shall be true and correct in all respects) on and as of the
Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date). (ii) Effectiveness of Commitment
Increase by Borrower. On the Commitment Increase Date for any Commitment
Increase, each Assuming Lender part of such Commitment Increase, if any, shall
become a Lender hereunder as of such Commitment Increase Date with a Commitment
in the amount set forth in the agreement referred to in Section 2.07(f)(ii)(y)
and the Commitment of any Increasing Lender part of such Commitment Increase
shall be increased as of such Commitment Increase Date to the amount set forth
in the agreement referred to in Section 2.07(f)(ii)(y); provided that: 45
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme051.jpg]
(x) the Administrative Agent shall have received on or prior to 12:00 p.m., New
York City time, on such Commitment Increase Date (or on or prior to a time on an
earlier date specified by the Administrative Agent) a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph (i)
has been satisfied; and (y) each Assuming Lender or Increasing Lender shall have
delivered to the Administrative Agent, on or prior to 12:00 p.m., New York City
time on such Commitment Increase Date (or on or prior to a time on an earlier
date specified by the Administrative Agent), an agreement, in form and substance
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment, as applicable, duly executed by such
Assuming Lender or Increasing Lender, as applicable, and the Borrower and
acknowledged by the Administrative Agent. Promptly following satisfaction of
such conditions, the Administrative Agent shall notify the Lenders (including
any Assuming Lenders) thereof and of the occurrence of the Commitment Increase
Date by facsimile transmission or electronic messaging system. (iii) Recordation
into Register. Upon its receipt of an agreement referred to in clause (ii)(y)
above executed by an Assuming Lender or any Increasing Lender, together with the
certificate referred to in clause (ii)(x) above, the Administrative Agent shall,
if such agreement has been completed, (x) accept such agreement, (y) record the
information contained therein in the Register and (z) give prompt notice thereof
to the Borrower. (iv) Adjustments of Borrowings upon Effectiveness of Increase.
On each Commitment Increase Date, the Borrower shall (A) prepay the outstanding
Loans (if any) in full, (B) simultaneously borrow new Loans hereunder in an
amount equal to such prepayment; provided that with respect to subclauses (A)
and (B), (x) the prepayment to, and borrowing from, any existing Lender shall be
effected by book entry to the extent that any portion of the amount prepaid to
such Lender will be subsequently borrowed from such Lender and (y) the existing
Lenders, the Increasing Lenders and the Assuming Lenders shall make and receive
payments among themselves, in a manner acceptable to the Administrative Agent,
so that, after giving effect thereto, the Loans are held ratably by the Lenders
in accordance with the respective Commitments of such Lenders (after giving
effect to such Commitment Increase); and (C) pay to the Lenders the amounts, if
any, payable under Section 2.14 as a result of any such prepayment. Concurrently
therewith, the Lenders shall be deemed to have adjusted their participation
interests in any outstanding Letters of Credit so that such interests are held
ratably in accordance with their Commitments as so increased. The Administrative
Agent shall amend Schedule 1.01(b) to reflect the aggregate amount of each
Lender’s Commitments (including Increasing Lenders and Assuming Lenders). Each
reference to Schedule 1.01(b) in this Agreement shall be to Schedule 1.01(b) as
amended pursuant to this Section. 46 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme052.jpg]
(v) Terms of Loans issued on the Commitment Increase Date. For the avoidance of
doubt, the terms and provisions of any new Loans issued by any Assuming Lender
or Increasing Lender, and the Commitment Increase of any Assuming Lender or
Increasing Lender, shall be identical to the Loans issued by, and the
Commitments of, the Lenders immediately prior to the applicable Commitment
Increase Date. SECTION 2.08. Repayment of Loans; Evidence of Debt. (a)
Repayment. Subject to, and in accordance with, the terms of this Agreement, the
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of the Lenders the outstanding principal amount of the Loans and all
other amounts due and owing hereunder and under the other Loan Documents on the
Maturity Date. (b) Manner of Payment. Prior to any repayment or prepayment of
any Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings
to be paid and shall notify the Administrative Agent by telephone (confirmed by
telecopy or e-mail) of such selection not later than the time set forth in
Section 2.09(e) prior to the scheduled date of such repayment; provided that
each repayment of Borrowings shall be applied to repay any outstanding ABR
Borrowings before any other Borrowings. If the Borrower fails to make a timely
selection of the Borrowing or Borrowings to be repaid or prepaid, such payment
shall be applied, first, to pay any outstanding ABR Borrowings and, second, to
any remaining Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each payment of a Borrowing shall be applied ratably
to the Loans included in such Borrowing (except as otherwise provided in Section
2.12(b)). (c) Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder. (d) Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for account of
the Lenders and each Lender’s share thereof. (e) Effect of Entries. The entries
made in the records maintained pursuant to paragraph (c) or (d) of this Section
shall be prima facie evidence, absent manifest error, of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such records or any error therein
shall not in any manner affect the obligation of the Borrower to repay the Loans
in accordance with the terms of this Agreement. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. 47 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme053.jpg]
(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its permitted registered assigns)
and in a form attached hereto as Exhibit C. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its permitted registered assigns).
SECTION 2.09. Prepayment of Loans. (a) Optional Prepayments. The Borrower shall
have the right at any time and from time to time (but subject to Section
2.09(e)) to prepay any Borrowing in whole or in part, without premium or fee
(but subject to Section 2.14), subject to the requirements of this Section. Each
prepayment in part under this Section 2.09(a) shall be in a minimum amount of
$1,000,000 or a larger multiple of $100,000. (b) Mandatory Prepayments due to
Borrowing Base Deficiency. In the event that the amount of total Credit Exposure
exceeds the total Commitments, the Borrower shall prepay Loans (and, to the
extent necessary, provide cover for Letters of Credit as contemplated by Section
2.04(k)) in such amounts as shall be necessary so that the amount of total
Credit Exposure does not exceed the total Commitments. In the event that at any
time any Borrowing Base Deficiency shall exist, promptly (but in no event later
than 5 Business Days), the Borrower shall either prepay (x) the Loans (and, to
the extent necessary, provide cover for Letters of Credit as contemplated by
Section 2.04(k)) so that the Borrowing Base Deficiency is promptly cured or (y)
the Loans and the Other Covered Indebtedness in such amounts as shall be
necessary so that such Borrowing Base Deficiency is promptly cured (and, as
among the Loans (and Letters of Credit) and the Other Covered Indebtedness, at
least ratably (based on the aggregate outstanding principal amount of such
Indebtedness) and, with respect to the Loans, in the manner set forth in the
preceding subclause (y) as to payments of Loans in relation to Other Covered
Indebtedness); provided, that if within such 5 Business Day period, the Borrower
shall present to the Administrative Agent a reasonably feasible plan, which plan
is reasonably satisfactory to the Administrative Agent, that will enable any
such Borrowing Base Deficiency to be cured within 30 Business Days of the
occurrence of such Borrowing Base Deficiency (which 30-Business Day period shall
include the 5 Business Days permitted for delivery of such plan), then such
prepayment or reduction shall be effected in accordance with such plan (subject,
for the avoidance of doubt, to the limitations as to the allocation of such
prepayments set forth above in this Section 2.09(b)). Notwithstanding the
foregoing, the Borrower shall pay interest in accordance with Section 2.11(c)
for so long as the Covered Debt Amount exceeds the Borrowing Base during such
30-Business Day period. For clarity, in the event that the Borrowing Base
Deficiency is not cured prior to the end of such 5-Business Day period (or, if
applicable, such 30-Business Day period), it shall constitute an Event of
Default under clause (a) of Article VII. (c) Mandatory Prepayments due to
Certain Events Following Availability Period. Subject to Section 2.09(e): 48
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme054.jpg]
(i) Asset Sales. In the event that any Obligor shall receive any Net Asset Sale
Proceeds at any time after the Availability Period, the Borrower shall, no later
than the fifth (5th) Business Day following the receipt of such Net Asset Sale
Proceeds, prepay the Loans in an amount equal to such Net Asset Sale Proceeds
(and the Commitments shall be permanently reduced by such amount); provided,
that with respect to Asset Sales of assets that are not Portfolio Investments,
the Borrower shall not be required to prepay the Loans unless and until (and to
the extent that) the aggregate Net Asset Sale Proceeds relating to all such
Asset Sales are greater than $2,000,000. (ii) Extraordinary Receipts. In the
event (but only to the extent) that the aggregate amount of all Extraordinary
Receipts received by the Obligors at any time after the Availability Period
exceeds $2,000,000, the Borrower shall, no later than the fifth (5th) Business
Day following the receipt of such excess Extraordinary Receipts, prepay the
Loans in an amount equal to such excess Extraordinary Receipts (and the
Commitments shall be permanently reduced by such amount). (iii) Returns of
Capital. In the event that any Obligor shall receive any Return of Capital at
any time after the Availability Period, the Borrower shall, no later than the
fifth (5th) Business Day following the receipt of such Return of Capital, prepay
the Loans in an amount equal to 100% of such Return of Capital (and the
Commitments shall be permanently reduced by such amount). (iv) Equity Issuances.
In the event that the Borrower shall receive any Cash proceeds from the issuance
of Equity Interests of the Borrower at any time after the Availability Period,
the Borrower shall, no later than the fifth (5th) Business Day following the
receipt of such Cash proceeds, prepay the Loans in an amount equal to 100% of
such Cash proceeds, net of underwriting discounts and commissions or other
similar payments and other costs, fees, premiums and expenses directly
associated therewith, including reasonable legal fees and expenses (and the
Commitments shall be permanently reduced by such amount). (v) Indebtedness. In
the event that any Obligor shall receive any Cash proceeds from the issuance of
Indebtedness at any time after the Availability Period, such Obligor shall, no
later than the fifth (5th) Business Day following the receipt of such Cash
proceeds, prepay the Loans in an amount equal to 100% of such Cash proceeds, net
of underwriting discounts and commissions or other similar payments and other
costs, fees, commissions, premiums and expenses directly associated therewith,
including reasonable legal fees and expenses (and the Commitments shall be
permanently reduced by such amount). (d) Mandatory Prepayment of Eurocurrency
Loans. If the Loans to be prepaid pursuant to Sections 2.09(c)(ii) and (iii) are
Eurocurrency Loans, the Borrower may defer such prepayment (and permanent
Commitment reduction) until the last day of the Interest Period applicable to
such Loans, so long as the Borrower deposits an amount equal to an amount
required to be prepaid, no later than the third Business Day following the
receipt of such amount, into a segregated collateral account in the name and
under the control (within the meaning of Section 9-104 of the Uniform Commercial
Code) of the Administrative Agent pending 49 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme055.jpg]
application of such amount to the prepayment of the Loans (and permanent
reduction of the Commitments) on the last day of such Interest Period. (e)
Notices, Etc. The Borrower shall notify the Administrative Agent in writing or
by telephone (followed promptly by written confirmation) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing under
Section 2.09(a), not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing under Section 2.09(a), or any prepayment under Section 2.09(b)
or (c), not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided, that, (1) if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07(c) and (2) any such notices given in connection
with any of the events specified in Section 2.09(c) may be conditioned upon (x)
the consummation of the issuance of Equity Interests or Indebtedness (as
applicable) or (y) the receipt of net cash proceeds from Asset Sales,
Extraordinary Receipts or Returns of Capital. Promptly following receipt of any
such notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. In the event the
Borrower is required to make any concurrent prepayments under both paragraph (b)
and also another paragraph of this Section 2.09, any such prepayments shall be
applied toward a prepayment pursuant to paragraph (b) before any prepayment
pursuant to any other paragraph of this Section 2.09. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11 and shall
be made in the manner specified in Section 2.08(b). SECTION 2.10. Fees. (a)
Commitment Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at a rate equal to
(x) 1.00% per annum on the daily unused amount of the Commitment of such Lender
as of the close of business on such day if the daily used amount as of the close
of business on such day is less than or equal to thirty-five percent (35%) of
such Lender’s Commitment, and (y) 0.50% per annum on the daily unused amount of
the Commitment of such Lender as of the close of business on such day if the
daily used amount as of the close of business on such day is greater than
thirty-five percent (35%). Accrued commitment fees shall be payable in arrears
(x) within one Business Day after each Quarterly Date and (y) on the earlier of
the date the Commitments terminate and the Revolver Termination Date, commencing
on the first such date to occur after the Restatement Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, the
Commitments shall be deemed to be used to the extent of the outstanding Loans of
all Lenders. (b) Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Lender a participation fee with respect
to its 50 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme056.jpg]
participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin applicable to interest on Eurocurrency Loans on
the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.50% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as the Issuing Bank’s standard fees with respect to the issuance, amendment
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
each Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such date to occur after the Restatement
Effective Date; provided that all such fees with respect to the Letters of
Credit shall be payable on the date on which the Commitments terminate (the
“termination date”) and the Borrower shall pay any such fees that have accrued
and that are unpaid on the termination date. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). (c) Administrative Agent
Fees. The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent. (d) Payment of Fees. All fees
payable hereunder shall be paid on the dates due, in Dollars and immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees and participation fees, to the Lenders entitled thereto. Fees paid
shall not be refundable under any circumstances absent manifest error. On the
Restatement Effective Date, the Borrower shall pay (x) all fees required to be
paid on the Restatement Effective Date under that certain fee letter, dated as
of December 10, 2018, by and between the Borrower and ING and (ii) all costs and
expenses outstanding on such date required to be paid pursuant to Section
9.03(a)(i). SECTION 2.11. Interest. (a) ABR Loans. The Loans constituting each
ABR Borrowing shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin. (b) Eurocurrency Loans. The Loans
constituting each Eurocurrency Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBO Rate for the related Interest Period for such
Borrowing plus the Applicable Margin. (c) Default Interest. Notwithstanding the
foregoing, if any Event of Default described in clause (a), (b), (d) (only with
respect to Section 6.07), (h), (i), (j) or (o) of Article VII has occurred and
is continuing, or on the written demand of the Administrative Agent or the 51
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme057.jpg]
Required Lenders if any other Event of Default described in any other clause of
Article VII has occurred and is continuing, or if the Covered Debt Amount
exceeds the Borrowing Base during the 5-Business Day period (or, if applicable,
the 30-Business Day period) referred to in Section 2.09(b), the interest
applicable to the Loans shall accrue, and any fee or other amount payable by the
Borrower hereunder shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above, (ii) in the case of
any Letter of Credit, 2% plus the fee otherwise applicable to such Letter of
Credit as provided in Section 2.10(b), or (iii) in the case of any fee or other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section. (d) Payment of Interest. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan in Dollars and
upon termination in full of the Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan prior to the Maturity Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency
Borrowing prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion. (e)
Computation. All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent and such
determination shall be conclusive absent manifest error. SECTION 2.12.
Eurocurrency Borrowing Provisions. (a) Alternate Rate of Interest. If prior to
the commencement of the Interest Period for any Eurocurrency Borrowing: (i) the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate for such Interest Period; or (ii) the Administrative
Agent is advised by the Required Lenders that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their respective Loans included in such Borrowing for
such Interest Period; then the Administrative Agent shall give notice thereof to
the Borrower and the Lenders by telephone, telecopy or e-mail as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, 52 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme058.jpg]
or the continuation of any Borrowing as, a Eurocurrency Borrowing and such
Borrowing (unless prepaid) shall be continued as, or converted to, an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing. (b) Illegality. Without
duplication of any other rights that any Lender has hereunder, if any Lender
determines that any law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful for any Lender to make, maintain or fund Loans
whose interest is determined by reference to the LIBO Rate, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower and the Administrative Agent, (i)
any obligation of such Lender to make or continue Eurocurrency Borrowings or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining
Eurocurrency Borrowings the interest rate on which is determined by reference to
the LIBO Rate component of the Alternate Base Rate, the interest rate on which
ABR Borrowings of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) all
Eurocurrency Borrowings of such Lender shall automatically convert to ABR
Borrowings (the interest rate on which ABR Borrowings of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency
Borrowings (in which event Borrower shall not be required to pay any yield
maintenance, breakage or similar fees) and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
LIBO Rate, the Administrative Agent shall during the period of such suspension
compute the Alternate Base Rate applicable to such Lender without reference to
the LIBO Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the LIBO Rate. Upon any such conversion, the
Borrower shall also pay accrued interest on the amount so converted. (c)
Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
the circumstances set forth in clause (a) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a) have
not arisen but the supervisor for the administrator of the LIBO Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate
(or any component thereof) shall no longer be used for determining interest
rates for loans, the Borrower and the Administrative Agent shall endeavor to
establish an alternate rate of interest to the LIBO Rate that (x) gives due
consideration to the then-prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time and (y) is a
rate for which the Administrative Agent has indicated in writing to the Lenders
that it is able to calculate and administer and the Borrower and the
Administrative Agent may 53 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme059.jpg]
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Margin). Notwithstanding anything to the contrary
herein, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest is determined in accordance with this clause
(c), (x) the obligation of the Lenders to make or maintain Eurodollar Loans
shall be suspended and (y) the utilization of the LIBO Rate component in
determining the Alternate Base Rate shall be suspended. SECTION 2.13. Increased
Costs. (a) Increased Costs Generally. If any Change in Law shall: (i) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; (ii)
subject any Lender to any Taxes (other than Covered Taxes and Taxes described in
clauses (a)(ii), (c), (d) and (e) of the definition of “Excluded Taxes”) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lenders of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or the Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then, upon the request of such Lender or Issuing Bank, the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, in Dollars,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered. (b) Capital Requirements. If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies 54 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme060.jpg]
and the policies of such Lender’s or the Issuing Bank’s holding company with
respect to capital adequacy or liquidity position), by an amount deemed to be
material by such Lender or the Issuing Bank, then from time to time the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, in Dollars,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered. (c) Certificates from Lenders. A certificate of a Lender or
the Issuing Bank setting forth (in reasonable detail the basis for and
calculation of) the amount or amounts, in Dollars, necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be promptly delivered to
the Borrower and shall be conclusive absent manifest error (it being understood
that no Lender shall be required to disclose (i) any confidential or
price-sensitive information or (ii) any information to the extent prohibited by
applicable law). The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof. (d) Delay in Requests. Failure or delay on the part
of any Lender or the Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Bank’s
right to demand such compensation; provided that no Obligor shall be required to
compensate a Lender or the Issuing Bank pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the Issuing Bank notifies the
Borrower in writing of any such Change in Law giving rise to such increased
costs or reductions (except that, if the Change in Law giving rise to such
increased costs is retroactive, then the six-month period referred to above
shall be extended to include the period of retroactive effect thereof). SECTION
2.14. Break Funding Payments. In the event of (a) the payment of any principal
of any Eurocurrency Loan other than on the last day of an Interest Period
therefor (including as a result of an Event of Default), (b) the conversion of
any Eurocurrency Loan other than on the last day of an Interest Period therefor,
(c) the failure to borrow, convert, continue or prepay any Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice is permitted to be revocable under Section 2.09(e) and is revoked in
accordance herewith), or (d) the assignment as a result of a request by the
Borrower pursuant to Section 2.18(b) of any Eurocurrency Loan other than on the
last day of an Interest Period therefor, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, the loss to any Lender attributable
to any such event shall be deemed to include an amount determined by such Lender
to be equal to the excess, if any, of (i) the amount of interest that such
Lender would pay for a deposit equal to the principal amount of such Loan
referred to in clauses (a), (b), (c) or (d) of this Section 2.14 denominated in
Dollars for the period from the date of such payment, conversion, failure or
assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, convert or continue, the duration of
the Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest 55 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme061.jpg]
rate payable on such deposit were equal to the Adjusted LIBO Rate for Dollars
for such Interest Period, over (ii) the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an Affiliate of such Lender) for deposits denominated in
Dollars from other banks in the Eurocurrency market at the commencement of such
period. Payments under this Section shall be made upon written request of a
Lender delivered not later than thirty (30) Business Days following the payment,
conversion, or failure to borrow, convert, continue or prepay that gives rise to
a claim under this Section accompanied by a written certificate of such Lender
setting forth in reasonable detail the amount or amounts that such Lender is
entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.15. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any Taxes,
unless otherwise required by applicable law; provided that if the Borrower shall
be required to deduct or withhold any Taxes from such payments, then (i) the
Borrower shall make such deductions or withholdings, (ii) the Borrower shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and (iii) if such Tax is a Covered
Tax, the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 2.15) the
Administrative Agent, Lender or the Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made. (b) Payment of Other Taxes by the Borrower. In addition,
the Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law. (c) Indemnification by the Borrower. The
Borrower shall indemnify the Administrative Agent, each Lender and the Issuing
Bank for and, within ten (10) Business Days after written demand therefor, pay
the full amount of any Covered Taxes (including Covered Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) payable
or paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Covered Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, by the Issuing Bank or by the Administrative Agent (on its
own behalf or on behalf of a Lender or the Issuing Bank), shall be conclusive
absent manifest error. (d) Indemnification by the Lenders. To the extent
required by any applicable law, the Administrative Agent may withhold from any
payment to any Lender an amount 56 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme062.jpg]
equivalent to any applicable withholding Tax. Without limiting the provisions of
Section 2.15(a) or (c), each Lender shall, and does hereby, agree to indemnify
the Administrative Agent, and shall make payable in respect thereof within 10
days after demand therefor, (i) against any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) (collectively, “Tax
Damages”) incurred by or asserted against the Administrative Agent by the
Internal Revenue Service or any other Governmental Authority as a result of the
failure of the Administrative Agent to properly withhold Tax from amounts paid
to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective)
and (ii) Tax Damages attributable to such Lender’s failure to comply with the
provisions of Section 9.04 relating to the maintenance of a Participant
Register. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this paragraph. The agreements in this paragraph shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other obligations. (e)
Evidence of Payments. As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Authority pursuant to this Section 2.15, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. If the Borrower fails to pay any U.S.
federal withholding Taxes that are Excluded Taxes when due to the appropriate
Governmental Authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence on account of such
Excluded Taxes, the Borrower shall indemnify the Administrative Agent and each
Lender for any incremental Taxes that may become payable by the Administrative
Agent or such Lender as a result of such failure. (f) Status of Lenders. (i) Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments under this Agreement or any other Loan Documents shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the 57
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme063.jpg]
contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.15(f)(ii)(A) or (B) or Section 2.15(g) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person, (A) any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; (B) each Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent, but, in any
event, only if such Foreign Lender is legally entitled to do so) whichever of
the following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party duly
completed executed originals of Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E, as applicable, or any successor form establishing
an exemption from, or reduction of, U.S. federal withholding Tax (x) with
respect to payments of interest under any Loan Document, pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, pursuant to the “business profits”
or “other income” article of such tax treaty, (2) duly completed executed
originals of Internal Revenue Service Form W-8ECI or any successor form
certifying that the income receivable pursuant to this Agreement is effectively
connected with the conduct of a trade or business in the United States, (3) in
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, signed
under penalties of perjury, to the effect that such Foreign Lender is not (I) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (II) a “10 58
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme064.jpg]
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (III) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and (y) duly completed executed originals of Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W- 8BEN-E, as
applicable (or any successor form), certifying that the Foreign Lender is not a
U.S. Person, or (4) any other form as prescribed by applicable law as a basis
for claiming exemption from or a reduction in United States federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made, including, to the extent a Foreign Lender is
not the beneficial owner, duly completed executed originals of Internal Revenue
Service Form W-8IMY accompanied by Internal Revenue Service Form W-8ECI,
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E,
as applicable, a certificate substantially similar to the certificate described
in Section 2.15(f)(ii)(B)(3)(x) above, Internal Revenue Service Form W-9 and/or
other certification documents from each beneficial owner, as applicable. (C) any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made. (g) If a payment made to a
Lender under this Agreement would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the
Administrative Agent and the Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the Borrower, at the time or times prescribed by law and at such time
or times reasonably requested by the Administrative Agent or the Borrower, as
may be necessary for the Administrative Agent and the Borrower to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from any such payment. Solely for 59 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme065.jpg]
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. Each Lender agrees that if any form or
certification it previously delivered under this Agreement expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. (h) Treatment of Certain Refunds. If
the Administrative Agent, any Lender or the Issuing Bank determines, in its sole
discretion exercised in good faith, that it has received a refund of any Covered
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Covered Taxes giving rise to such refund), net
of all reasonable out-of-pocket expenses of the Administrative Agent, any Lender
or the Issuing Bank, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, any Lender or the Issuing Bank, agrees to repay the amount paid over to
the Borrower pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, any Lender or the Issuing Bank in the event the
Administrative Agent, any Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the Administrative Agent, any Lender or
the Issuing Bank be required to pay any amount to the Borrower pursuant to this
paragraph (h) the payment of which would place the Administrative Agent, such
Lender or the Issuing Bank in a less favorable net position after- Taxes than
the Administrative Agent, such Lender or the Issuing Bank would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
(h) shall not be construed to require the Administrative Agent, any Lender or
the Issuing Bank to make available its Tax returns or its books or records (or
any other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person. (i) Defined Terms. For purposes of this Section
2.15, the term “applicable law” includes FATCA. SECTION 2.16. Payments
Generally; Pro Rata Treatment: Sharing of Set-offs. (a) Payments by the
Borrower. The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or under Sections 2.13, 2.14 or
2.15, or otherwise) or under any other Loan Document prior to 12:00 p.m., New
York City time, on the date when due, in immediately available funds, without
set-off, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except as otherwise expressly provided in
the 60 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme066.jpg]
relevant Loan Document and except payments to be made directly to the Issuing
Bank as expressly provided herein and pursuant to Sections 2.13, 2.14, 2.15 and
9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All amounts owing under this
Agreement (including commitment fees, payments required under Sections 2.13 and
2.14 or under any other Loan Document (except to the extent otherwise provided
therein)) are payable in Dollars. (b) Application of Insufficient Payments. If
at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties. (c) Pro Rata Treatment. Except to the extent otherwise
provided herein: (i) each Borrowing shall be made from the Lenders, each payment
of commitment fee under Section 2.10 shall be made for account of the Lenders,
and each termination or reduction of the amount of the Commitments under Section
2.07, Section 2.09 or otherwise shall be applied to the respective Commitments
of the Lenders, pro rata according to the amounts of their respective
Commitments; (ii) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments (in the case of the
making of Loans) or their respective Loans that are to be included in such
Borrowing (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Loans by the Borrower shall be made for
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; and (iv) each payment of interest
on Loans by the Borrower shall be made for account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders. (d) Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of set-off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans, or
participations in LC Disbursements, resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements, and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such 61 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme067.jpg]
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation. (e) Presumptions of Payment. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for account of the Lenders or the
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders and the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate. (f)
Certain Deductions by the Administrative Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.05(a) or (b),
2.16(e) or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid. SECTION 2.17. Defaulting Lenders. Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender: (a) commitment fees pursuant to Section 2.10(a) shall cease
to accrue on the unfunded portion of the Commitment of such Defaulting Lender to
the extent, and during the period, such Lender is a Defaulting Lender; (b) the
Commitment and Revolving Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, two-thirds of the Lenders or the
Required Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment or waiver pursuant to
Section 9.02, except for any amendment or waiver described in Section
9.02(b)(i), (ii) or (iii)); provided that any waiver, amendment or modification
requiring the consent of all Lenders, two-thirds of the 62 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme068.jpg]
Lenders or each affected Lender which affects such Defaulting Lender differently
than other Lenders or affected Lenders (as applicable) shall require the consent
of such Defaulting Lender. (c) if any LC Exposure exists at the time a Lender
becomes a Defaulting Lender then: (i) all or any part of such LC Exposure shall
be reallocated among the non- Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments,
(y) no non-Defaulting Lender’s Credit Exposure will exceed such Lender’s
Commitment, and (z) the conditions set forth in Section 4.02 are satisfied at
such time (and unless the Borrower has notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time); (ii) if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
within three Business Days following notice by the Administrative Agent, Cash
Collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.04(k) for so long as such LC Exposure is
outstanding; (iii) if the Borrower Cash Collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is Cash Collateralized; (iv) if the
LC Exposure of the non-Defaulting Lenders is reallocated pursuant to clause (i)
above, then the fees payable to the Lenders pursuant to Section 2.10(a) and
Section 2.10(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; (v) if any Defaulting Lender’s LC Exposure is
neither Cash Collateralized nor reallocated pursuant to this Section 2.17(c),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.10(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is Cash
Collateralized and/or reallocated; and (vi) subject to Section 9.16, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting 63
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme069.jpg]
Lender as a result of such non-Defaulting Lender’s increased exposure following
such reallocation (d) so long as any Lender is a Defaulting Lender, the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.17(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non- Defaulting Lenders in a manner consistent with Section
2.17(c)(i) (and Defaulting Lenders shall not participate therein). In the event
that the Administrative Agent, the Borrower and the Issuing Bank each agrees in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then, on the date of such agreement, such
Lender shall no longer be deemed a Defaulting Lender, the Borrower shall no
longer be required to Cash Collateralize any portion of such Lender’s LC
Exposure Cash Collateralized pursuant to Section 2.17(c)(ii) above, the LC
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and such Lender shall purchase at par the portion of the
Loans of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage. SECTION 2.18. Mitigation Obligations; Replacement of
Lenders. (a) Designation of a Different Lending Office. If any Lender exercises
its rights under Section 2.12(b) or requests compensation under Section 2.13, or
if the Borrower is required to pay any Covered Taxes or additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts (subject to overall
policy considerations of such Lender) to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if in
the sole reasonable judgment of such Lender, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15, as
the case may be, in the future, or eliminate the circumstance giving rise to
such Lender exercising its rights under Section 2.12(b) and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) Replacement of Lenders.
If any Lender exercises its rights under Section 2.12(b) or requests
compensation under Section 2.13, or if the Borrower is required to pay any
Covered Taxes or additional amount to any Lender or any Governmental Authority
for account of any Lender pursuant to Section 2.15 and, in each case, such
Lender has declined or is unable to designate a different lending office in
accordance with Section 2.18(a), or if any Lender becomes a Defaulting Lender,
or if any Lender becomes a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights 64 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme070.jpg]
and obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent and the Issuing
Bank, which consent shall not be unreasonably withheld, conditioned or delayed,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. (c) Defaulting Lenders. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(e), 2.05
or 9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent or the Issuing Bank for the account of such
Lender for the benefit of the Administrative Agent or the Issuing Bank to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under such Sections, in the case of each of clauses
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion. ARTICLE III REPRESENTATIONS AND WARRANTIES The Borrower
represents and warrants to the Lenders that: SECTION 3.01. Organization; Powers.
Each of the Borrower and its Subsidiaries, as applicable, is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where the failure to
do so could reasonably be expected to result in a Material Adverse Effect. There
is no existing default under any charter, by-laws or other organizational
documents of Borrower or its Subsidiaries or any event which, with the giving of
notice or passage of time or both, would constitute a default by any party
thereunder. SECTION 3.02. Authorization; Enforceability. The Transactions are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate and, if required, by all necessary stockholder action and
the Board of Directors of each of the Borrower 65 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme071.jpg]
and its Subsidiaries have approved the transactions contemplated in this
Agreement. This Agreement has been duly executed and delivered by the Borrower
and each of the other Loan Documents to which any Obligor is a party have been
or will be duly executed and delivered by each such Obligor. This Agreement
constitutes, and each of the other Loan Documents to which any Obligor is a
party, when executed and delivered, will constitute a legal, valid and binding
obligation of the applicable Obligor or Obligors, enforceable in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). SECTION 3.03. Governmental
Approvals; No Conflicts. The Transactions (a) do not require any consent or
approval of registration or filing with, or any other action by, any
Governmental Authority, except for (i) such as have been or will be obtained or
made and are in full force and effect and (ii) filings and recordings in respect
of the Liens created pursuant to the Security Documents, (b) will not violate
any applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority (including the Investment Company Act and the rules,
regulations and orders issued by the SEC thereunder), (c) will not violate or
result in a default in any material respect under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or assets,
or give rise to a right thereunder to require any payment to be made by any such
Person, and (d) except for the Liens created pursuant to the Security Documents,
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries. SECTION 3.04. Financial Condition; No
Material Adverse Effect. (a) Financial Statements. (i) The financial statements
delivered to the Administrative Agent and the Lenders by the Borrower pursuant
to Section 4.01(c) present fairly, in all material respects, the consolidated
financial position, assets and liabilities, results of operations, changes in
net assets, cash flows and investments of the Borrower and its consolidated
Subsidiaries as of the end of and for the applicable period in accordance with
GAAP. On the Restatement Effective Date, none of the Borrower or any of its
Subsidiaries has any material contingent liabilities, material liabilities for
taxes, material unusual forward or material long-term commitments or material
unrealized or anticipated losses from any unfavorable commitments not reflected
in the financial statements referred to above. (ii) The financial statements
delivered to the Administrative Agent and the Lenders by the Borrower pursuant
to Sections 5.01(a) and (b) present fairly, in all material respects, the
consolidated financial position, assets and liabilities, results of operations,
changes in net assets, cash flows and investments of the Borrower and its
consolidated Subsidiaries as of the end of and for the applicable period in
accordance with GAAP, subject, in the case of unaudited financial statements, to
year-end audit adjustments and the absence of footnotes. None of the Borrower or
any of its Subsidiaries has any material contingent liabilities, material
liabilities for taxes, material 66 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme072.jpg]
unusual forward or material long-term commitments or material unrealized or
anticipated losses from any unfavorable commitments not reflected in such
financial statements. (b) No Material Adverse Effect. Since March 31, 2016,
there has not been any event, development or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect. SECTION 3.05.
Litigation. (a) There are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority now pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (a) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (b) that involve this Agreement or the Transactions. (b) The Class
Action Judgment has been satisfied and paid in full. SECTION 3.06. Compliance
with Laws and Agreements. Each of the Borrower and its Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries is
subject to any contract or other arrangement, the performance of which by the
Borrower could reasonably be expected to result in a Material Adverse Effect.
Neither Borrower nor its Subsidiaries is in default in any manner under any
provision of any agreement or instrument to which it is a party or by which it
or any of its property is or may be bound, and no condition exists which, with
the giving of notice or the lapse of time or both, would constitute such a
default, in each case where such default could reasonably be expected to result
in a Material Adverse Effect. Each of the Borrower and its Subsidiaries is in
compliance with its respective Organization Documents in all material respects.
SECTION 3.07. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or has caused to be timely filed all U.S. federal, state and material local Tax
returns that are required to be filed by it and all other material Tax returns
that are required to be filed by it and has paid all Taxes for which it is
directly or indirectly liable and any assessments made against it or any of its
property and all other Taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except such Taxes, fees or other charges
that are being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be. The charges,
accruals and reserves on the books of the Borrower and any of its Subsidiaries
in respect of Taxes and other governmental charges are adequate in accordance
with GAAP. Neither the Borrower nor any of its Subsidiaries has given or been
requested to give a waiver of the statute of limitations relating to the payment
of any federal, state, local and foreign Taxes or other impositions, and no Tax
lien has been filed with respect to the Borrower or any of its Subsidiaries.
There is no proposed Tax assessment against the Borrower or any of its
Subsidiaries, and there is no basis for such assessment. 67 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme073.jpg]
SECTION 3.08. ERISA. (a) Each Plan is in compliance in form and operation with
its terms and with ERISA and the Code (including without limitation the Code
provisions compliance with which is necessary for any intended favorable tax
treatment) and all other applicable laws and regulations, except as could not
reasonably be expected to result in a Material Adverse Effect. Each Plan (and
each related trust, if any) that is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS to
the effect that it meets the requirements of Section 401(a) and 501(a) of the
Code or is comprised of a master and prototype plan that has received a
favorable opinion letter from the IRS, and nothing has occurred since the date
of such determination that would adversely affect such determination (or, in the
case of a Plan with no determination, nothing has occurred that would materially
adversely affect the issuance of a favorable determination letter or otherwise
materially adversely affect such qualification). No ERISA Event has occurred or
is reasonably expected to occur that, alone or together with any other ERISA
Events that have occurred or are reasonably expected to occur, could reasonably
be expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding $5,000,000. (b) (x) With respect to Pension Plans
maintained by the Borrower, there exists no Unfunded Pension Liability in the
aggregate (taking into account only such Pension Plans with positive Unfunded
Pension Liability) in excess of $2,500,000, and (y) with respect to Pension
Plans maintained by the Borrower or its ERISA Affiliates, there exists no
Unfunded Pension Liability in an aggregate amount (taking into account only such
Pension Plans with positive Unfunded Pension Liability) that would reasonably be
expected to result in a Material Adverse Effect (and in no event does the
Borrower have actual knowledge of such Unfunded Pension Liability in excess of
$2,500,000). (c) Schedule 3.08 discloses all Unfunded Pension Liabilities with
respect to Pension Plans maintained by the Borrower or any of its ERISA
Affiliates. (d) (x) If the Borrower were to withdraw from all Multiemployer
Plans in a complete withdrawal as of the date this assurance is given or deemed
given, the aggregate Withdrawal Liability that would be incurred would not be in
excess of $2,500,000, and (y) if the Borrower and each of its ERISA Affiliates
were to withdraw from all Multiemployer Plans in a complete withdrawal as of the
date this assurance is given or deemed given, the aggregate Withdrawal Liability
that would be incurred would not reasonably be expected to have a Material
Adverse Effect (and in no event does Borrower have actual knowledge of such
aggregate potential Withdrawal Liability that, if incurred, would reasonably be
expected to result in liability to the Borrower (including, without limitation,
liability imposed thereon by virtue of ERISA or the Code) in excess of
$2,500,000). (e) There are no actions, suits or claims pending against or
involving a Plan (other than routine claims for benefits) or, to the knowledge
of the Borrower or any of its ERISA Affiliates, threatened, that would
reasonably be expected to be asserted successfully against any Plan and, if so
asserted successfully, would reasonably be expected either singly or in the
aggregate to have a Material Adverse Effect. 68 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme074.jpg]
(f) The Borrower and each of its ERISA Affiliates have made all material
contributions to or under each Pension Plan and Multiemployer Plan required by
law within the applicable time limits prescribed thereby, the terms of such
Pension Plan or Multiemployer Plan, respectively, or any contract or agreement
requiring contributions to a Pension Plan or Multiemployer Plan save where any
failure to comply, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. (g) The Borrower and any ERISA
Affiliate have not ceased operations at a facility so as to become subject to
the provisions of Section 4068(a) of ERISA, withdrawn as a substantial employer
to as to become subject to the provisions of Section 4063 of ERISA or ceased
making contributions to any Pension Plan subject to Section 4064(a) of ERISA to
which it made contributions. None of the Borrower or any of its ERISA Affiliates
has any liability under Section 4069 or Section 4212(c) of ERISA. SECTION 3.09.
Disclosure. (a) All written information (which, for the avoidance of doubt,
excludes all financial projections, pro forma financial information, other
forward-looking information, information relating to third parties and
information of a general economic or general industry nature) which has been
made available to the Administrative Agent or any Lender by or on behalf of the
Borrower or any of its Subsidiaries or their respective representatives, in
connection with the transactions contemplated by this Agreement or delivered
under any Loan Document, taken as a whole, is complete, true and correct in all
material respects as of the date furnished and does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein at the time made and taken as a whole
not misleading in light of the circumstances under which such statements were
made; and (b) All financial projections, pro forma financial information and
other forward-looking information which has been delivered to the Administrative
Agent or any Lender by the Borrower or on behalf of the Borrower or its
Subsidiaries, in connection with the transactions contemplated by this Agreement
or delivered under any Loan Document, are based upon good faith estimates and
assumptions believed by the Borrower to be reasonable at the time made, it being
recognized that such projections, financial information and other
forward-looking information as they relate to future events are not to be viewed
as fact and to the extent they relate to future events are subject to
significant uncertainty and contingencies (many of which are beyond the control
of the Borrower) and that actual results during the period or periods covered by
such projections, financial information and other forward-looking information
(a) may materially differ from the projected results set forth therein and (b)
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Borrower, and that no assurance can be given that the
projections will be realized. SECTION 3.10. Investment Company Act; Margin
Regulations. (a) Status as Business Development Company. The Borrower is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act and qualifies as a RIC
and has qualified as a RIC at all times since the Borrower’s taxable year ended
December 31, 1988. 69 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme075.jpg]
(b) Compliance with Investment Company Act. The business and other activities of
the Borrower and its Subsidiaries (including, without limitation, entering into
this Agreement and the borrowings made hereunder) do not result in a violation
or breach of the provisions of the Investment Company Act or any rules,
regulations or orders issued by the SEC thereunder, except where such breaches
or violations, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. (c) Investment Policies. The
Borrower is in compliance in all material respects with the Investment Policies,
as amended by Permitted Policy Amendments. (d) Use of Credit. Neither the
Borrower nor any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and no part of the proceeds of any extension of credit hereunder will be used to
buy or carry any Margin Stock. On the Original Effective Date, neither the
Borrower nor any of its Subsidiaries owned, and on the Restatement Effective
Date neither the Borrower nor any of its Subsidiaries owns, any Margin Stock.
SECTION 3.11. Material Agreements and Liens. (a) Material Agreements. Schedule
3.11(a) is a complete and correct list of each credit agreement, loan agreement,
indenture, purchase agreement, guarantee, letter of credit or other arrangement
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, the
Borrower or any of its Subsidiaries outstanding on the Restatement Effective
Date, and the aggregate principal or face amount outstanding or that is, or may
become, outstanding under each such arrangement is correctly described in
Schedule 3.11(a). (b) Liens. Schedule 3.11(b) is a complete and correct list of
each Lien securing Indebtedness of any Person outstanding on the Restatement
Effective Date covering any property of the Borrower or any of its Subsidiaries,
and the aggregate principal amount of such Indebtedness secured (or that may be
secured) by each such Lien and the property covered by each such Lien as of the
Restatement Effective Date is correctly described in Schedule 3.11(b). SECTION
3.12. Subsidiaries and Investments.. (a) Subsidiaries. Set forth in Schedule
3.12(a) is a complete and correct list of all of the Subsidiaries of the
Borrower as of the Restatement Effective Date together with, for each such
Subsidiary, (i) the jurisdiction of organization of such Subsidiary, (ii) each
Person holding ownership interests in such Subsidiary and (iii) the percentage
of ownership of such Subsidiary represented by such ownership interests. Except
as disclosed in Schedule 3.12(a), as of the Restatement Effective Date, (x) the
Borrower owns, free and clear of Liens, and has the unencumbered right to vote,
all outstanding ownership interests in each Subsidiary shown to be held by it in
Schedule 3.12(a), and (y) all of the issued and outstanding capital stock of
each such Subsidiary organized as a corporation is validly issued, fully paid
and nonassessable (to the extent such concepts are applicable). 70
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme076.jpg]
(b) Investments. Set forth in Schedule 3.12(b) is a complete and correct list of
all Investments (other than Investments of the types referred to in clauses (b),
(c), (d), (e) and (i) of Section 6.04) held by the Borrower or any of its
Subsidiaries in any Person on the Restatement Effective Date and, for each such
Investment, (i) the identity of the Person or Persons holding such Investment,
(ii) the nature of such Investment, (iii) the amount of such Investment, (iv)
the rate of interest charged for such Investment and (v) the value assigned to
such Investment by the Board of Directors of the Borrower. Except as disclosed
in Schedule 3.12(b), as of the Restatement Effective Date each of the Borrower
and its Subsidiaries owns, free and clear of all Liens (other than Liens
permitted pursuant to Section 6.02), all such Investments. SECTION 3.13.
Properties. (a) Title Generally. Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes. (b) Intellectual Property.
Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. SECTION 3.14.
Solvency. On the Restatement Effective Date, and upon the incurrence of any
extension of credit hereunder, on any date on which this representation and
warranty is made, (a) the Borrower will be Solvent on an unconsolidated basis,
and (b) each Obligor will be Solvent on a consolidated basis with the other
Obligors. SECTION 3.15. No Default. No Default or Event of Default has occurred
and is continuing under this Agreement. SECTION 3.16. Use of Proceeds. The
proceeds of the Loans shall be used for the general corporate purposes of the
Borrower and its Subsidiaries (other than SBIC Subsidiaries except as expressly
permitted under Section 6.03(e)) in the ordinary course of its business,
including making distributions not prohibited by this Agreement, making payments
on Indebtedness of the Obligors to the extent permitted under this Agreement and
the acquisition and funding (either directly or through one or more wholly-owned
Subsidiary Guarantors) of leveraged loans, mezzanine loans, high yield
securities, convertible securities, preferred stock, common stock and other
Portfolio Investments, but excluding, for clarity, Margin Stock. SECTION 3.17.
Security Documents. The Guarantee and Security Agreement is effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Collateral and,
when (i) all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable law and, as applicable, (ii) upon
the taking of possession or control by the Collateral Agent of the Collateral
with respect to which a security interest may be perfected by possession 71
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme077.jpg]
or control (which possession or control shall be given to the Collateral Agent
to the extent possession or control by the Collateral Agent is required by the
Guarantee and Security Agreement), the Liens created by the Guarantee and
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors in the Collateral
(other than such Collateral in which a security interest cannot be perfected
under the UCC as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens. SECTION 3.18.
Compliance with Sanctions. Neither the Borrower nor any of its Subsidiaries, nor
any executive officer or director thereof, nor, to the knowledge of the
Borrower, any Affiliate of the Borrower or any executive officer or director
thereof (i) is subject to, or subject of, sanctions (collectively, “Sanctions”)
administered by the United States Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”), the U.S. Department of State, the European Union, Her
Majesty’s Treasury, the United Nations Security Council, or any other relevant
sanctions authority, or (ii) is located, has a place of business or is organized
or resident in a Sanctioned Country. Furthermore, no part of the proceeds of a
Loan will be used, directly or indirectly, by the Borrower or, to the knowledge
of the Borrower, any Affiliate of the Borrower or by any of their respective
executive officers or directors to finance or facilitate a transaction with a
person that is subject to Sanctions or is located, has a place of business or is
organized or resident in a Sanctioned Country. SECTION 3.19. Anti-Money
Laundering Program. The Borrower has implemented an anti-money laundering
program to the extent required by the Uniting And Strengthening America By
Providing Appropriate Tools Required To Intercept And Obstruct Terrorism, as
amended (the “USA PATRIOT Act”), and the rules and regulations thereunder and
maintains in effect and enforces policies and procedures designed to ensure
compliance by the Borrower and its Subsidiaries (and, when acting on behalf of
the Borrower and its Subsidiaries, their respective directors, officers,
employees and agents) with applicable Sanctions. SECTION 3.20. Foreign Corrupt
Practices Act. Neither the Borrower nor any Affiliate of the Borrower and, to
the Borrower’s knowledge, no director, officer, agent, employee, Affiliate or
other person associated with or acting on behalf of the Borrower or any
Affiliate of the Borrower has: (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity or to influence official action; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment; or (iv) violated or is in violation
of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder (the “FCPA”) and any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions (collectively with the
FCPA, the “Anti-Corruption Laws”); and each of the Borrower and any Affiliate of
the Borrower have conducted their businesses in compliance with the
Anti-Corruption Laws and have instituted and maintained policies and procedures
reasonably designed to ensure, and which are reasonably expected to continue to
ensure, compliance therewith. Furthermore, no part of the proceeds of a Loan
will be used, directly or indirectly, by the Borrower or any Affiliate of the
Borrower, or by any of their respective directors, officers, agents, employees,
Affiliates or other persons associated with or acting on behalf of the 72
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme078.jpg]
Borrower or any Affiliate of the Borrower, to finance or facilitate a
transaction in violation of the Anti-Corruption Laws. SECTION 3.21. Beneficial
Ownership Certification. To the best knowledge of the Borrower, the information
included in any Beneficial Ownership Certification provided prior to, on or
after the Restatement Effective Date to any Lender in connection with this
Agreement is true and correct in all respects. ARTICLE IV CONDITIONS SECTION
4.01. Restatement Effective Date. The effectiveness of this Agreement on the
Restatement Effective Date and of the obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until completion of each of the following conditions precedent (unless
a condition shall have been waived in accordance with Section 9.02): (a)
Documents. Administrative Agent shall have received each of the following
documents, each of which shall be reasonably satisfactory to the Administrative
Agent (and to the extent specified below to each Lender) in form and substance:
(i) Executed Counterparts. From each party hereto either (1) a counterpart of
this Agreement signed on behalf of such party or (2) written evidence
satisfactory to the Administrative Agent (which may include telecopy or e-mail
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement. (ii) Guarantee and Security Agreement;
Custody Agreement. The Guarantee and Security Agreement, the Custody Agreement
with respect to the Borrower’s Custodian Account, the Document Custody Agreement
and the Control Agreement, each duly executed and delivered by each of the
parties thereto, and all other documents or instruments required to be delivered
by the Guarantee and Security Agreement, the Custody Agreement, the Document
Custody Agreement, and the Control Agreement in connection with the execution
thereof. (iii) Opinion of Counsel to the Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of each of Thompson & Knight LLP and Eversheds Sutherland,
counsel for the Obligors, and of Robison Belaustegui Sharp & Low, Nevada counsel
for the Obligors, in each case in form and substance reasonably satisfactory to
the Administrative Agent and covering such matters as the Administrative Agent
may reasonably request (and the Borrower hereby instructs such counsel to
deliver such opinion to the Lenders and the Administrative Agent). 73
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme079.jpg]
(iv) Corporate Documents. The Administrative Agent shall have received a
certificate of the secretary or assistant secretary of each Obligor, dated the
Restatement Effective Date, certifying that attached thereto are (1) true and
complete copies of the organizational documents of each Obligor certified as of
a recent date by the appropriate governmental official, (2) signature and
incumbency certificates of the officers of such Person executing the Loan
Documents to which it is a party, (3) true and complete resolutions of the Board
of Directors of each Obligor approving and authorizing the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the Restatement Effective
Date and, in the case of the Borrower, authorizing the borrowings hereunder, and
that such resolutions are in full force and effect without modification or
amendment, (4) a good standing certificate from the applicable Governmental
Authority of each Obligor’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the Restatement Effective Date, and (5) such other documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, and the authorization
of the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel. (v) Officer’s Certificate. A certificate,
dated the Restatement Effective Date and signed by a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in Sections
4.01(e) and (h) and Section 4.02. (vi) Termination of Master Reimbursement
Agreement. The Administrative Agent shall have received reasonably satisfactory
evidence of the termination of the obligations of ING Capital LLC under the
Master Reimbursement Agreement, dated as of May 9, 2018, by and between the
Borrower and ING Capital LLC, as issuer. (b) Liens. The Administrative Agent
shall have received results of a recent lien search in each relevant
jurisdiction with respect to the Obligors, confirming the priority of the Liens
in favor of the Collateral Agent created pursuant to the Security Documents and
revealing no liens on any of the assets of the Borrower or its Subsidiaries
except for Liens permitted under Section 6.02 or Liens to be discharged on or
prior to the Restatement Effective Date pursuant to documentation satisfactory
to the Administrative Agent. All UCC financing statements, control agreements,
stock certificates and other documents or instruments required to be filed or
executed and delivered in order to create in favor of the Collateral Agent, for
the benefit of the Administrative Agent and the Lenders, a first-priority
perfected (subject to Eligible Liens) security interest in the Collateral (to
the extent that such a security interest may be perfected by filing, possession
or control under the Uniform Commercial Code) shall have been properly filed (or
provided to the Administrative Agent) or executed and delivered in each
jurisdiction required. (c) Financial Statements. The Administrative Agent and
the Lenders shall have received, prior to the execution of this Agreement, (i)
the audited consolidated statements of assets and liabilities and the related
audited consolidated statements of operations, audited consolidated statements
of changes in net assets, audited consolidated statements of cash flows 74
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme080.jpg]
and related audited consolidated schedule of investments of the Borrower and its
consolidated Subsidiaries as of and for the fiscal year ended March 31, 2018,
and (ii) the consolidated statements of assets and liabilities and the related
consolidated statements of operations, changes in net assets, consolidated
statements of cash flows and related consolidated schedule of investments of the
Borrower and its consolidated Subsidiaries as of and for the fiscal quarters
ended June 30, 2018 and September 30, 2018, in each case, certified in writing
by a Financial Officer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes. The Administrative Agent and the Lenders shall have received any
other financial statements of the Borrower and its Subsidiaries as they shall
have reasonably requested. (d) Consents. The Borrower shall have obtained and
delivered to the Administrative Agent certified copies of all consents,
approvals, authorizations, registrations, or filings (other than any filing
required under the Exchange Act or the rules or regulations promulgated
thereunder, including any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with the Transactions
and any other evidence reasonably requested by, and reasonably satisfactory to,
the Administrative Agent as to compliance with all material legal and regulatory
requirements applicable to the Obligors, and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired and no
investigation or inquiry by any Governmental Authority regarding the
Transactions or any transaction being financed with the proceeds of the Loans
shall be ongoing. (e) No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments pending or, to the knowledge of the Borrower, threatened in any
court or before any arbitrator or Governmental Authority that relates to the
Transactions or that could reasonably be expected to have a Material Adverse
Effect. (f) Solvency Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a solvency certificate of a Financial
Officer of the Borrower dated as of the Restatement Effective Date and addressed
to the Administrative Agent and the Lenders, and in form, scope and substance
reasonably satisfactory to Administrative Agent, with appropriate attachments
and demonstrating that both before and after giving effect to the Transactions,
(a) the Borrower will be Solvent on an unconsolidated basis and (b) each Obligor
will be Solvent on a consolidated basis with the other Obligors. (g) Due
Diligence. All customary confirmatory due diligence on the Borrower and its
Subsidiaries shall have been completed by the Administrative Agent and the
Lenders and the results of such due diligence shall be satisfactory to the
Administrative Agent and the Lenders. No information shall have become available
which the Administrative Agent reasonably believes has had, or could reasonably
be expected to have, a Material Adverse Effect. (h) Default. No Default or Event
of Default shall have occurred and be continuing under this Agreement, nor any
default or event of default that permits (or which upon notice, lapse of time or
both, would permit) the acceleration of any Material Indebtedness, 75
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme081.jpg]
immediately before and after giving effect to the Transactions, any incurrence
of Indebtedness hereunder and the use of the proceeds hereof. (i) USA PATRIOT
Act. The Administrative Agent and each Lender shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, as reasonably requested by the
Administrative Agent or any Lender. (j) Investment Policies. The Administrative
Agent shall have received the Investment Policies as in effect on the
Restatement Effective Date in form and substance reasonably satisfactory to the
Administrative Agent. (k) Borrowing Base Certificate. The Administrative Agent
shall have received a Borrowing Base Certificate dated as of the Restatement
Effective Date, showing a calculation of the Borrowing Base as of the date
immediately prior to the Restatement Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent. (l) [Reserved]. (m)
Insurance Certificates and Endorsements. The Administrative Agent shall have
received certificates from the Borrower’s insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to the
Loan Documents is in full force and effect, together with endorsements naming
the Collateral Agent, for the benefit of the Administrative Agent and the
Lenders, as additional insured and lender’s loss payee, as applicable,
thereunder. (n) Other Documents. The Administrative Agent shall have received
such other documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request or require in form and substance
reasonably satisfactory to the Administrative Agent. (o) Fees and Expenses. The
Borrower shall have paid in full (or shall pay in full simultaneously with any
funding hereunder on the Restatement Effective Date with the proceeds of such
Loans), to the extent not paid pursuant to Section 2.10 hereof, to the
Administrative Agent and the Lenders all fees and expenses (including reasonable
legal fees to the extent invoiced) related to this Agreement owing on or prior
to the Restatement Effective Date, including any up-front fee due to any Lender
on or prior to the Restatement Effective Date. SECTION 4.02. Conditions to Each
Credit Event. The obligation of each Lender to make any Loan, and of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit, including in each
case any such extension of credit on the Restatement Effective Date, is
additionally subject to the satisfaction of the following conditions: (a) the
representations and warranties of the Borrower or any other Obligor set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which shall be true and correct in
all respects) on and as of the date of 76 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme082.jpg]
such Loan or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, or, as to any such representation or warranty
that refers to a specific date, as of such specific date; (b) at the time of and
immediately after giving effect to such Loan or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, no Default or
Event of Default shall have occurred and be continuing or would result from such
extension of credit after giving effect thereto and to the use of proceeds
thereof on a pro forma basis; (c) no Borrowing Base Deficiency shall exist at
the time of and immediately after giving effect to such extension of credit, and
either (i) the aggregate Covered Debt Amount (after giving effect to such Loan)
shall not exceed the Borrowing Base reflected on the Borrowing Base Certificate
most recently delivered to the Administrative Agent or (ii) the Borrower shall
have delivered an updated Borrowing Base Certificate demonstrating that the
Covered Debt Amount (after giving effect to such Loan) shall not exceed the
Borrowing Base after giving effect to such Loan as well as any concurrent
acquisitions of Portfolio Investments by the Borrower or payment of outstanding
Loans or Other Covered Indebtedness; (d) after giving effect to such Loan, the
Borrower shall be in pro forma compliance with each of the covenants set forth
in Sections 6.07(a), (b), (c), (e) and (f); (e) the Custody Agreement, Document
Custody Agreement and Control Agreement shall have been duly executed and
delivered by the Borrower, the Collateral Agent, the Custodian and the Document
Custodian, as applicable, and all other control arrangements required at the
time by Section 5.08(c)(ii) with respect to the Obligors’ other deposit accounts
and securities accounts shall have been entered into; and (f) the proposed date
of such extension of credit shall take place during the Availability Period.
Each Borrowing, and each issuance, amendment, renewal or extension of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence. ARTICLE V AFFIRMATIVE COVENANTS Until the Termination Date, the
Borrower covenants and agrees with the Lenders that: SECTION 5.01. Financial
Statements and Other Information. The Borrower will furnish to the
Administrative Agent for distribution to each Lender (provided that, the
Administrative Agent shall not be required to distribute any document or report
to any Lender to the extent such distribution would cause the Administrative
Agent to breach or violate any 77 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme083.jpg]
agreement that it has with another Person (including any non-reliance or
non-disclosure letter with any Approved Third-Party Appraiser)): (a) within 90
days after the end of each fiscal year of the Borrower (commencing with the
fiscal year ending March 31, 2017), the audited consolidated statements of
assets and liabilities and the related audited consolidated statements of
operations, audited consolidated statements of changes in net assets, audited
consolidated statements of cash flows and related audited consolidated schedule
of investments of the Borrower and its Subsidiaries on a consolidated basis as
of the end of and for such year, setting forth in each case in comparative form
the figures for the previous fiscal year (to the extent full fiscal year
information is available), all reported on by Grant Thornton LLP or other
independent public accountants of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (which report shall be unqualified as to going concern and scope of
audit and shall not contain any explanatory paragraph or paragraph of emphasis
with respect to going concern); provided that the requirements set forth in this
clause (a) may be fulfilled by providing to the Administrative Agent for
distribution to each Lender the report filed by the Borrower with the SEC on
Form 10-K for the applicable fiscal year; (b) within 45 days after the end of
each of the first three (3) fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended September 30, 2016), the consolidated
statements of assets and liabilities and the related consolidated statements of
operations, consolidated statements of changes in net assets, consolidated
statements of cash flows and related consolidated schedule of investments of the
Borrower and its Subsidiaries on a consolidated basis as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
statement of assets and liabilities, as of the end of) the corresponding period
or periods of the previous fiscal year (to the extent such information is
available for the previous fiscal year), all certified by a Financial Officer of
the Borrower as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided that
the requirements set forth in this clause (b) may be fulfilled by providing to
the Administrative Agent for distribution to each Lender the report filed by the
Borrower with the SEC on Form 10-Q for the applicable quarterly period; (c)
concurrently with any delivery of financial statements under clause (a) or (b)
of this Section (or, solely with respect to clause (vi) of this Section 5.01(c),
within ten (10) calendar days thereafter), a certificate of a Financial Officer
of the Borrower (i) to the extent the requirements in clauses (a) and (b) of
this Section are not fulfilled by the Borrower delivering the applicable report
delivered to (or filed with) the SEC, certifying that such statements are
consistent with the financial statements filed by the Borrower with the SEC,
(ii) certifying as to whether the Borrower has knowledge that a Default or Event
of Default has occurred and, if a Default or Event of Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (iii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.01(b), (d), (e) and (i), 6.02(f),
6.03(e) and (g), 6.04(i) 78 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme084.jpg]
and (j), 6.05(b), (d) and (e) and 6.07, (iv) stating whether any change in GAAP
as applied by (or in the application of GAAP by) the Borrower has occurred since
the Restatement Effective Date (but only if the Borrower has not previously
reported such change to the Administrative Agent) and, if any such change has
occurred (and has not been previously reported to the Administrative Agent),
specifying the effect of such change on the financial statements accompanying
such certificate, (v) attaching a list of Subsidiaries as of the date of
delivery of such certificate or a confirmation that there is no change in such
information since the date of the last such list, (vi) attaching a schedule
providing projected interest and principal payments for all debt Portfolio
Investments as of such date, regardless of whether such Portfolio Investments
are Eligible Portfolio Investments and (vii) providing a reconciliation of any
difference between the assets and liabilities of the Borrower and its
consolidated Subsidiaries presented in such financing statements and the assets
and liabilities of the Borrower and its Subsidiaries for purposes of calculating
the financial covenants in Section 6.07; (d) as soon as available and in any
event not later than twenty (20) calendar days after the end of each monthly
accounting period (ending on the last day of each calendar month) of the
Borrower and its Subsidiaries, commencing with the monthly accounting period
ending September 30, 2016, a Borrowing Base Certificate as of the last day of
such accounting period (which Borrowing Base Certificate shall include: (i) an
Excel schedule containing information substantially similar to the information
included on the Excel schedule included in the Borrowing Base Certificate
delivered to the Administrative Agent for the period ended on August 29, 2016
and (ii) a calculation of the External Quoted Value in accordance with
methodologies described in Sections 5.12(b)(ii)(A)(w), (x), (y) and (z),
including screenshots showing actual bid prices or, as applicable, closing
prices); (e) promptly but no later than two Business Days after any Financial
Officer of the Borrower shall at any time have knowledge (based upon facts and
circumstances known to him) that there is a Borrowing Base Deficiency or
knowledge that the Borrowing Base has declined by more than 15% from the
Borrowing Base stated in the Borrowing Base Certificate last delivered by the
Borrower to the Administrative Agent, a Borrowing Base Certificate as at the
date such Financial Officer has knowledge of such Borrowing Base Deficiency or
decline indicating the amount of the Borrowing Base Deficiency or decline as at
the date such Financial Officer obtained knowledge of such deficiency or decline
and the amount of the Borrowing Base Deficiency or decline as of the date not
earlier than two Business Days prior to the date the Borrowing Base Certificate
is delivered pursuant to this paragraph; (f) promptly upon receipt thereof
copies of all significant written reports submitted to the management or Board
of Directors of the Borrower by the Borrower’s independent public accountants in
connection with each annual, interim or special audit or review of any type of
the financial statements or related internal control systems of the Borrower or
any of its Subsidiaries delivered by such accountants to the management or board
of directors of the Borrower; (g) promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials sent to stockholders and filed by the Borrower or any of its
Subsidiaries with the SEC or with any national securities exchange, as the case
may be; 79 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme085.jpg]
(h) within 45 days after the end of each fiscal quarter of the Borrower, all
internal and external valuation reports relating to the Eligible Portfolio
Investments (including all valuation reports delivered by the Approved
Third-Party Appraiser in connection with the quarterly appraisals of Unquoted
Investments in accordance with Section 5.12(b)(ii)(B)), and any other
information relating to the Eligible Portfolio Investments as reasonably
requested by the Administrative Agent or any Lender; (i) within thirty (30) days
after the initial closing of each Eligible Portfolio Investment that is
acquired, made or entered into after the Original Effective Date, all
underwriting memoranda (or, if no underwriting memorandum has been prepared, all
materials similar to underwriting memoranda) for such Eligible Portfolio
Investments, and any other information relating to the Eligible Portfolio
Investments as reasonably requested by the Administrative Agent or any Lender;
(j) to the extent not otherwise provided by the Custodian and/or the Document
Custodian, within thirty (30) days after the end of each month, full, correct
and complete updated copies of custody reports (including (i) activity reports
with respect to Cash and Cash Equivalents included in the calculation of the
Borrowing Base, (ii) an itemized list of each account and the amounts therein
with respect to Cash and Cash Equivalents included in the calculation of the
Borrowing Base and (iii) an itemized list of each Portfolio Investment held in
any Custodian Account owned by the Borrower or any Subsidiary) reflecting all
assets being held in any Custodian Account owned by the Borrower or any of its
Subsidiaries or otherwise subject to the Custody Agreement or the Document
Custody Agreement; (k) within 45 days after the end of each fiscal quarter of
the Borrower a certificate of a Financial Officer of the Borrower certifying
that attached thereto is a complete and correct description of all Portfolio
Investments as of the date thereof, including, with respect to each such
Portfolio Investment, the name of the Borrower or Subsidiary holding such
Portfolio Investment and the name of the Portfolio Company of such Portfolio
Investment; (l) to the extent such information is not otherwise available in the
financial statements delivered pursuant to clause (a) or (b) of this Section,
upon the request of the Administrative Agent, within five (5) Business Days of
the due date set forth in clause (a) or (b) of this Section for any quarterly or
annual financial statements, as the case may be, a schedule prepared in
accordance with GAAP setting forth in reasonable detail with respect to each
Portfolio Investment where there has been a realized gain or loss in the most
recently completed fiscal quarter, (i) the cost basis of such Portfolio
Investment, (ii) the realized gain or loss associated with such Portfolio
Investment, (iii) the associated reversal of any previously unrealized gains or
losses associated with such Portfolio Investment, (iv) the proceeds received
with respect to such Portfolio Investment representing repayments of principal
during the most recently ended fiscal quarter, and (v) any other amounts
received with respect to such Portfolio Investment representing exit fees or
prepayment penalties during the most recently ended fiscal quarter; (m) any
change in the information provided in any Beneficial Ownership Certification
delivered to a Lender that would result in a change to the list of beneficial
owners identified in such certificate; 80 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme086.jpg]
(n) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation; and (o) promptly following any
request therefor, such other information regarding the operations, business
affairs and financial condition of the Borrower or any of its Subsidiaries, or
compliance with the terms of this Agreement and the other Loan Documents, as the
Administrative Agent or any Lender may reasonably request. SECTION 5.02. Notices
of Material Events. Upon the Borrower becoming aware of any of the following,
the Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following: (a) the occurrence of any Default or Event of
Default (provided that if such Default is subsequently cured within the time
periods set forth herein, the failure to provide notice of such Default shall
not itself result in an Event of Default hereunder); (b) the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any of its
Affiliates that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect; (c) (i) the filing by the Borrower or any of its
ERISA Affiliates of a Schedule B (or such other schedule as contains actuarial
information) to IRS Form 5500 in respect of a Plan with Unfunded Pension
Liabilities (and the Borrower shall furnish to the Administrative Agent a copy
of such Schedule B), (ii) the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Borrower in an aggregate amount exceeding
$5,000,000 (and the Borrower shall furnish to the Administrative Agent a
certificate of a Financial Officer of the Borrower describing such ERISA Event
and the action, if any, proposed to be taken with respect to such ERISA Event
and a copy of any notice filed with the PBGC or the IRS pertaining to such ERISA
Event and any notices received from such Borrower or ERISA Affiliate from the
PBGC or any other Governmental Authority with respect thereto), (iii) the
existence of material Unfunded Pension Liabilities (taking into account only
Plans with positive Unfunded Pension Liabilities) and (iv) (x) the existence of
material aggregate potential Withdrawal Liability under Section 4201 of ERISA,
if the Borrower and all of its ERISA Affiliates were to withdraw completely from
any and all Multiemployer Plans, (y) the adoption of, or commencement of
contributions to, any Plan subject to Section 412 of the Code by the Borrower or
any of its ERISA Affiliates, or (z) the adoption of any amendment to a Plan
subject to Section 412 of the Code that results in a material increase in
contribution obligations of the Borrower or any of its ERISA Affiliates; and (d)
any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect. 81 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme087.jpg]
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. SECTION 5.03. Existence; Conduct
of Business. The Borrower will, and will cause each of its Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03. SECTION 5.04. Payment of Obligations.
The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including tax liabilities and material contractual obligations,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect. SECTION 5.05. Maintenance of Properties;
Insurance. The Borrower will, and will cause each of its Subsidiaries to, (a)
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar business, operating in the same or similar locations (including,
without limitation, directors and officers liability insurance) and (c) after
the request of the Administrative Agent, promptly deliver to the Administrative
Agent any certificate or certificates from the Borrower’s insurance broker or
other documentary evidence, in each case, demonstrating the effectiveness of, or
any changes to, such insurance. Each such policy of insurance (other than any
director and officer liability insurance policy) shall name the Collateral
Agent, for the benefit of the Administrative Agent and the Lenders, as
additional insured and loss payee thereunder. SECTION 5.06. Books and Records;
Inspection and Audit Rights. (a) Books and Records; Inspection Rights. The
Borrower will, and will cause each of its Subsidiaries to, keep books of record
and account in accordance with GAAP. The Borrower will, and will cause each of
its Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice to the Borrower, at the sole
expense of the Borrower, to (i) visit and inspect its properties, to examine and
make extracts from its books and records, and (ii) discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that the
Borrower or such Subsidiary shall be entitled to have its representatives and
advisors present during any inspection of its books and records; provided,
further, that the Borrower shall not be required to pay for more than two (2)
such visits and inspections in any calendar year unless an Event of Default has
occurred and is continuing at the time of any subsequent visits and inspections
during such calendar year. 82 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme088.jpg]
(b) Audit Rights. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct evaluations and appraisals of the Borrower’s computation of
the Borrowing Base and the assets included in the Borrowing Base (including, for
clarity, audits of any Agency Accounts, funds transfers and custody procedures),
all at such reasonable times and as often as reasonably requested. The Borrower
shall pay the reasonable, documented fees and expenses of representatives
retained by the Administrative Agent to conduct any such evaluation or
appraisal; provided that the Borrower shall not be required to pay such fees and
expenses for more than one such evaluation or appraisal during any calendar year
unless an Event of Default has occurred and is continuing at the time of any
subsequent evaluation or appraisal during such calendar year. The Borrower also
agrees to modify or adjust the computation of the Borrowing Base and/or the
assets included in the Borrowing Base, to the extent required by the
Administrative Agent or the Required Lenders as a result of any such evaluation
or appraisal indicating that such computation or inclusion of assets is not
consistent with the terms of this Agreement, provided that if the Borrower
demonstrates that such evaluation or appraisal is incorrect, the Borrower shall
be permitted to re-adjust its computation of the Borrowing Base. (c)
Notwithstanding the foregoing, nothing contained in this Section 5.06 shall
impair or affect the rights of the Administrative Agent under Section
5.12(b)(ii) in any respect. SECTION 5.07. Compliance with Laws and Agreements.
The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations, including the Investment Company Act (if applicable to
such Person), and orders of any Governmental Authority applicable to it
(including orders issued by the SEC) or its property and all indentures,
agreements and other instruments, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Policies and procedures will be maintained and
enforced by or on behalf of the Borrower that are designed in good faith and in
a commercially reasonable manner to promote and achieve compliance, in the
reasonable judgment of the Borrower, by the Borrower and each of its
Subsidiaries and, when acting on behalf of the Borrower or any of its
Subsidiaries, their respective directors, officers, employees and agents with
any applicable Anti-Corruption Laws and applicable Sanctions, in each case,
giving due regard to the nature of such Person’s business and activities. The
Borrower will, and will cause each of its Subsidiaries to, act in accordance
with their respective Organization Documents in all material respects. SECTION
5.08. Certain Obligations Respecting Subsidiaries; Further Assurances. (a)
Subsidiary Guarantors. (i) In the event that (1) the Borrower or any of its
Subsidiaries shall form or acquire any new Subsidiary (other than an SBIC
Subsidiary), or any other Person shall become a “Subsidiary” within the meaning
of the definition thereof (other than an SBIC Subsidiary) or (2) any SBIC
Subsidiary shall no longer constitute a “SBIC Subsidiary” pursuant to the
definition thereof (in which case such Person shall be deemed to be a 83
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme089.jpg]
“new” Subsidiary for purposes of this Section 5.08), the Borrower will, in each
case, on or before thirty (30) days following such Person becoming a Subsidiary
or such SBIC Subsidiary no longer qualifying as such, cause such new Subsidiary
or former SBIC Subsidiary to become a “Subsidiary Guarantor” (and, thereby, an
“Obligor”) under the Guarantee and Security Agreement pursuant to a Guarantee
Assumption Agreement and to deliver such proof of corporate or other action,
incumbency of officers, opinions of counsel and other documents as the
Administrative Agent shall have reasonably requested. (ii) The Borrower
acknowledges that the Administrative Agent and the Lenders have agreed to
exclude each SBIC Subsidiary as an Obligor only for so long as such Person
qualifies as an “SBIC Subsidiary” pursuant to the definition thereof, and
thereafter such Person shall no longer constitute an “SBIC Subsidiary” for any
purpose of this Agreement or any other Loan Document. (b) Ownership of
Subsidiaries. The Borrower will, and will cause each of its Subsidiaries to,
take such action from time to time as shall be necessary to ensure that each of
its Subsidiaries is a wholly owned Subsidiary. (c) Further Assurances. The
Borrower will, and will cause each of the Subsidiary Guarantors to, take such
action from time to time as shall reasonably be requested by the Administrative
Agent to effectuate the purposes and objectives of this Agreement. Without
limiting the generality of the foregoing, the Borrower will, and will cause each
of the Subsidiary Guarantors, to: (i) take such action from time to time
(including filing appropriate Uniform Commercial Code financing statements and
executing and delivering such assignments, security agreements and other
instruments) as shall be reasonably requested by the Administrative Agent to
create, in favor of the Collateral Agent for the benefit of the Lenders (and any
affiliate thereof that is a party to any Hedging Agreement entered into with the
Borrower) and the holders of any Secured Longer-Term Indebtedness, perfected
first-priority security interests and Liens in the Collateral; provided that any
such security interest or Lien shall be subject to the relevant requirements of
the Security Documents; (ii) with respect to each deposit account or securities
account of the Obligors (other than (A) any Agency Account, (B) any such
accounts which hold solely money or financial assets of an SBIC Subsidiary, (C)
any payroll account so long as such payroll account is coded as such, (D)
withholding tax and fiduciary accounts or any trust account maintained solely on
behalf of a Portfolio Investment, and (E) any account in which the aggregate
value of deposits therein, together with all other such accounts under this
clause (E), does not at any time exceed $75,000; provided that in the case of
each of the foregoing clauses (A) through (E), no other Person (other than the
depository institution at which such account is maintained) shall have “control”
(within the meaning of the Uniform Commercial Code) over such account, cause
each bank or securities intermediary (within the meaning of the Uniform
Commercial Code)) to enter into such arrangements with the Collateral Agent as
shall be appropriate in order that the Collateral Agent has “control” (within
the meaning of the Uniform Commercial Code) over each 84 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme090.jpg]
such deposit account or securities account (each, a “Control Account”) and in
that connection, the Borrower agrees, subject to Sections 5.08(c)(iv) and (v)
below, to cause all cash and other proceeds of Portfolio Investments received by
any Obligor to be immediately deposited into a Control Account (or otherwise
delivered to, or registered in the name of, the Collateral Agent) and, both
prior to and following such deposit, delivery or registration such cash and
other proceeds shall be held in trust by the Borrower for the benefit and as the
property of the Collateral Agent and shall not be commingled with any other
funds or property of such Obligor or any other Person (including with any money
or financial assets of the Borrower in its capacity as an “agent” or
“administrative agent” for any other Bank Loans subject to Section 5.08(c)(v)
below); (iii) cause the SBIC Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such SBIC Subsidiary qualifies or continues to qualify
as an “SBIC Subsidiary” pursuant to the definition thereof; (iv) in the case of
any Portfolio Investment consisting of a Bank Loan (as defined in Section 5.13)
that does not constitute all of the credit extended to the underlying borrower
under the relevant underlying loan documents and an SBIC Subsidiary holds any
interest in the loans or other extensions of credit under such loan documents,
(x)(1) cause the interest owned by such SBIC Subsidiary to be evidenced by a
separate note or notes, which note or notes are either (A) in the name of such
SBIC Subsidiary or (B) in the name of the Borrower, endorsed in blank and
delivered to the applicable SBIC Subsidiary and beneficially owned by the SBIC
Subsidiary (or, in the case of a Noteless Assigned Loan (as defined in Section
5.13), cause the interest owned by such SBIC Subsidiary to be evidenced by
separate assignment documentation contemplated by paragraph 1(b) of Schedule
1.01(d) in the name of such SBIC Subsidiary) and (2) not permit such SBIC
Subsidiary to have a participation acquired from an Obligor in such underlying
loan documents and the extensions of credit thereunder or any other indirect
interest therein acquired from an Obligor; and (y) ensure that, subject to
Section 5.08(c)(v) below, all amounts owing to any Obligor by the underlying
borrower or other obligated party are remitted by such borrower or obligated
party (or the applicable administrative agents, collateral agents or equivalent
Person) directly to the Custodian Account and no other amounts owing by such
underlying borrower or obligated party are remitted to the Custodian Account;
(v) in the event that any Obligor is acting as an agent or administrative agent
under any loan documents with respect to any Bank Loan (or is acting in an
analogous agency capacity under any agreement related to any Portfolio
Investment) and such Obligor does not hold all of the credit extended to the
underlying borrower or issuer under the relevant underlying loan documents or
other agreements, ensure that (1) all funds held by such Obligor in such
capacity as agent or administrative agent are segregated from all other funds of
such Obligor and clearly identified as being held in an agency capacity (an
“Agency Account”); (2) all amounts owing on account of such Bank Loan or
Portfolio Investment by the underlying borrower or other obligated party are
remitted by such borrower or obligated party to either (A) such Agency Account
or 85 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme091.jpg]
(B) directly to an account in the name of the underlying lender to whom such
amounts are owed (for the avoidance of doubt, no funds representing amounts
owing to more than one underlying lender may be remitted to any single account
other than the Agency Account); and (3) within one (1) Business Day after
receipt of such funds, such Obligor acting in its capacity as agent or
administrative agent shall distribute any such funds belonging to any Obligor to
the Custodian Account (provided that if any distribution referred to in this
clause (c) is not permitted by applicable bankruptcy law to be made within such
one (1) Business Day period as a result of the bankruptcy of the underlying
borrower, such Obligor shall use commercially reasonable efforts to obtain
permission to make such distribution and shall make such distribution as soon as
legally permitted to do so); (vi) cause the documentation relating to each
Investment in Indebtedness described in paragraph 1 of Schedule 1.01(d) to be
delivered to the Custodian as provided therein; and (vii) in the case of any
Portfolio Investment held by any SBIC Subsidiary, including any cash collection
related thereto, ensure that such Portfolio Investment shall not be held in any
Custodian Account, or any other account of any Obligor. Notwithstanding anything
to the contrary contained herein, if any instrument, promissory note, agreement,
document or certificate held by the Document Custodian is destroyed or lost not
as a result of any action of the Borrower, then: (i) in the case of any
Investment in Indebtedness other than a Noteless Assigned Loan, if such
destroyed or lost document is an original promissory note registered in the name
of an Obligor, such original promissory note shall constitute an “Undelivered
Note” and the Borrower shall have up to twenty (20) Business Days from the date
when the Borrower has knowledge of such loss or destruction to deliver to the
Document Custodian a replacement promissory note and comply with the
requirements of paragraph (1)(c)(x) of Schedule 1.01(d); provided, that during
such twenty (20) Business Day period the limitations under paragraph (1)(a)(i)
and (ii) of Schedule 1.01(d) shall apply; and (ii) in the case of any Noteless
Assigned Loans, if such destroyed instrument or document is an original transfer
document or instrument relating to such Noteless Assigned Loan, the Borrower
shall have up to twenty (20) Business Days from the date when the Borrower has
knowledge of such loss or destruction to deliver to the Document Custodian a
replacement instrument or document and comply with the requirements of paragraph
(1)(c)(x) of Schedule 1.01(d). SECTION 5.09. Use of Proceeds. The Borrower will
use the proceeds of the Loans and the issuances of Letters of Credit only for
general corporate purposes of the Borrower and its Subsidiaries (other than the
SBIC Subsidiaries except as expressly permitted under Section 6.03(e)) in the
ordinary course of business, including making distributions not prohibited by
this Agreement, making payments on Indebtedness of the Obligors to the extent
permitted under this Agreement and the acquisition and funding (either directly
or through one or more wholly-owned Subsidiary Guarantors) of leveraged loans,
mezzanine loans, high-yield securities, 86 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme092.jpg]
convertible securities, preferred stock, common stock and other Portfolio
Investments; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds. No part of the
proceeds of any Loan will be used in violation of applicable law or, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock. On the first day (if any) an Obligor
acquires any Margin Stock or at any other time requested by the Administrative
Agent or any Lender, the Borrower shall furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U. Margin Stock shall be purchased by the Obligors only with the
proceeds of Indebtedness not directly or indirectly secured by Margin Stock
(within the meaning of Regulation U), or with the proceeds of equity capital of
the Borrower. No Obligor will, to its actual knowledge, directly or indirectly
use the proceeds of the Loans or otherwise make available such proceeds (I) to
any Person for the purpose of financing the activities of any Person currently
(A) subject to, or the subject of, any Sanctions or (B) organized or resident in
a Sanctioned Country or (II) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Laws. SECTION 5.10. Status of RIC and BDC. The Borrower
shall at all times maintain its status as a “business development company” under
the Investment Company Act and as a RIC under the Code. The Borrower shall
remain an internally managed business development company and shall not submit
any vote to its shareholder to approve any advisory agreement or contract.
SECTION 5.11. Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies, as amended by
Permitted Policy Amendments. SECTION 5.12. Portfolio Valuation and
Diversification Etc. (a) Industry Classification Groups. For purposes of this
Agreement, the Borrower shall assign each Eligible Portfolio Investment to an
Industry Classification Group as reasonably determined by the Borrower. To the
extent that the Borrower reasonably determines that any Eligible Portfolio
Investment is not adequately correlated with the risks of other Eligible
Portfolio Investments in an Industry Classification Group, such Eligible
Portfolio Investment may be assigned by the Borrower to an Industry
Classification Group that is more closely correlated to such Eligible Portfolio
Investment. (b) Portfolio Valuation Etc. (i) Settlement Date Basis. For purposes
of this Agreement, all determinations of whether a Portfolio Investment is an
Eligible Portfolio Investment shall be determined on a settlement-date basis
(meaning that any Portfolio Investment that has been purchased will not be
treated as an Eligible Portfolio Investment until such purchase has settled, and
any Eligible Portfolio Investment which has been sold will not be excluded as an
Eligible Portfolio Investment until such sale has settled), provided that no
such 87 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme093.jpg]
investment shall be included as an Eligible Portfolio Investment to the extent
it has not been paid for in full. (ii) Determination of Values. The Borrower
will conduct reviews of the value to be assigned to each of its Eligible
Portfolio Investments as follows: (A) Quoted Investments External Review. With
respect to Eligible Portfolio Investments (including Cash Equivalents) traded in
an active and orderly market for which market quotations are readily available
(“Quoted Investments”), the Borrower shall, not less frequently than once each
calendar week, determine the market value of such Quoted Investments which
shall, in each case, be determined in accordance with one of the following
methodologies as selected by the Borrower (each such value, an “External Quoted
Value”): (w) in the case of public and 144A securities, the average of the
recent bid prices as determined by two Approved Dealers selected by the
Borrower, (x) in the case of Bank Loans, the average of the recent bid prices as
determined by two Approved Dealers selected by the Borrower or an Approved
Pricing Service which makes reference to at least two Approved Dealers with
respect to such Bank Loans, (y) in the case of any Quoted Investment traded on
an exchange, the closing price for such Eligible Portfolio Investment most
recently posted on such exchange, and (z) in the case of any other Quoted
Investment, the fair market value thereof as determined by an Approved Pricing
Service; and (B) Unquoted Investments External Review. With respect to Eligible
Portfolio Investments for which market quotations are not readily available
(“Unquoted Investments”): (x) Commencing with the quarter ending September 30,
2016 and for each fiscal quarter thereafter (or such other dates as are
reasonably agreed by the Borrower and the Administrative Agent (provided that
such testing dates shall occur not less than quarterly), each a “Valuation
Testing Date”), the Administrative Agent through an Independent Valuation
Provider will, solely for the purposes of determining the Borrowing Base, test
the values as of such Valuation Testing Date of those Unquoted Investments that
are Portfolio Investments included in the Borrowing Base selected by the
Administrative Agent (such selected assets, the “IVP Tested Assets” and such
value, the “IVP External Unquoted Value”); provided that the fair value of such
Portfolio Investments tested by the Independent Valuation Provider as of any
Valuation Testing Date shall be approximately 25% (but in no event shall exceed
30%) of the aggregate 88 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme094.jpg]
value of the Unquoted Investments in the Borrowing Base (the determination of
fair value for such percentage thresholds shall be based off of the last
determination of value of the Portfolio Investments pursuant to this Section
5.12); provided, further that the Administrative Agent shall provide written
notice to the Borrower, setting forth a description of which Unquoted
Investments shall be IVP Tested Assets as of such Valuation Testing Date, not
later than 15 days prior to the Valuation Testing Date (or such later date as
agreed to between the Administrative Agent and the Borrower). Each such
valuation report shall also include the information required to comply with
clause (ii) of paragraph 7 and paragraph 22 of Schedule 1.01(d) for an IVP
Tested Asset (to the extent such provisions are applicable). (y) The Borrower
shall value all Unquoted Investments as of such Valuation Testing Date in a
manner consistent with its “Valuation Policy”, as amended by Permitted Policy
Amendments, and use an Approved Third-Party Appraiser to assist the Board of
Directors of the Borrower in determining the value of at least 35% of the
aggregate value of the Unquoted Investments in the Borrowing Base (such selected
assets, the “Borrower Tested Assets”, and such value, the “Borrower External
Unquoted Value”) for which the determination of fair value for such 35%
threshold shall be based off of the last determination of the value of the
Portfolio Investments as of each Valuation Testing Date, such assistance each
quarter to include providing the Board of Directors (with a copy to the
Administrative Agent) with a written independent valuation report; provided,
however, that notwithstanding anything to the contrary contained herein, the
fair market value of any Portfolio Investment that has not been valued by an
Independent Valuation Provider or an Approved Third-Party Appraiser for more
than three fiscal quarters shall be zero until such asset is valued by an
Independent Valuation Provider or an Approved Third-Party Appraiser. Each such
valuation report shall also include the information required to comply with
clause (ii) of paragraph 7 and paragraph 22 of Schedule 1.01(d). (z) The
Administrative Agent (on its own initiative or upon the request of the holders
of a majority of the outstanding Loans) shall have sole and absolute discretion
exercised in good faith to reduce the value of any Eligible Portfolio Investment
included in the Borrowing Base that are not IVP Tested Assets, or to reject
Collateral from inclusion in the Borrowing Base that are not IVP Tested Assets
(the “Revalue Right”); provided that the exercise of Administrative Agent’s
Revalue Right shall not result in more than a 10% aggregate reduction in the
Borrowing Base in any fiscal quarter of the Borrower. (C) Internal Review. The
Borrower shall conduct internal reviews to determine the value of all Eligible
Portfolio Investments at least once each calendar week which shall take into
account any events of which the Borrower 89 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme095.jpg]
has knowledge that adversely affect the value of any Eligible Portfolio
Investment (each such value, an “Internal Value”). (D) Value of Quoted
Investments. Subject to Sections 5.12(b)(ii)(G) and 5.12(b)(iii), the “Value” of
each Quoted Investment for all purposes of this Agreement shall be the lowest of
(1) the Internal Value of such Quoted Investment as most recently determined by
the Borrower pursuant to Section 5.12(b)(ii)(C), (2) the External Quoted Value
of such Quoted Investment as most recently determined pursuant to Section
5.12(b)(ii)(A) and (3) if such Quoted Investment is a debt investment, the par
or face value of the such Quoted Investment. (E) Value of Unquoted Investments.
Subject to Sections 5.12(b)(ii)(G) and 5.12(b)(iii), (x) if the Internal Value
of any Unquoted Investment as most recently determined by the Borrower pursuant
to Section 5.12(b)(ii)(C) falls below the range of the IVP External Unquoted
Value or the Borrower External Unquoted Value of such Unquoted Investment as
most recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of
such Unquoted Investment for all purposes of this Agreement shall be deemed to
be the lower of (i) the Internal Value and (ii) if such Unquoted Investment is a
debt investment, the par or face value of such Unquoted Investment; (y) (i) if
the Internal Value of any Unquoted Investment as most recently determined by the
Borrower pursuant to Section 5.12(b)(ii)(C) falls above the range of the
Borrower External Unquoted Value of such Unquoted Investment as most recently
determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of such Unquoted
Investment for all purposes of this Agreement shall be deemed to be the lower of
(i) the midpoint of the range of the Borrower External Unquoted Value and (ii)
if such Unquoted Investment is a debt investment, the par or face value of such
Unquoted Investment; (ii) if the Internal Value of any Unquoted Investment as
most recently determined by the Borrower pursuant to Section 5.12(b)(ii)(C)
falls more than 5% above the midpoint of the range of the IVP External Unquoted
Value of such Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the midpoint
of the range of the IVP External Unquoted Value and (ii) if such Unquoted
Investment is a debt investment, the par or face value of such Unquoted
Investment; and (z) if the Internal Value of any Unquoted Investment as most
recently determined by the Borrower pursuant to Section 5.12(b)(ii)(C) is within
the range of the Borrower External Unquoted Value, or within or not more than 5%
above the midpoint of the range of the IVP External Unquoted Value, of such 90
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme096.jpg]
Unquoted Investment as most recently determined pursuant to Section
5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all purposes of
this Agreement shall be deemed to be the lower of (i) the Internal Value and
(ii) if such Unquoted Investment is a debt investment, the par or face value of
such Unquoted Investment; except that: (1) if the difference between the highest
and lowest Borrower External Unquoted Value in such range exceeds an amount
equal to 6% (or, with respect to determining the value of an Unquoted Investment
that is Performing Common Equity, 15%) of the midpoint of such range, the
“Value” of such Unquoted Investment for all purposes of this Agreement shall
instead be deemed to be the lowest of (i) the lowest Borrower External Unquoted
Value in such range, (ii) the Internal Value determined pursuant to Section
5.12(b)(ii)(C), and (iii) if such Unquoted Investment is a debt investment, the
par or face value of such Unquoted Investment; and (2) if an External Unquoted
Value with respect to an Unquoted Investment has not been obtained, the “Value”
of such Unquoted Investment for all purposes of this Agreement shall be deemed
to be equal to the lowest of (x) the Internal Value of such Unquoted Investment
as determined by the Borrower pursuant to Section 5.12(b)(ii)(C), (y) the cost
of such Unquoted Investment until such time as the External Unquoted Value of
such Unquoted Investment is determined in accordance with Section 5.12(b)(ii)(B)
as at the Valuation Testing Date, and (z) if such Unquoted Investment is a debt
investment, the par or face value of such Unquoted Investment; provided,
however, that if an External Unquoted Value with respect to an Unquoted
Investment is not obtained as of the end of any three consecutive fiscal
quarters, the value of such Unquoted Investment shall be zero until such asset
is valued by an Independent Valuation Provider or Approved Third-Party
Appraiser. (F) Actions Upon a Borrowing Base Deficiency. If, based upon such
weekly internal review, the Borrower determines that a Borrowing Base Deficiency
exists or that the Borrowing Base has declined by more than 15% from the
Borrowing Base stated in the Borrowing Base Certificate last delivered by the
Borrower to the Administrative Agent, then the Borrower shall, promptly and in
any event within two Business Days as provided in Section 5.01(e), deliver a
Borrowing Base Certificate reflecting the new amount of the Borrowing Base and
shall take the actions, and make the payments and prepayments (if any), all as
more specifically set forth in Section 2.09(b). (G) Failure to Determine Values.
If the Borrower shall fail to determine the value of any Eligible Portfolio
Investment as at any date pursuant to the requirements (but subject to the
exclusions) of the foregoing subclauses (A), (B), (C), (D) or (E) (or if the
Administrative Agent shall fail to determine the 91 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme097.jpg]
value of any Eligible Portfolio Investment as described in the foregoing
subclause (B) as a result of any action, inaction or lack of cooperation of the
Borrower or any of its Affiliates), then the “Value” of such Eligible Portfolio
Investment as at such date shall be deemed to be zero. Except as provided in the
immediately preceding sentence, if the Administrative Agent shall fail to
determine the value of any Eligible Portfolio Investment as at any date pursuant
to clause (B)(x), then the “Value” of such Eligible Portfolio Investment as at
such date (subject to clause (iii) below) shall be the lower of (x) the Internal
Value and (y) if such Unquoted Investment is a debt investment, the par or face
value of such Unquoted Investment; provided, however, that if a Borrower
External Unquoted Value has been obtained with respect to such asset for the
quarterly period immediately preceding the current quarterly testing period,
then the “Value” of such Eligible Portfolio Investment will be determined as
provided in clause (E) above. (iii) Supplemental Testing of Values; Valuation
Dispute Resolutions. Notwithstanding the foregoing, the Administrative Agent,
individually or at the request of the Required Lenders, shall at any time have
the right to request any Portfolio Investment (other than IVP Tested Assets as
of the most recent Valuation Testing Date) included in the Borrowing Base with a
value determined pursuant to Section 5.12(b)(ii) to be independently valued by
an Independent Valuation Provider. There shall be no limit on the number of such
appraisals requested by the Administrative Agent and the costs of any such
valuation shall be at the expense of the Borrower. If (x) the value of any
Borrower Tested Asset determined pursuant to Section 5.12(b)(ii) is less than
the value determined by the Independent Valuation Provider pursuant to this
clause, then the value determined pursuant to Section 5.12(b)(ii) shall continue
to be used as the “Value” for purposes of this Agreement and (y) if the value of
any Borrower Tested Asset determined pursuant to Section 5.12(b)(ii) is greater
than the value determined by the Independent Valuation Provider and the
difference between such values is (1) less than or equal to 5% of the value
determined pursuant to Section 5.12(b)(ii), then the value determined pursuant
to Section 5.12(b)(ii) shall become the “Value” of such Portfolio Investment,
(2) greater than 5% and less than or equal to 20% of the value determined
pursuant to Section 5.12(b)(ii), then the average of the value determined
pursuant to Section 5.12(b)(ii) and the value determined by the Independent
Valuation Provider shall become the “Value” of such Portfolio Investment, and
(3) greater than 20% of the value determined pursuant to Section 5.12(b)(ii),
then either (i) the “Value” of such Portfolio Investment shall be the lesser of
the value determined pursuant to Section 5.12(b)(ii) and the value determined by
the Independent Valuation Provider or (ii) if the Borrower so elects, the
Borrower and the Administrative Agent shall retain (at the Borrower’s sole cost
and expense) an additional Third-Party Appraiser and, upon completion of such
appraisal, the “Value” of such Portfolio Investment shall be the average of the
three valuations (with the average of the value determined pursuant to Section
5.12(b)(ii) and the value determined by the Independent Valuation Provider to be
used until the third value is obtained). For purposes of this Section
5.12(b)(iii), the “Value” of any Portfolio Investment for which the Independent
Valuation Provider’s value is used shall be the midpoint of the range (if any)
determined by the Independent Valuation Provider. (iv) Generally Applicable
Valuation Provisions. 92 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme098.jpg]
(A) The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted in the Borrower’s industry for valuing
Portfolio Investments of the type being valued and held by the Obligors. Other
procedures relating to the valuation will be reasonably agreed upon by the
Administrative Agent and the Borrower. (B) All valuations shall be on a
settlement date basis. For the avoidance of doubt, the value of any Portfolio
Investments determined in accordance with any provision of this Section 5.12
shall be the Value of such Portfolio Investment for purposes of this Agreement
until a new Value for such Portfolio Investment is subsequently determined in
good faith in accordance with this Section 5.12. (C) The documented
out-of-pocket costs of any valuation reasonably incurred by the Administrative
Agent under this Section 5.12 shall be at the expense of the Borrower. (D) The
Administrative Agent shall provide a copy of the final results of any valuation
received by the Administrative Agent and performed by the Independent Valuation
Provider or the Approved Third-Party Appraiser to any Lender upon such Lender’s
request, except to the extent that such recipient has not executed and delivered
a non-reliance letter, confidentiality agreement or similar agreement, in each
case, requested or required by such Independent Valuation Provider or Approved
Third-Party Appraiser, as applicable. (E) The foregoing valuation procedures
shall only be required to be used for purposes of calculating the Borrowing Base
and shall not be required to be utilized by the Borrower for any other purpose,
including the delivery of financial statements or valuations required under ASC
820 or the Investment Company Act. (c) Investment Company Diversification
Requirements. The Borrower (together with its Subsidiaries to the extent
required by the Investment Company Act) will at all times comply with the
portfolio diversification and similar requirements set forth in the Investment
Company Act applicable to business development companies. The Borrower will at
all times, subject to applicable grace periods set forth in the Code, comply
with the portfolio diversification and similar requirements set forth in the
Code applicable to RICs. SECTION 5.13. Calculation of Borrowing Base. For
purposes of this Agreement, the “Borrowing Base” shall be determined, as at any
date of determination, as the sum of the products obtained by multiplying (x)
the Value of each Eligible Portfolio Investment by (y) the applicable Advance
Rate; provided that: (a) the Advance Rate applicable to the aggregate Value of
all Eligible Portfolio Investments in their entirety shall be 0% at any time
when the Borrowing Base is composed entirely of Eligible Portfolio Investments
issued by fewer than 15 different issuers; 93 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme099.jpg]
(b) with respect to all Eligible Portfolio Investments issued by a single
issuer, the Advance Rate applicable to that portion of such Eligible Portfolio
Investments that exceeds 5.0% of the Obligors’ Net Worth shall be 0%; provided
that, with respect to each of the three (3) largest Portfolio Companies that
constitute Eligible Portfolio Investments (based on the fair value of the
Eligible Portfolio Investments), other than MRI to the extent the investment in
MRI constitutes an Eligible Portfolio Investment, only that portion of such
Eligible Portfolio Investments issued by such Portfolio Companies that exceeds
7.5% of the Obligors’ Net Worth shall have an Advance Rate of 0%; provided
further that, solely with respect to the investment in MRI (and solely to the
extent such investment constitutes an Eligible Portfolio Investment), only that
portion of such investment in MRI that exceeds 15% of the Obligors’ Net Worth
shall have an Advance Rate of 0%; (c) the contribution to the Borrowing Base
attributable to Eligible Portfolio Investments that are Cash, Cash Equivalents,
Long-Term U.S. Government Securities and Performing First Lien Bank Loans shall
be greater than or equal to (x) 50% of the Borrowing Base at any time that the
Consolidated Asset Coverage Ratio is greater than or equal to 200%, and the
Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such contribution would
not otherwise equal or exceed 50% of the Borrowing Base, (y) 65% of the
Borrowing Base at any time that the Consolidated Asset Coverage Ratio is greater
than or equal to 167% and less than 200%, and the Borrowing Base shall be
reduced by removing Eligible Portfolio Investments therefrom (but not from the
Collateral) to the extent such contribution would not otherwise equal or exceed
65% of the Borrowing Base, and (z) 75% of the Borrowing Base at any time that
the Consolidated Asset Coverage Ratio is less than 167%, and the Borrowing Base
shall be reduced by removing Eligible Portfolio Investments therefrom (but not
from the Collateral) to the extent such contribution would not otherwise equal
or exceed 75% of the Borrowing Base; (d) the contribution to the Borrowing Base
attributable to Eligible Portfolio Investments that are Cash, Cash Equivalents,
Long-Term U.S. Government Securities, Performing First Lien Bank Loans or
Performing Last Out Loans shall be greater than or equal to 60% of the Borrowing
Base, and the Borrowing Base shall be reduced by removing Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent such
contribution would not otherwise equal or exceed 60% of the Borrowing Base; (e)
the contribution of the Borrowing Base attributable to Eligible Portfolio
Investments that are Cash, Cash Equivalents, Long-Term U.S. Government
Securities, Performing First Lien Bank Loans, Performing Last Out Loans,
Performing Second Lien Bank Loans and Performing Covenant-Lite Loans shall be
greater than or equal to (x) 65% of the Borrowing Base at any time that the
Consolidated Asset Coverage Ratio is greater than or equal to 200%, and the
Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such contribution would
not otherwise equal or exceed 65% of the Borrowing Base, (y) 75% of the
Borrowing Base at any time that the Consolidated Asset Coverage Ratio is greater
than or equal to 167% and less than 200%, and the Borrowing Base shall be
reduced by 94 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme100.jpg]
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such contribution would not otherwise equal or exceed 75% of the
Borrowing Base, and (z) 85% of the Borrowing Base at any time that the
Consolidated Asset Coverage Ratio is less than 167%, and the Borrowing Base
shall be reduced by removing Eligible Portfolio Investments therefrom (but not
from the Collateral) to the extent such contribution would not otherwise equal
or exceed 85% of the Borrowing Base; (f) [Reserved]; (g) if at any time the
Weighted Average Leverage Ratio is greater than 4.75, the Borrowing Base shall
be reduced by removing Debt Eligible Portfolio Investments therefrom (but not
from the Collateral) to the extent necessary to cause the Weighted Average
Leverage Ratio to be no greater than 4.75 (subject to all other constraints,
limitations and restrictions set forth herein); provided, that LTV Transactions
may be excluded from such calculations; (h) the portion of the Borrowing Base
attributable to Eligible Portfolio Investments in each of the Industry
Classification Groups that are part of the Two Largest Industry Classification
Groups shall, in each case, not exceed 20% of the Borrowing Base, and the
Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 20% of the Borrowing Base; (i) the portion of the Borrowing
Base attributable to Eligible Portfolio Investments in any single Industry
Classification Group (other than each of the Industry Classification Groups that
are part of the Two Largest Industry Classification Groups) shall not exceed 15%
of the Borrowing Base, and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 15% of the Borrowing Base; (j) if at
any time the weighted average maturity of all Debt Eligible Portfolio
Investments (based on the fair value of such Eligible Portfolio Investments to
the extent included in the Borrowing Base) exceeds 6.25 years, the Borrowing
Base shall be reduced by removing Debt Eligible Portfolio Investments therefrom
(but not from the Collateral) to the extent necessary to cause the weighted
average maturity of all Debt Eligible Portfolio Investments included in the
Borrowing Base to be no greater than 6.25 years (subject to all other
constraints, limitations and restrictions set forth herein); (k) the portion of
the Borrowing Base attributable to Debt Eligible Portfolio Investments with a
maturity greater than 7 years shall not exceed 15% of the Borrowing Base, and
the Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 15% of the Borrowing Base; (l) the portion of the Borrowing
Base attributable to Eligible Portfolio Investments issued by one or more
Portfolio Companies with a trailing twelve-month total debt to EBITDA ratio of
greater than 6.00 to 1.00 shall not exceed 15% of the 95 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme101.jpg]
Borrowing Base, and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 15% of the Borrowing Base; provided, that LTV
Transactions may be excluded from such calculations; (m) the portion of the
Borrowing Base attributable to PIK Obligations and DIP Loans shall not exceed
10% of the Borrowing Base, and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 10% of the Borrowing Base; (n) if at
any time the Weighted Average Fixed Coupon (after giving effect to any Hedging
Agreement) is less than the greater of (i) 8% and (ii) the one-month LIBO Rate
plus 4.5%, the Borrowing Base shall be reduced by removing Debt Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent
necessary to cause the Weighted Average Fixed Coupon to be at least equal to the
greater of (x) 8% and (y) the one-month LIBO Rate plus 4.5% (subject to all
other constraints, limitations and restrictions set forth herein); (o) if at any
time the Weighted Average Floating Spread (after giving effect to any Hedging
Agreement) is less than 4.5%, the Borrowing Base shall be reduced by removing
Debt Eligible Portfolio Investments therefrom (but not from the Collateral) to
the extent necessary to cause the Weighted Average Floating Spread to be at
least 4.5% (subject to all other constraints, limitations and restrictions set
forth herein); (p) the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are Affiliate Investments (other than in MRI to the
extent such investment constitutes an Eligible Portfolio Investment) shall not
exceed 20% of the Borrowing Base, and the Borrowing Base shall be reduced by
removing Affiliate Investments, other than in MRI to the extent such investment
constitutes an Eligible Portfolio Investment, therefrom (but not from the
Collateral) to the extent such portion would otherwise exceed 20% of the
Borrowing Base; (q) no portion of the Borrowing Base shall be attributable to
(a) any (i) Equity Interests (other than of MRI to the extent the investment in
MRI constitutes an Eligible Portfolio Investment), (ii) warrants, options or
other rights for the purchase or acquisition of Equity Interests, (iii) any
Investment in debt Securities that is convertible into or exchangeable for
shares of Equity Interests, (b) any Structured Finance Obligation or an
investment in any Third Party Finance Companies or (c) investment in a joint
venture or other Person that is in the principal business of making debt or
equity investments in other Persons; (r) the portion of the Borrowing Base
attributable to Foreign Eligible Portfolio Investments shall not exceed 10% of
the Borrowing Base, and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 10% of the Borrowing Base; and 96
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme102.jpg]
(s) the portion of the Borrowing Base attributable to LTV Transactions shall not
exceed 10% of the Borrowing Base, and the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 10% of the Borrowing Base; and
(t) the portion of the Borrowing Base attributable to Debt Eligible Portfolio
Investments that are not Defaulted Obligations pursuant to clause (a)(v) of the
definition thereof, but as to which the Borrower has delivered written notice to
the Portfolio Company declaring such Indebtedness in default and such default
has not been remedied, cured or waived, shall not exceed 20% of the Borrowing
Base, and the Borrowing Base shall be reduced by removing Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent such portion
would otherwise exceed 20% of the Borrowing Base. For all purposes of this
Section 5.13, all issuers of Eligible Portfolio Investments that are Affiliates
of one another shall be treated as a single issuer (unless such issuers are
Affiliates of one another solely because they are under the common Control of
the same private equity sponsor or similar sponsor). For the avoidance of doubt,
(i) no Portfolio Investment shall be an Eligible Portfolio Investment unless,
among the other requirements set forth in this Agreement, (x) such Investment is
subject only to Eligible Liens and (y) such Investment is Transferable, (ii)
with respect to Letters of Credit issued to support obligations of any Portfolio
Company, the underlying obligations of such Portfolio Company to the applicable
Obligors in respect of such Letters of Credit shall not be included in the
Borrowing Base, and (iii) no Cash Collateral securing any LC Exposure shall be
included in the Borrowing Base. In addition, as used herein, the following terms
have the following meanings: “Advance Rate” means, as to any Eligible Portfolio
Investment and subject to adjustment as provided above, the following
percentages with respect to such Eligible Portfolio Investment: Eligible
Portfolio Investment Unquoted Quoted Cash and Cash Equivalents (including
Short-Term U.S. n/a 100% Government Securities) Long-Term U.S. Government
Securities n/a 85% Performing First Lien Bank Loans 65% 75% Performing Last Out
Loans 55% 65% Performing Second Lien Bank Loans 50% 60% Performing High Yield
Securities 45% 55% Performing Mezzanine Investments and Performing Covenant- 40%
50% Lite Loans Performing PIK Obligations and Performing DIP Loans 35% 40%
Performing Common Equity of MRI 25% 30% Notwithstanding the foregoing, at any
time the Consolidated Asset Coverage Ratio is less than 167%, every Advance Rate
in the table above that is below the line for “Performing First Lien Bank Loans”
shall be 5% less than the applicable Advance Rate indicated 97
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme103.jpg]
in the table. For the avoidance of doubt, the above categories are intended to
be indicative of the traditional investment types in a fully capitalized issuer.
All determinations of whether a particular portfolio investment belongs to one
category or another shall be made by the Borrower on a consistent basis with the
foregoing. For example, a secured bank loan at a holding company, the only
assets of which are the shares of a fully capitalized operating company, may
constitute Mezzanine Investments but would not ordinarily constitute a First
Lien Bank Loan. “Approved Foreign Currency” means Canadian Dollars, Euro, Great
British Pound Sterling and any other currency approved from time to time by the
Administrative Agent in its reasonable discretion. “Bank Loans” means debt
obligations (including term loans, revolving loans, debtor-in-possession
financings, the funded portion of revolving credit lines and letter of credit
facilities and other similar loans and investments including interim loans,
bridge loans and senior subordinated loans) that are generally provided under a
syndicated loan or credit facility or pursuant to any loan agreement or other
similar credit facility, whether or not syndicated. “Cash” has the meaning
assigned to such term in Section 1.01 of this Agreement. “Cash Equivalents” has
the meaning assigned to such term in Section 1.01 of this Agreement.
“Covenant-Lite Loan” means a Bank Loan that does not require the Portfolio
Company thereunder to comply with at least one financial maintenance covenant
(including any covenant relating to a borrowing base, asset valuation or similar
asset-based requirement), in each case, regardless of whether compliance with
one or more incurrence covenants is otherwise required by such Bank Loan. “Debt
Eligible Portfolio Investment” means an Eligible Portfolio Investment that is an
Investment in Indebtedness. “Defaulted Obligation” means (a) any Investment in
Indebtedness (i) as to which, (x) a default as to the payment of principal
and/or interest has occurred and is continuing for a period of thirty two (32)
consecutive days with respect to such Indebtedness (without regard to any grace
period applicable thereto, or waiver thereof) or (y) a default not set forth in
clause (x) has occurred and the holders of such Indebtedness have accelerated
all or a portion of the principal amount thereof as a result of such default;
(ii) as to which a default as to the payment of principal and/or interest has
occurred and is continuing on another material debt obligation of the Portfolio
Company under such Indebtedness which is senior or pari passu in right of
payment to such Indebtedness (with regard to any grace period applicable
thereto, or waiver thereof); (iii) as to which the Portfolio Company under such
Indebtedness or others have (x) engaged in an out- of-court restructuring
process (including through any provision of the Uniform Commercial Code or other
law) in the past 180 days or (y) instituted proceedings to have such Portfolio
Company adjudicated bankrupt or insolvent or placed into receivership and such
proceedings have not been stayed or dismissed or such Portfolio Company has
filed for protection under the United States Bankruptcy Code or under any
foreign bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or 98
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme104.jpg]
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it (unless, in the case of clause (ii) or (iii), such
Indebtedness is a DIP Loan, in which case it shall not be deemed to be a
Defaulted Obligation under such clause); (iv) as to which a default rate of
interest has been and continues to be charged for more than 120 consecutive
days, or foreclosure on collateral for such Indebtedness has been commenced and
is being pursued by or on behalf of the holders thereof; or (v) as to which the
Borrower has delivered written notice to the Portfolio Company declaring such
Indebtedness in default and such default has not been remedied, cured or waived
within 90 days after delivery of such notice; or (vi) as to which the Borrower
otherwise exercises significant remedies following a default; and (b) stock in
respect of which (x) the issuer (x) has failed to meet any scheduled redemption
obligations or pay its latest declared cash dividend with respect to such stock
or any other class of stock after the expiration of any applicable grace period
or (y) any outstanding indebtedness of the issuer of such stock would satisfy
clause (a) above if such indebtedness was an Investment in Indebtedness (or if
any agent or lender with respect to any indebtedness of the issuer of such stock
has delivered written notice declaring such indebtedness in default or as to
which any such agent or lender has exercised significant remedies following a
default). “DIP Loan” means a Bank Loan, whether revolving or term, that is
originated after the commencement of a case under Chapter 11 of the Bankruptcy
Code by a Portfolio Company, which is a debtor in possession as described in
Section 1107 of the Bankruptcy Code or a debtor as defined in Section 101(13) of
the Bankruptcy Code in such case (a “Debtor”) organized under the laws of the
United States or any state therein and domiciled in the United States, which
satisfies the following criteria: (a) the DIP Loan is duly authorized by a final
order of the applicable bankruptcy court or federal district court under the
provisions of subsection (b), (c) or (d) of 11 U.S.C. Section 364; (b) the
Debtor’s bankruptcy case is still pending as a case under the provisions of
Chapter 11 of Title 11 of the Bankruptcy Code and has not been dismissed or
converted to a case under the provisions of Chapter 7 of Title 11 of the
Bankruptcy Code; (c) the Debtor’s obligations under such loan have not been (i)
disallowed, in whole or in part, or (ii) subordinated, in whole or in part, to
the claims or interests of any other Person under the provisions of 11 U.S.C.
Section 510; (d) the DIP Loan is secured and the Liens granted by the applicable
bankruptcy court or federal district court in relation to the Loan have not been
subordinated or junior to, or pari passu with, in whole or in part, to the Liens
of any other lender under the provisions of 11 U.S.C. Section 364(d) or
otherwise; (e) the Debtor is not in default on its obligations under the loan;
(f) neither the Debtor nor any party in interest has filed a Chapter 11 plan
with the applicable federal bankruptcy or district court that, upon
confirmation, would (i) disallow or subordinate the loan, in whole or in part,
(ii) subordinate, in whole or in part, any Lien granted in connection with such
loan, (iii) fail to provide for the repayment, in full and in cash, of the loan
upon the effective date of such plan or (iv) otherwise impair, in any manner,
the claim evidenced by the loan; (g) the DIP Loan is documented in a form that
is commercially reasonable; (h) the DIP Loan shall not provide for more than 50%
(or a higher percentage with the consent of the Required Lenders) of the
proceeds of such loan to be used to repay prepetition obligations owing to all
or some of the same lender(s) in a “roll-up” or similar transaction; (i) no
portion of the DIP Loan is payable in consideration other than cash; and (j) no
portion of the DIP Loan has been credit bid under Section 363(k) of the
Bankruptcy Code or otherwise. For the purposes of this definition, an order is a
“final order” if the applicable period for filing a motion to reconsider or
notice of appeal in respect of a permanent order authorizing the Debtor to
obtain 99 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme105.jpg]
credit has lapsed and no such motion or notice has been filed with the
applicable bankruptcy court or federal district court or the clerk thereof.
“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary gains and extraordinary losses (to the extent excluded in the
definition of “EBITDA” in the relevant agreement relating to the applicable
Eligible Portfolio Investment)) for the relevant period plus, without
duplication, the following to the extent deducted in calculating such
consolidated net income in the relevant agreement relating to the applicable
Eligible Portfolio Investment for such period: (i) consolidated interest charges
for such period, (ii) the provision for Federal, state, local and foreign income
taxes payable for such period, (iii) depreciation and amortization expense for
such period, and (iv) such other adjustments included in the definition of
“EBITDA” (or similar defined term used for the purposes contemplated herein) in
the relevant agreement relating to the applicable Eligible Portfolio Investment,
provided that such adjustments are usual and customary and substantially
comparable to market terms for substantially similar debt of other similarly
situated borrowers at the time such relevant agreements are entered into as
reasonably determined in good faith by the Borrower. “Eligible Liens” has the
meaning assigned to such term in Section 1.01 of this Agreement. “First Lien
Bank Loan” means a Bank Loan that is entitled to the benefit of a first lien and
first priority perfected security interest on all or substantially all of the
assets of the respective borrower and guarantors obligated in respect thereof,
and which has the most senior pre-petition priority in any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceedings in such
collateral; provided, however, that, in the case of accounts receivable and
inventory (and the proceeds thereof), such lien and security interest may be
second in priority to a Permitted Prior Working Capital Lien; and further
provided that any portion (and only such portion) of such a Bank Loan which has
a total debt to EBITDA ratio above 4.00 to 1.00 shall receive an Advance Rate
equal to the Advance Rate applicable to a Second Lien Bank Loan. For the
avoidance of doubt, in no event shall a First Lien Bank Loan include a Last Out
Loan. “Fixed Rate Portfolio Investment” means a Debt Eligible Portfolio
Investment that bears interest at a fixed rate. “Floating Rate Portfolio
Investment” means a Debt Eligible Portfolio Investment that bears interest at a
floating rate. “Foreign Eligible Portfolio Investments” means Eligible Portfolio
Investments with respect to which any or all of the following is true: (i) such
Eligible Portfolio Investment is denominated and payable only in the currency of
a Permitted Foreign Jurisdiction, (ii) the issuer of such Eligible Portfolio
Investment is organized under the laws of a Permitted Foreign Jurisdiction,
(iii) the issuer of such Eligible Portfolio Investment is domiciled in a
Permitted Foreign Jurisdiction, (iv) the principal operations and property or
any other assets of the issuer of such Eligible Portfolio Investment pledged as
collateral are located in a Permitted Foreign Jurisdiction, or (v) the only
place of payment of such loans is a Permitted Foreign Jurisdiction. 100
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme106.jpg]
“High Yield Securities” means debt Securities, in each case (a) issued by public
or private issuers, (b) issued pursuant to an effective registration statement
or pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder) and (c) that are not Cash Equivalents, Mezzanine Investments
(described under clause (i) of the definition thereof) or Bank Loans. “Last Out
Loan” means, with respect to any Bank Loan that is a term loan structured in a
first out tranche and a last out tranche (with the first out tranche entitled to
a lower interest rate but priority with respect to payments), that portion of
such Bank Loan that is the last out tranche; provided that: (a) such last out
tranche is entitled (along with the first out tranche) to the benefit of a first
lien and first priority perfected security interest on all or substantially all
of the assets of the respective borrower and guarantors obligated in respect
thereof, and which has the most senior pre-petition priority in any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceedings; (b) the
ratio of (x) the amount of the first out tranche to (y) EBITDA of the underlying
obligor does not at any time exceed 2.00 to 1.00; (c) such last out tranche (i)
gives the holders of such last out tranche full enforcement rights during the
existence of an event of default (subject to customary exceptions, including
standstill periods and if the holders of the first out tranche have previously
exercised enforcement rights), (ii) shall have the same maturity date as the
first out tranche, (iii) is entitled to the same representations, covenants and
events of default as the holders of the first out tranche (subject to customary
exceptions), and (iv) provides the holders of such last out tranche with
customary protections (including consent rights with respect to (1) any increase
of the principal balance of the first out tranche, (2) any increase of the
margins (other than as a result of the imposition of default interest)
applicable to the interest rates with respect to the first out tranche, (3) any
reduction of the final maturity of the first out tranche, and (4) amending or
waiving any provision in the underlying loan documents that is specific to the
holders of such last out tranche); and (d) such first out tranche is not subject
to multiple drawings (unless, at the time of such drawing and after giving
effect thereto, the ratio referenced in clause (b) above is not exceeded).
“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three months from the applicable date of determination. “LTV
Transaction” means any transaction that (i) does not include a financial
covenant based on debt to EBITDA, debt to EBIT or a similar multiple of debt to
operating cash flow, (ii) is not a Covenant-Lite Loan, and (iii) is designated
as an LTV Transaction by the Borrower at the time of the initial investment.
“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) (a) issued
by public or 101 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme107.jpg]
private Portfolio Companies, (b) issued without registration under the
Securities Act, (c) not issued pursuant to Rule 144A under the Securities Act
(or any successor provision thereunder), (d) that are not Cash Equivalents and
(e) contractually subordinated in right of payment to other debt of the same
Portfolio Company and (ii) a Bank Loan that is not a First Lien Bank Loan, a
Second Lien Bank Loan, High Yield Security, Last Out Loan or a Covenant-Lite
Loan. “Noteless Assigned Loan” means a Bank Loan with respect to which: (a) the
underlying documentation does not require the underlying borrower to execute and
deliver a promissory note to evidence the indebtedness created under such Bank
Loan; (b) neither the Borrower nor any of its Affiliates was an agent with
respect to such Bank Loan at the time of origination; and (c) the applicable
Obligor has affirmatively requested (or in the case of a Bank Loan acquired by
an Obligor prior to the Original Effective Date, requested prior to the 15th
Business Day following the Original Effective Date) a promissory note from the
underlying agent and borrower and has used all commercially reasonable efforts
to obtain such promissory note but has been unable to obtain a promissory note
from the underlying borrower (but only for so long as the applicable Obligor has
not received such a promissory note); provided that, any portion of the
Borrowing Base that consists of an Eligible Portfolio Investment that is a
Noteless Assigned Loan shall be identified as such in any Borrowing Base
Certificate. “Performing” means with respect to any Eligible Portfolio
Investment, such Eligible Portfolio Investment (i) is not a Defaulted
Obligation, (ii) is not on non-accrual status (including PIK non-accrual status)
as of the Borrower’s latest financial filings with the SEC, and (iii) does not
represent debt or Equity Interests of an issuer that has issued a Defaulted
Obligation. “Performing Common Equity” means Equity Interests (other than
Preferred Stock) and warrants of a Portfolio Company all of whose outstanding
debt is Performing. “Performing Covenant-Lite Loans” means funded Covenant-Lite
Loans that (a) are not PIK Obligations and (b) are Performing. “Performing DIP
Loans” means funded DIP Loans that (a) are not PIK Obligations and (b) are not
Defaulted Obligations. “Performing First Lien Bank Loans” means funded First
Lien Bank Loans that (a) are not PIK Obligations, DIP Loans, Covenant-Lite Loans
or Second Lien Bank Loans and (b) are Performing. “Performing High Yield
Securities” means funded High Yield Securities that (a) are not PIK Obligations
and (b) are Performing. “Performing Last Out Loans” means funded Last Out Loans
that (a) are not PIK Obligations, DIP Loans, Covenant-Lite Loans or Second Lien
Bank Loans and (b) are Performing. “Performing Mezzanine Investments” means
funded Mezzanine Investments that (a) are not PIK Obligations and (b) are
Performing. 102 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme108.jpg]
“Performing Second Lien Bank Loans” means funded Second Lien Bank Loans that (a)
are not PIK Obligations, DIP Loans, Covenant-Lite Loans or Last Out Loans and
(b) are Performing. “Permitted Foreign Jurisdiction” means Canada, the United
Kingdom, Guernsey, Luxembourg and other countries and jurisdictions to be agreed
upon. “Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Bank Loan, a security interest to secure a
working capital facility for such Portfolio Company in the accounts receivable
and inventory (and the proceeds thereof) of such Portfolio Company and any of
its subsidiaries that are guarantors of such working capital facility; provided
that (i) such Bank Loan has a second priority lien on such accounts receivable
and inventory (and the proceeds thereof), (ii) such working capital facility is
not secured by any other assets (other than a second priority lien, subject to
the first priority lien of the Bank Loan, on any other assets) and does not
benefit from any standstill rights or other agreements (other than customary
rights) with respect to any other assets and (iii) the maximum principal amount
of such working capital facility is not at any time greater than 15% of the
aggregate enterprise value of the Portfolio Company (as determined in accordance
with the valuation methodology for determining the enterprise value of the
applicable Portfolio Company as established by an Approved Third-Party
Appraiser, Independent Valuation Provider or, with respect to all other
investments, in a commercially reasonable manner determined by the Board of
Directors of the general partners of the Borrower). “PIK Obligation” means an
obligation that provides that any portion of the interest accrued for a
specified period of time or until the maturity thereof is, or at the option of
the obligor may be, added to the principal balance of such obligation or
otherwise deferred and accrued rather than being paid in cash, provided that any
such obligation shall not constitute a PIK Obligation if it (i) is a fixed rate
obligation and requires payment of interest in cash on an at least semi-annual
basis at a rate of not less than 8% per annum or (ii) is not a fixed rate
obligation and requires payment of interest in cash on an at least semi-annual
basis at a rate of not less than 4.5% per annum in excess of the applicable
index. “Preferred Stock,” as applied to the Equity Interests of any Person,
means Equity Interests of such Person of any class or classes (however
designated) that ranks prior, as to the payment of dividends or as to the
distribution of assets upon any voluntary or involuntary liquidation,
dissolution or winding up of such Person, to any shares (or other interests) of
other Equity Interests of such Person, and shall include, without limitation,
cumulative preferred, non- cumulative preferred, participating preferred and
convertible preferred Equity Interests. “Restructured Investment” means, as of
any date of determination, (a) any Portfolio Investment that has been a
Defaulted Obligation within the past six months, or (b) any Portfolio Investment
that has in the past six months been on cash non-accrual, or (c) any Portfolio
Investment that has in the past six months been amended or subject to a deferral
or waiver if both (i) the effect of such amendment, deferral or waiver is
either, among other things, to (1) change the amount of previously required
scheduled debt amortization (other than by 103 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme109.jpg]
reason of repayment thereof) or (2) extend the tenor of previously required
scheduled debt amortization, in each case such that the remaining weighted
average life of such Portfolio Investment is extended by more than 20% and (ii)
the reason for such amendment, deferral or waiver is related to the
deterioration of the credit profile of the underlying borrower such that, in the
absence of such amendment, deferral or waiver, it is reasonably expected by the
Borrower that such underlying borrower either (x) will not be able to make any
such previously required scheduled debt amortization payment or (y) is
anticipated to incur a breach of a material financial covenant. A DIP Loan shall
not be deemed to be a Restructured Investment, so long as it does not meet the
conditions of the definition of Restructured Investment. “Second Lien Bank Loan”
means a Bank Loan (other than a First Lien Bank Loan and a Last Out Loan) that
is entitled to the benefit of a first and/or second lien and first and/or second
priority perfected security interest on all or substantially all of the assets
of the respective borrower and guarantors obligated in respect thereof.
“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans. “Securities Act” means the United States Securities Act of 1933, as
amended. “Short-Term U.S. Government Securities” means U.S. Government
Securities maturing within three (3) months of the applicable date of
determination. “Spread” means, with respect to a Floating Rate Portfolio
Investment, the cash interest spread of such Floating Rate Portfolio Investment
over the applicable LIBO Rate; provided, that, in the case of any Floating Rate
Portfolio Investment that does not bear interest by reference to the LIBO Rate,
“Spread” shall mean the cash interest spread of such Floating Rate Portfolio
Investment over the LIBO Rate in effect as of the date of determination for
deposits in Dollars for a period of three (3) months. “Structured Finance
Obligations” means any obligation issued by a special purpose vehicle (or any
similar obligor in the principal business of offering, originating or financing
pools of receivables or other financial assets) and secured directly by,
referenced to, or representing ownership of or investment in, a pool of
receivables or other financial assets of any obligor, including collateralized
loan obligations, collateralized debt obligations and mortgaged- backed
securities, or any finance lease. For the avoidance of doubt, if an obligation
satisfies this definition of “Structured Finance Obligation”, such obligation
(a) shall not qualify as any other category of Portfolio Investment and (b)
shall not be included in the Borrowing Base. 104 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme110.jpg]
“Third Party Finance Company” means a Person that is (i) an operating company
with employees, officers and directors, and (ii) in the primary business of
originating loans or factoring or financing receivables, inventory or other
current assets. “U.S. Government Securities” has the meaning assigned to such
term in Section 1.01 of this Agreement. “Value” means, with respect to any
Eligible Portfolio Investment, the value thereof determined for purposes of this
Agreement in accordance with Section 5.12(b)(ii). “Weighted Average Fixed
Coupon” means, as of any date of determination, the number, expressed as a
percentage, obtained by summing the products obtained by multiplying the cash
interest coupon of each Fixed Rate Portfolio Investment (other than PIK
Obligations) included in the Borrowing Base as of such date by the outstanding
principal balance of such Fixed Rate Portfolio Investment as of such date,
dividing such sum by the aggregate outstanding principal balance of all such
Fixed Rate Portfolio Investments and rounding up to the nearest 0.01%. For the
purpose of calculating the Weighted Average Fixed Coupon, all Fixed Rate
Portfolio Investments that are not currently paying cash interest shall have an
interest rate of 0%. “Weighted Average Floating Spread” means, as of any date of
determination, the number, expressed as a percentage, obtained by summing the
products obtained by multiplying, in the case of each Floating Rate Portfolio
Investment included in the Borrowing Base, on an annualized basis, the Spread of
such Floating Rate Portfolio Investment, by the outstanding principal balance of
such Floating Rate Portfolio Investment as of such date and dividing such sum by
the aggregate outstanding principal balance of all such Floating Rate Portfolio
Investments and rounding the result up to the nearest 0.01%. “Weighted Average
Leverage Ratio” means, as of any date of determination, the number obtained by
summing the products obtained by multiplying, in the case of each Debt Eligible
Portfolio Investment included in the Borrowing Base, the leverage ratio (the
ratio of indebtedness for borrowed money to EBITDA, expressed as a number) for
the Portfolio Company of such Eligible Portfolio Investment of all Indebtedness
that has a ranking of payment or lien priority senior to or pari passu with and
including the tranche that includes the Borrower's Eligible Portfolio
Investment, by the fair value of such Eligible Portfolio Investment as of such
date and dividing such sum by the aggregate of the fair values of all such
Eligible Portfolio Investments and rounding the result up to the nearest 0.01.
SECTION 5.14. Taxes. Each of the Borrower and its Subsidiaries will timely file
or cause to be timely filed all U.S. federal, state and material local Tax
returns that are required to be filed by it and all other material Tax returns
that are required to be filed by it and will pay all Taxes for which it is
directly or indirectly liable and any assessments made against it or any of its
property and all other Taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except Taxes that are being contested in
good faith by appropriate proceedings, and with respect to which reserves in
conformity with GAAP are provided on the books of the Borrower or its
Subsidiaries, as the case may be. The charges, accruals and reserves on the
books of the Borrower and any of its Subsidiaries in respect of Taxes and other
governmental charges will be adequate in accordance with GAAP. 105
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme111.jpg]
SECTION 5.15. Anti-Hoarding of Assets at Non-Pledged SBIC Subsidiaries. If any
Non-Pledged SBIC Subsidiary is not prohibited by any law, rule or regulation or
by any contract or agreement relating to indebtedness from distributing all or
any portion of its assets to an Obligor, then such Non-Pledged SBIC Subsidiary
shall, if a Significant Unsecured Indebtedness Event has occurred and is
continuing, distribute to an Obligor the amount of assets held by such
Non-Pledged SBIC Subsidiary that such Non-Pledged SBIC Subsidiary is permitted
to distribute and that, in the good faith judgment of the Borrower, such
Non-Pledged SBIC Subsidiary does not reasonably expect to utilize, in the
ordinary course of business, to obtain or maintain a financing from an
unaffiliated third party; provided, further, however, that if a Significant
Unsecured Indebtedness Event has occurred and is continuing and the value of the
assets owned by such Non-Pledged SBIC Subsidiary significantly exceeds the
amount of indebtedness of such Non-Pledged SBIC Subsidiary, even if such
Non-Pledged SBIC Subsidiary is prohibited by any contract or agreement relating
to indebtedness from distributing all or any portion of its assets to an
Obligor, the Borrower shall use its commercially reasonable efforts to take such
action as is necessary to cause such SBIC Subsidiary to become an Obligor or
distribute assets to an Obligor in an amount equal to the amount of assets held
by such Non- Pledged SBIC Subsidiary that, in the good faith judgment of the
Borrower, such Non-Pledged SBIC Subsidiary does not reasonably expect to
utilize, in the ordinary course of business, to obtain or maintain a financing
from an unaffiliated third party that includes advance rates that are
substantially comparable to market terms for substantially similar debt
financings at such time of determination. ARTICLE VI NEGATIVE COVENANTS Until
the Termination Date, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01. Indebtedness. The Borrower will not nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except: (a) Indebtedness created hereunder or under any other Loan Document; (b)
(i) Unsecured Shorter-Term Indebtedness in an aggregate principal amount not to
exceed $5,000,000, so long as no Default or Event of Default exists at the time
of the incurrence, refinancing or replacement thereof (or immediately after the
incurrence, refinancing or replacement thereof), and (ii) Secured Longer-Term
Indebtedness, so long as (w) no Default or Event of Default exists at the time
of the incurrence, refinancing or replacement thereof (or immediately after the
incurrence, refinancing or replacement thereof), (x) prior to and immediately
after giving effect to the incurrence, refinancing or replacement thereof, the
Borrower is in pro forma compliance with each of the covenants set forth in
Sections 6.07(a), (b), (c), (e) and (f), and on the date of such incurrence,
refinancing or replacement the Borrower delivers to the Administrative Agent a
certificate of a Financial Officer to such effect, (y) prior to and immediately
after giving effect to the incurrence, refinancing or replacement 106
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme112.jpg]
thereof, the Covered Debt Amount does not or would not exceed the Borrowing Base
then in effect and (z) on the date of the incurrence, refinancing or replacement
thereof, the Borrower delivers to the Administrative Agent and each Lender a
Borrowing Base Certificate as at such date demonstrating compliance with
subclause (y) after giving effect to such incurrence, refinancing or
replacement. For purposes of preparing such Borrowing Base Certificate, (A) the
fair market value of Quoted Investments shall be the most recent quotation
available for such Eligible Portfolio Investment and (B) the fair market value
of Unquoted Investments shall be the Value set forth in the Borrowing Base
Certificate most recently delivered by the Borrower to the Administrative Agent
pursuant to Section 5.01(d) or if an Unquoted Investment is acquired after the
delivery of the Borrowing Base Certificate most recently delivered, then the
Value of such Unquoted Investment shall be the lower of the cost of such
Unquoted Investment and the Internal Value of such Unquoted Investment;
provided, that the Borrower shall reduce the Value of any Eligible Portfolio
Investment referred to in this subclause (B) to the extent necessary to take
into account any events of which the Borrower has knowledge that adversely
affect the value of such Eligible Portfolio Investment; (c) Unsecured
Longer-Term Indebtedness, so long as (x) no Default or Event of Default exists
at the time of the incurrence, refinancing or replacement thereof (or
immediately after the incurrence, refinancing or replacement thereof) and (y)
prior to and immediately after giving effect to the incurrence, refinancing or
replacement thereof, the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 6.07(a), (b), (c), (e) and (f) and on the date
of such incurrence, refinancing or replacement (or such later date as the
Administrative Agent may agree in its discretion) the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect; (d)
Indebtedness of SBIC Subsidiaries; provided that (i) on the date that such
Indebtedness is incurred (for clarity, with respect to any and all revolving
loan facilities, term loan facilities, staged advance loan facilities or any
other credit facilities, “incurrence” shall be deemed to take place at the time
such facility is entered into, and not upon each borrowing thereunder), prior to
and immediately after giving effect to the incurrence thereof, the Borrower is
in pro forma compliance with each of the covenants set forth in Sections
6.07(a), (b), (c), (e) and (f) and on the date of such incurrence (or such later
date as the Administrative Agent may agree in its discretion) Borrower delivers
to the Administrative Agent a certificate of a Financial Officer to such effect
and (ii) in the case of revolving loan facilities or staged advance loan
facilities, upon each borrowing thereunder, the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b), (c),
(e) and (f); (e) Other Permitted Indebtedness in an aggregate principal amount
not to exceed $5,000,000; (f) repurchase obligations arising in the ordinary
course of business with respect to U.S. Government Securities; (g) obligations
payable to clearing agencies, brokers or dealers in connection with the purchase
or sale of securities in the ordinary course of business; (h) obligations of the
Borrower under a Permitted SBIC Guarantee; 107 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme113.jpg]
(i) Indebtedness of the Borrower under any Hedging Agreements entered into in
the ordinary course of the Borrower’s business and not for speculative purposes,
in an aggregate amount not to exceed $10,000,000 at any time outstanding (for
clarity, the amount of any Indebtedness under any Hedging Agreement shall be the
amount such Obligor would be obligated for under such Hedging Agreement if such
Hedging Agreement were terminated at the time of determination); (j)
Indebtedness of the Borrower on account of the sale by the Borrower of the first
out tranche of any First Lien Bank Loan that arises solely as an accounting
matter under ASC 860; provided that such Indebtedness (i) is non-recourse to the
Borrower and its Subsidiaries and (ii) would not represent a claim against the
Borrower or any of its Subsidiaries in a bankruptcy, insolvency or liquidation
proceeding of the Borrower or its Subsidiaries, in each case in excess of the
amount sold or purportedly sold; (k) Indebtedness in respect of judgments or
awards that have been in force for less than the applicable period for taking an
appeal, so long as such judgments or awards do not constitute an Event of
Default; and (l) the 2022 Notes in an aggregate principal amount not to exceed,
at any time outstanding after the Restatement Effective Date, an amount equal to
$80,000,000 less the aggregate amount of payments of principal made thereon on
or after the Restatement Effective Date. SECTION 6.02. Liens. The Borrower will
not, nor will it permit any of its Subsidiaries to, create, incur, assume or
permit to exist any Lien on any property or asset (including Equity Interests in
any SBIC Subsidiary or any other Subsidiary) now owned or hereafter acquired by
it, or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof except: (a) any Lien on any property or asset
of the Borrower existing on the Restatement Effective Date and set forth in
Schedule 3.11(b), provided that (i) no such Lien shall extend to any other
property or asset of the Borrower or any of its Subsidiaries, and (ii) any such
Lien shall secure only those obligations which it secures on the Restatement
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof; (b) Liens created pursuant to
the Security Documents; (c) Liens on assets owned by SBIC Subsidiaries; (d)
Liens on Special Equity Interests included in the Portfolio Investments, but
only to the extent securing obligations in the manner provided in the definition
of “Special Equity Investments” in Section 1.01; (e) Permitted Liens; 108
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme114.jpg]
(f) additional Liens securing Indebtedness not to exceed $3,000,000 in the
aggregate provided such Indebtedness is not otherwise prohibited under Section
6.01(e) of this Agreement; and (g) Liens on Equity Interests in any SBIC
Subsidiary created in favor of the SBA. SECTION 6.03. Fundamental Changes. The
Borrower will not, nor will it permit any of its Subsidiaries (other than an
SBIC Subsidiary) to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution). The Borrower will not, nor will it permit any of
its Subsidiaries (other than an SBIC Subsidiary) to, acquire any business or
property from, or capital stock of, or be a party to any acquisition of, any
Person, except for purchases or acquisitions of Portfolio Investments and other
assets in the normal course of the day-to-day business activities of the
Borrower and its Subsidiaries (other than an SBIC Subsidiary) and not in
violation of the terms and conditions of this Agreement or any other Loan
Document. The Borrower will not, nor will it permit any of its Subsidiaries
(other than an SBIC Subsidiary) to, convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, any part of its
assets (including Cash, Cash Equivalents and Equity Interests), whether now
owned or hereafter acquired, but excluding (x) assets (including Cash and Cash
Equivalents but excluding Portfolio Investments) sold or disposed of in the
ordinary course of business of the Borrower and its Subsidiaries (including to
make expenditures of cash in the normal course of the day-to-day business
activities of the Borrower and its Subsidiaries (other than an SBIC Subsidiary))
and (y) subject to the provisions of clauses (d) and (e) below, Portfolio
Investments. The Borrower will not, nor will it permit any of its Subsidiaries
to, file a certificate of division, adopt a plan of division or otherwise take
any action to effectuate a division pursuant to Section 18-217 of the Delaware
Limited Liability Company Act (or any analogous action taken pursuant to
applicable law with respect to any corporation, limited liability company,
partnership or other entity. Notwithstanding the foregoing provisions of this
Section: (a) any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that if any
such transaction shall be (i) between a Subsidiary or a wholly owned Subsidiary
Guarantor and the Borrower, the Borrower shall be the continuing or surviving
entity and (ii) between a Subsidiary and a wholly owned Subsidiary Guarantor,
the wholly owned Subsidiary Guarantor shall be the continuing or surviving
entity; (b) any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower; (c) the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower; 109 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme115.jpg]
(d) the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to an SBIC Subsidiary) so long as immediately prior to
and immediately after giving effect to such sale, transfer or other disposition
(and any concurrent acquisitions of Portfolio Investments or payment of
outstanding Loans or Other Covered Indebtedness) the Covered Debt Amount does
not exceed the Borrowing Base; (e) the Obligors may sell, transfer or otherwise
dispose of Portfolio Investments (other than ownership interests in SBIC
Subsidiaries), Cash and Cash Equivalents to an SBIC Subsidiary so long as (i)
immediately prior to and immediately after giving effect to such sale, transfer
or other disposition (and any concurrent acquisitions of Portfolio Investments
or payment of outstanding Loans or Other Covered Indebtedness) the Covered Debt
Amount does not exceed the Borrowing Base and no Default or Event of Default
shall have occurred and be continuing, and the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect, (ii)
immediately after giving effect to such sale, transfer or other disposition,
either (x) the amount by which the Borrowing Base exceeds the Covered Debt
Amount immediately prior to such sale, transfer or other disposition is not
diminished as a result of such sale, transfer or other disposition or (y) the
Covered Debt Amount immediately after giving effect to such sale, transfer or
other disposition (and any concurrent acquisitions of Portfolio Investments or
payment of outstanding Loans or Other Covered Indebtedness) does not exceed 85%
of the Borrowing Base, (iii) immediately after giving effect to such sale,
transfer or other disposition (and any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Other Covered Indebtedness), the
Consolidated Asset Coverage Ratio is not less than 167%, and (iv) if the sum of
(x) all sales, transfers or other dispositions under this clause (e) that occur
after the Revolver Termination Date and do not result in Net Asset Sale Proceeds
for fair value that are applied in accordance with Section 2.09(c)(i) and (y)
all Investments under Section 6.04(e) that occur after the Revolver Termination
Date, shall not exceed 20% of the Commitments on the Revolver Termination Date;
(f) the Borrower may merge or consolidate with any other Person, so long as (i)
the Borrower is the continuing or surviving entity in such transaction and (ii)
at the time thereof and after giving effect thereto, no Default or Event of
Default shall have occurred or be continuing; (g) the Borrower and its
Subsidiaries may sell, lease, transfer or otherwise dispose of equipment or
other property or assets that do not consist of Portfolio Investments so long as
the aggregate amount of all such sales, leases, transfer and dispositions does
not exceed $5,000,000 in any fiscal year; and (h) any Subsidiary of the Borrower
may be liquidated or dissolved; provided that (i) in connection with such
liquidation or dissolution, any and all of the assets of such Subsidiary shall
be distributed or otherwise transferred to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower and (ii) the Borrower determines in good
faith that such liquidation is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders. SECTION 6.04. Investments. The
Borrower will not, nor will it permit any of its Subsidiaries to, acquire, make
or enter into, or hold, any Investments except: 110 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme116.jpg]
(a) operating deposit accounts with banks; (b) Investments by the Borrower and
the Subsidiary Guarantors in the Borrower and the Subsidiary Guarantors; (c)
Hedging Agreements entered into in the ordinary course of the Borrower’s
business for financial planning and not for speculative purposes; (d) Portfolio
Investments by the Borrower and its Subsidiaries to the extent such Portfolio
Investments are permitted under the Investment Company Act (to the extent such
applicable Person is subject to the Investment Company Act) and the Investment
Policies (as amended by Permitted Policy Amendments); provided, however, that no
Investment in any Joint Venture (other than the I-45 Entities, the Investments
in which are addressed in Section 6.04(i) below) shall be permitted unless (i)
immediately prior to, and immediately after giving effect to such contribution,
(A) no Default or Event of Default shall have occurred and be continuing, (B)
the Obligors’ Net Worth exceeds $225,000,000 and the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b), (c),
(e) and (f) and (C) immediately prior to and immediately after giving effect to
the contribution, the Covered Debt Amount does not or would not exceed the
Borrowing Base then in effect and (ii) on the date of such contribution, the
Borrower delivers to the Administrative Agent and each Lender (x) a Borrowing
Base Certificate as at such date demonstrating compliance with subclause (C)
immediately after giving effect to such contribution and (y) a certification
from a Financial Officer certifying to subclauses (A) and (B); (e) Equity
Interests in (or capital contribution to) SBIC Subsidiaries to the extent not
prohibited by Section 6.03(e); (f) Investments by any SBIC Subsidiary; (g)
Investments in Cash and Cash Equivalents; (h) Investments described on Schedule
3.12(b) hereto; (i) Investments in I-45 Entities; provided that, after the
aggregate amount of all contributions made by the Borrower or any of its
Subsidiaries (whether individually or collectively) to I-45 Entities exceeds or
will exceed, immediately after giving effect to such contribution, $68,000,000,
no Investment in any I-45 Entity shall be permitted unless (i) immediately prior
to, and immediately after giving effect to such contribution, (A) no Default or
Event of Default shall have occurred and be continuing, (B) the Obligors’ Net
Worth exceeds $225,000,000 and the Borrower is in pro forma compliance with each
of the covenants set forth in Sections 6.07(a), (b), (c), (e) and (f) and (C)
immediately prior to and immediately after giving effect to the contribution,
the Covered Debt Amount does not or would not exceed the Borrowing Base then in
effect and (ii) on the date of such contribution, the Borrower delivers to the
Administrative Agent and each Lender (x) a Borrowing Base Certificate as at such
date demonstrating compliance with subclause (C) immediately after giving effect
to such contribution and (y) a certification from a Financial Officer certifying
to subclauses (A) and (B); and 111 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme117.jpg]
(j) additional Investments up to but not exceeding $5,000,000 in the aggregate
(for purposes of this clause (j), the aggregate amount of an Investment at any
time shall be deemed to be equal to (A) the aggregate amount of cash, together
with the aggregate fair market value of property loaned, advanced, contributed,
transferred or otherwise invested that gives rise to such Investment (calculated
at the time such Investment is made), minus (B) the aggregate amount of
dividends, distributions or other payments received in cash in respect of such
Investment; provided that in no event shall the aggregate amount of any
Investment be less than zero; and provided further that the amount of any
Investment shall not be reduced by reason of any write-off of such Investment,
nor increased by way of any increase in the amount of earnings retained in the
Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out). SECTION 6.05. Restricted Payments. The
Borrower will not, nor will it permit any of its Subsidiaries (other than the
SBIC Subsidiaries) to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that: (a) the Borrower may declare
and pay dividends with respect to the capital stock of the Borrower payable
solely in additional shares of the Borrower’s common stock; (b) so long as,
immediately prior to and immediately after giving effect thereto, the
Consolidated Asset Coverage Ratio exceeds 150%, the Borrower may declare and pay
dividends and distributions in either case in cash or other property (excluding
for this purpose the Borrower’s common stock) in or with respect to any taxable
year of the Borrower (or any calendar year, as relevant) in amounts not to
exceed the higher of (x) the net investment income of the Borrower for the
applicable fiscal year determined in accordance with GAAP and as specified in
the annual financial statements most recently delivered pursuant to Section
5.1(a) and (y) 110% (or 125% if (1) no Default or Event of Default shall have
occurred and be continuing and (2) the Covered Debt Amount does not exceed 85%
of the Borrowing Base calculated on a pro forma basis after giving effect to any
such dividends and distributions) of the amounts that are required to be
distributed to: (i) allow the Borrower to satisfy the minimum distribution
requirements imposed by Section 852(a) of the Code (or any successor thereto) to
maintain its eligibility to be taxed as a RIC for any such taxable year, (ii)
reduce to zero for any such taxable year its liability for federal income taxes
imposed on (y) its investment company taxable income pursuant to Section
852(b)(1) of the Code (or any successor thereto), or (z) its net capital gain
pursuant to Section 852(b)(3) of the Code (or any successor thereto), and (iii)
reduce to zero its liability for federal excise taxes for any such calendar year
imposed pursuant to Section 4982 of the Code (or any successor thereto) (such
higher amount of (x) and (y), the “Required Payment Amount”); (c) the
Subsidiaries of the Borrower may make Restricted Payments to the Borrower or to
any Subsidiary Guarantor; (d) Obligors may make Restricted Payments to
repurchase Equity Interests of the Borrower from officers, directors and
employees of the Borrower or any of its Subsidiaries or their authorized
representatives upon the death, disability or termination of employment of such
employees or termination of their seat on the Board of Directors of the Borrower
or any of its Subsidiaries; provided that (i) no Default or Event of Default
shall have occurred and be 112 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme118.jpg]
continuing or would result therefrom, (ii) such Equity Interests are not
registered on Form S-8 or other registration statement or are not transferable
under Rule 144 of the Securities Exchange Act of 1934, and (iii) the aggregate
amount of all repurchases in any calendar year shall not exceed $500,000, with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum of $1,000,000 in any calendar year; and (e) the
Borrower may make other Restricted Payments during the Availability Period to
repurchase or redeem Equity Interests of the Borrower up to an aggregate amount
equal to $10,000,000 during such period, so long as, on the date of such
Restricted Payment and immediately after giving effect thereto: (1) no Default
or Event of Default shall have occurred and be continuing; (2) immediately prior
to and immediately after giving effect to such Restricted Payment, the Covered
Debt Amount does not exceed 85% of the Borrowing Base calculated on a pro forma
basis after giving effect to any such Restricted Payment; (3) immediately prior
to and immediately after giving effect to such Restricted Payment, the Borrower
is in pro forma compliance with each of the covenants set forth in Sections
6.07(a), (b), (c), (e) and (f); (4) immediately prior to and immediately after
giving effect to such Restricted Payment, the Consolidated Asset Coverage Ratio
exceeds the greater of (x) 167% and (y) the covenant level in effect on such
date pursuant to Section 6.07(b); and (5) the Borrower delivers to the
Administrative Agent and each Lender on such date (or such later date as the
Administrative Agent may agree in its discretion), (x) a Borrowing Base
Certificate as at such date demonstrating compliance with subclause (2)
immediately after giving effect to such contribution and (y) a certification
from a Financial Officer certifying to subclauses (1), (3) and (4). For the
avoidance of doubt, the Borrower shall not declare any dividend to the extent
such declaration violates the provisions of the Investment Company Act that are
applicable to it. SECTION 6.06. Certain Restrictions on Subsidiaries. The
Borrower will not permit any of its Subsidiaries (other than SBIC Subsidiaries)
to enter into or suffer to exist any indenture, agreement, instrument or other
arrangement (other than the Loan Documents) that prohibits or restrains, in each
case in any material respect, or imposes materially adverse conditions upon, the
incurrence or payment of Indebtedness, the granting of Liens, the declaration or
payment of dividends, the making of loans, advances, guarantees or Investments
or the sale, assignment, transfer or other disposition of property, except for
any prohibitions or restraints contained in (i) any Indebtedness permitted under
Section 6.01(b) or (c), (ii) any 113 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme119.jpg]
Indebtedness permitted under Section 6.01(e) secured by a Lien permitted under
Section 6.02(f) provided that such prohibitions and restraints are applicable by
their terms only to the assets that are subject to such Lien, (iii) any
Indebtedness permitted under Section 6.01(f) or (g) secured by a Permitted Lien
provided that such prohibitions and restraints are applicable by their terms
only to the assets that are subject to such Lien and (iv) any agreement,
instrument or other arrangement pertaining to any sale or other disposition of
any asset permitted by this Agreement so long as the applicable restrictions (i)
only apply to such assets and (ii) do not restrict prior to the consummation of
such sale or disposition the creation or existence of the Liens in favor of the
Collateral Agent pursuant to the Security Documents or otherwise required by
this Agreement, or the incurrence or payment of Indebtedness under this
Agreement or the ability of the Borrower and its Subsidiaries to perform any
other obligation under any of the Loan Documents. SECTION 6.07. Certain
Financial Covenants. (a) Minimum Stockholders’ Equity. The Borrower will not
permit Stockholders’ Equity as of the last day of any fiscal quarter of the
Borrower to be less than the sum of (x) $200,000,000, plus (y) 65% of the
aggregate net proceeds of all sales of Equity Interests by the Borrower and its
Subsidiaries after the Original Effective Date (other than the proceeds of sales
of Equity Interests by and among the Borrower and its Subsidiaries). (b)
Consolidated Asset Coverage Ratio. The Borrower will not permit the Consolidated
Asset Coverage Ratio to be less than 200% at any time; provided that the minimum
Consolidated Asset Coverage Ratio shall be reduced to 150% by written notice to
the Administrative Agent from and after the date on which such ratio is
permitted to be so reduced by the Borrower pursuant to applicable law. (c)
Senior Coverage Ratio. The Borrower will not permit the Senior Coverage Ratio to
be less than 2.00 to 1.00 at any time. (d) Consolidated Interest Coverage Ratio.
The Borrower will not permit the Consolidated Interest Coverage Ratio to be less
than 2.25 to 1.00 as of the last day of any fiscal quarter of the Borrower. (e)
Liquidity Test. The Borrower will not permit the aggregate Value of the Eligible
Portfolio Investments that can be converted to Cash in fewer than 10 Business
Days without more than a 5% change in price to be less than 10% of the Covered
Debt Amount for more than 30 Business Days during any period when the Adjusted
Covered Debt Balance is greater than 90% of the Adjusted Borrowing Base. (f)
Obligors’ Net Worth Test. The Borrower will not permit the Obligors’ Net Worth
to be less than $180,000,000. SECTION 6.08. Transactions with Affiliates. (a)
The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any transactions with any of its Affiliates, even if otherwise permitted
under this Agreement, except (i) transactions in the ordinary course of business
at prices and on terms and conditions not less favorable to the Borrower or such
114 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme120.jpg]
Subsidiary (or, in the case of a transaction between an Obligor and a
non-Obligor Subsidiary, not less favorable to such Obligor) than could be
obtained at the time on an arm’s-length basis from unrelated third parties, (ii)
transactions between or among the Obligors not involving any other Affiliate,
(iii) transactions between or among the Obligors and any SBIC Subsidiary or any
“downstream affiliate” (as such term is used under the rules promulgated under
the Investment Company Act) company of an Obligor at prices and on terms and
conditions not less favorable to the Obligors than could be obtained at the time
on an arm’s-length basis from unrelated third parties, (iv) Restricted Payments
permitted by Section 6.05, dispositions permitted by Section 6.03(e) and
Investments permitted by Section 6.04(e), (v) the Existing Affiliate Investments
as the same may be amended in accordance with Section 6.08(b) below, (vi)
existing transactions with Affiliates as set forth in Schedule 6.08, or (vii)
the payment of compensation and reimbursement of expenses of directors in a
manner consistent with current practice of the Borrower and general market
practice, and indemnification to directors in the ordinary course of business.
(b) The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any transactions with any issuer of an Affiliate Investment (including the
Existing Affiliate Investments and any Investment that becomes an Affiliate
Investment as a result of such transaction or any modification, supplement or
waiver to an Existing Affiliate Investment or other existing Affiliate
Investment except to the extent in effect as of the Original Effective Date),
except transactions in the ordinary course of business that are either (i) on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained at the time on an arm's-length basis from unrelated third
parties or (ii) in the nature of an amendment, supplement or modification to any
such Affiliate Investment on terms and conditions that are similar to those
obtained by debt or equity investors in similar types of investments in which
such investors do not have the controlling equity interest, in each case, as
reasonably determined in good faith by the Borrower. SECTION 6.09. Lines of
Business. The Borrower will not, nor will it permit any of its Subsidiaries to,
engage to any material extent in any business other than in accordance with its
Investment Policies as amended by Permitted Policy Amendments. SECTION 6.10. No
Further Negative Pledge. The Borrower will not, and will not permit any of its
Subsidiaries to, enter into any agreement, instrument, deed or lease which
prohibits or limits the ability of any Obligor to create, incur, assume or
suffer to exist any Lien upon any of its properties, assets or revenues, whether
now owned or hereafter acquired, or which requires the grant of any security for
an obligation if security is granted for another obligation, except the
following: (a) this Agreement and the other Loan Documents and documents with
respect to Indebtedness under Section 6.01(b)(ii); (b) covenants in documents
creating Liens permitted by Section 6.02 prohibiting further Liens on the assets
encumbered thereby; (c) customary restrictions contained in leases not subject
to a waiver; and (d) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents on any
Collateral securing the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Obligor to secure the
Loans or any Hedging Agreement. 115 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme121.jpg]
SECTION 6.11. Modifications of Indebtedness. The Borrower will not, and will not
permit any of its Subsidiaries to, consent to any modification, supplement or
waiver of any of the provisions of any agreement, instrument or other document
evidencing or relating to any Secured Longer-Term Indebtedness, Unsecured
Longer-Term Indebtedness or Unsecured Shorter-Term Indebtedness that would
result in such Indebtedness not meeting the requirements of the definition of
“Secured Longer-Term Indebtedness”, “Unsecured Longer-Term Indebtedness” or
“Unsecured Shorter-Term Indebtedness”, as applicable, set forth in Section 1.01
of this Agreement, unless, in the case of Unsecured Longer-Term Indebtedness,
such Indebtedness would have been permitted to be incurred as Unsecured
Shorter-Term Indebtedness at the time of such modification, supplement or waiver
and the Borrower so designates such Indebtedness as “Unsecured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Unsecured Shorter-Term Indebtedness” for all purposes of this Agreement). The
Administrative Agent hereby acknowledges and agrees that the Borrower may, at
any time and from time to time, without the consent of the Administrative Agent,
freely amend, restate, terminate, or otherwise modify any documents, instruments
and agreements evidencing, securing or relating to Indebtedness permitted
pursuant to Section 6.01(d) and (e), including increases in the principal amount
thereof, modifications to the advance rates and/or modifications to the interest
rate, fees or other pricing terms; provided that no such amendment, restatement
or modification shall, unless Borrower complies with the terms of Section
5.08(a)(i) hereof, cause an SBIC Subsidiary to fail to be an “SBIC Subsidiary”
in accordance with the definition thereof. SECTION 6.12. Payments of
Indebtedness. (a) Payments of Longer-Term Indebtedness. The Borrower will not,
nor will it permit any of its Subsidiaries (other than SBIC Subsidiaries) to,
purchase, redeem, retire or otherwise acquire for value, or set apart any money
for a sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of or make any voluntary or involuntary payment
or prepayment of the principal of or interest on, or any other amount owing in
respect of, any Secured Longer-Term Indebtedness or Unsecured Longer-Term
Indebtedness (other than the refinancing of Secured Longer-Term Indebtedness or
Unsecured Longer-Term Indebtedness (other than the 2022 Notes) with Indebtedness
permitted under Section 6.01(b) and (c) or with the proceeds of any issuance of
Equity Interests, in each case to the extent not required to be used to repay
Loans), except (a) for regularly scheduled payments of interest in respect
thereof required pursuant to the instruments evidencing such Indebtedness and
the payment when due of the types of fees and expenses that are customarily paid
in connection with such Indebtedness (it being understood that (w) the
conversion features into Permitted Equity Interests under convertible notes, (x)
the triggering of such conversion and/or settlement thereof solely with
Permitted Equity Interests, and (y) any cash payment on account of interest or
expenses on such convertible notes made by the Borrower in respect of such
triggering and/or settlement thereof, shall be permitted under this clause (a))
or (b) for payments and prepayments of Secured Longer-Term Indebtedness required
to comply with requirements of Section 2.09(b). (b) Payments of 2022 Notes.
Except for regularly scheduled payments of interest required pursuant to the
2022 Notes and the payment when due of the fees and expenses that are required
to be paid in connection with 2022 Notes, the Borrower will not purchase,
redeem, retire or otherwise acquire for value, or set apart any money for a
sinking, defeasance or 116 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme122.jpg]
other analogous fund for the purchase, redemption, retirement or other
acquisition of or make any voluntary or involuntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of, the 2022
Notes other than (i) to refinance the 2022 Notes in full or in part with
Indebtedness permitted under Section 6.01(c), (ii) to prepay the 2022 Notes in
full or in part with the proceeds of any issuance of Equity Interests, or (iii)
to prepay the 2022 Notes in full or in part using the proceeds of Loans (in an
aggregate amount not to exceed, as applicable, the aggregate amount of cash
proceeds received by the Borrower pursuant to the immediately preceding clauses
(i) and/or (ii) but not applied to refinance the 2022 Notes) so long as (x) no
Default or Event of Default shall have occurred or be continuing and (y) the
Covered Debt Amount does not exceed 80% of the Borrowing Base calculated on a
pro forma basis immediately after giving effect to such refinancing or
prepayment. SECTION 6.13. Modification of Investment Policies. Other than with
respect to Permitted Policy Amendments, the Borrower will not amend, supplement,
waive or otherwise modify in any material respect the Investment Policies as in
effect on the Restatement Effective Date. SECTION 6.14. SBIC Guarantee. The
Borrower will not, nor will it permit any of its Subsidiaries to, cause or
permit the occurrence of any event or condition that would result in any
recourse to any Obligor under any Permitted SBIC Guarantee. SECTION 6.15.
Derivative Transactions. The Borrower will not, nor will it permit any of its
Subsidiaries to, enter into any swap or derivative transactions (including total
return swaps) or other similar transactions or agreements, except for Hedging
Agreements to the extent permitted pursuant to Section 6.01(i) and 6.04(c).
ARTICLE VII EVENTS OF DEFAULT If any of the following events (“Events of
Default”) shall occur and be continuing: (a) (i) the Borrower shall fail to pay
any principal of any Loan (including any principal payable under Section 2.09(b)
or (c)) or any reimbursement obligation in respect of any LC Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise or (ii) fail to Cash
Collateralize any LC Exposure as and when required by Section 2.04(k); (b) the
Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or under any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) or more Business Days; 117 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme123.jpg]
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect (except that such
materiality qualifier shall not be applicable to any representation or warranty
already qualified by materiality or Material Adverse Effect); (d) the Borrower
shall fail to observe or perform any covenant, condition or agreement contained
in (i) Section 5.01(e), Section 5.02(a), Section 5.03 (with respect to the
Borrower’s and its Subsidiaries’ existence only, and not with respect to the
Borrower’s and its Subsidiaries’ rights, licenses, permits, privileges or
franchises), Sections 5.08(a) or (b), Section 5.09, Section 5.10, Section
5.12(c) or Article VI or any Obligor shall default in the performance of any of
its obligations contained in Section 7 of the Guarantee and Security Agreement
or (ii) Section 5.01(f) or Sections 5.02(b), (c) or (d) and, in the case of this
clause (ii), such failure shall continue unremedied for a period of five (5) or
more days after the earlier of (A) notice thereof from the Administrative Agent
(given at the request of any Lender) to the Borrower and (B) Borrower has
knowledge of such failure; (e) the Borrower or any Obligor, as applicable, shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement (other than those specified in clause (a), (b) or (d) of this
Article) or any other Loan Document and such failure shall continue unremedied
for a period of thirty (30) or more days after the earlier of (A) notice thereof
from the Administrative Agent (given at the request of any Lender) to the
Borrower and (B) Borrower has knowledge of such failure; (f) the Borrower or any
of its Subsidiaries shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable, taking into account any applicable
grace period; (g) any event or condition occurs that (i) results in all or any
portion of any Material Indebtedness becoming due prior to its scheduled
maturity or (ii) that enables or permits (with or without the giving of notice,
the lapse of time or both) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity, unless, in the case of this
clause (ii), such event or condition is no longer continuing or has been waived
in accordance with the terms of such Material Indebtedness such that the holder
or holders thereof or any trustee or agent on its or their behalf are no longer
enabled or permitted to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to (1)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness; or (2)
convertible debt that becomes due as a result of a contingent mandatory
conversion or redemption event provided such conversion or redemption is
effectuated only in capital stock that is not Disqualified Equity Interests; 118
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme124.jpg]
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed and unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered; (i) the Borrower or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Subsidiaries or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; (j) the Borrower or any of its
Subsidiaries shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due; (k) there is rendered against the
Borrower or any of its Subsidiaries or any combination thereof (i) one or more
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) in excess of $5,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
the potential claim and does not dispute coverage) or (ii) any one or more
non-monetary judgments that, individually or in the aggregate, has resulted in
or could reasonably be expected to result in a Material Adverse Effect and, in
either case, (1) enforcement proceedings, actions or collection efforts are
commenced by any creditor upon such judgment or order, or (2) there is a period
of thirty (30) consecutive days during which such judgment is undischarged or a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; (l) the occurrence of any ERISA Event that, alone
or together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Borrower in an aggregate amount exceeding
$5,000,000, (ii) (x) there is or arises Unfunded Pension Liability with respect
to Plans maintained by Borrower (taking into account only such Plans with
positive Unfunded Pension Liability) of $2,500,000 or more, or (y) there is or
arises Unfunded Pension Liability with respect to Plans maintained by the
Borrower or its ERISA Affiliates in an aggregate amount (taking into account
only such Plans with positive Unfunded Pension Liability) that would reasonably
be expected to result in a Material Adverse Effect, or (iii) (x) if the Borrower
were to withdraw from all Multiemployer Plans in a complete withdrawal, the
aggregate Withdrawal Liability that would be incurred would be in excess of
$2,500,000, or (y) if the Borrower and each of its ERISA Affiliates were to
withdraw from all Multiemployer Plans in a complete withdrawal, the aggregate
Withdrawal Liability that would be incurred would reasonably be expected to
result in a Material Adverse Effect; 119 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme125.jpg]
(m) a Change in Control shall occur; (n) any SBIC Subsidiary shall become the
subject of an enforcement action and be transferred into liquidation status by
the SBA; (o) the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments held by Obligors having an aggregate Value in
excess of 5% of the aggregate Value of all Portfolio Investments held by
Obligors, not be valid and perfected (to the extent perfection by filing,
registration, recordation, possession or control is required herein or therein)
in favor of the Collateral Agent (or any Obligor or any Affiliate of an Obligor
shall so assert in writing), free and clear of all other Liens (other than Liens
permitted under Section 6.02 or under the respective Security Documents), except
to the extent that any such loss of perfection results from the failure of the
Collateral Agent to maintain possession of certificates representing securities
pledged under the Guarantee and Security Agreement; provided that if such
default is as a result of any action of the Administrative Agent or Collateral
Agent or a failure of the Administrative Agent or Collateral Agent to take any
action within its control, then there shall be no Default or Event of Default
hereunder unless such default shall continue unremedied for a period of ten (10)
consecutive Business Days after the earlier of (i) the Borrower becoming aware
of such default and (ii) the Borrower’s receipt of written notice of such
default thereof from the Administrative Agent, unless, in each case, the
continuance thereof is a result of a failure of the Collateral Agent or
Administrative Agent to take an action within their control (and the Borrower
has requested that the Collateral Agent or Administrative Agent take such
action); (p) except for expiration in accordance with its terms, any of the
Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by any Obligor, or there shall be any actual invalidity of
any guaranty thereunder or any Obligor or any Affiliate of an Obligor shall so
assert in writing; or (q) the Borrower or any of its Subsidiaries shall cause or
permit the occurrence of any condition or event that would result in any
recourse to any Obligor under any Permitted SBIC Guarantee; then, and in every
such event (other than an event described in clause (h), (i) or (j) of this
Article), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h), (i) or (j) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder and under 120
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme126.jpg]
the other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. In the event that the Loans shall be declared, or
shall become, due and payable pursuant to the immediately preceding paragraph
then, upon notice from the Administrative Agent, the Issuing Bank or Lenders
with LC Exposure representing more than 50% of the total LC Exposure demanding
the deposit of Cash Collateral pursuant to this paragraph, the Borrower shall
immediately Cash Collateralize such LC Exposure in an amount equal to 102% of
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to Cash Collateralize such LC Exposure shall become
effective immediately without demand or other notice of any kind, upon the
occurrence of any Event of Default described in clause (h), (i) or (j) of this
Article. ARTICLE VIII THE ADMINISTRATIVE AGENT SECTION 8.01. Appointment. (a)
Appointment of the Administrative Agent. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints the Administrative Agent as its agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. (b) Appointment of the
Collateral Agent. The Collateral Agent is hereby confirmed and reaffirmed as
having been appointed as the collateral agent hereunder and under the Loan
Documents and in such capacity has been and is authorized to have all the rights
and benefits hereunder and thereunder (including Section 9 of the Guarantee and
Security Agreement), and to take such actions on its behalf and to exercise such
powers as are delegated to the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. In
addition to the rights, privileges and immunities in the Guarantee and Security
Agreement, the Collateral Agent has been and shall be entitled to all rights,
privileges, immunities, exculpations and indemnities of the Administrative Agent
and for such purpose each reference to the Administrative Agent in this Article
VIII has been and shall be deemed to include the Collateral Agent.. SECTION
8.02. Capacity as Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may (without having to
account therefor to any other Lender) accept deposits from, lend money to, make
investments in and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder, and such Person and its Affiliates may accept fees and other
consideration 121 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme127.jpg]
from the Borrower or any Subsidiary or other Affiliate thereof for services in
connection with this Agreement or otherwise without having to account for the
same to the other Lenders. SECTION 8.03. Limitation of Duties; Exculpation. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing by the Required Lenders, and (c) except as
expressly set forth herein and in the other Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) or in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of any Lien
purported to be created by the Loan Documents or the value or the sufficiency of
any Collateral or (vi) the satisfaction of any condition set forth in Article IV
or elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. Notwithstanding anything
to the contrary contained herein, in no event shall the Administrative Agent be
liable or responsible in any way or manner for the failure to obtain or receive
an IVP External Unquoted Value for any asset or for the failure to send any
notice required under Section 5.12(b)(ii)(B)(x). SECTION 8.04. Reliance. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by or on behalf of the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by or on behalf of the
proper Person or Persons, and shall not incur any liability for relying thereon.
The Administrative Agent may consult with legal counsel, independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts. 122 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme128.jpg]
SECTION 8.05. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub- agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent. SECTION 8.06. Resignation; Successor Administrative Agent. The
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower not to be unreasonably
withheld (provided that no such consent shall be required if an Event of Default
has occurred and is continuing), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.03 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent. SECTION 8.07. Reliance by Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. SECTION
8.08. Modifications to Loan Documents. Except as otherwise provided in Section
9.02(b) or 9.02(c) with respect to this Agreement, the Administrative Agent may,
with the prior consent of the Required Lenders (but not otherwise), consent to
any modification, supplement or waiver under any of the Loan Documents; provided
that, without 123 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme129.jpg]
the prior consent of each Lender, the Administrative Agent shall not (except as
provided herein or in the Security Documents) release all or substantially all
of the Collateral or otherwise terminate all or substantially all of the Liens
under any Security Document providing for collateral security, agree to
additional obligations being secured by all or substantially all of such
collateral security, or alter the relative priorities of the obligations
entitled to the benefits of the Liens created under the Security Documents with
respect to all or substantially all of the Collateral, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either a disposition
of property permitted hereunder or a disposition to which the Required Lenders
have consented. SECTION 8.09. Certain ERISA Matters. (a) Each Lender (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Obligor,
that at least one of the following is and will be true: (i) such Lender is not
using “plan assets” (within the meaning of 29 CFR §2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans or the Commitments, (ii) the transaction exemption set forth in one or
more PTEs, such as PTE 84- 14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender. 124
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme130.jpg]
(b) In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Obligor, that: (i) none of the
Administrative Agent or any of its Affiliates is a fiduciary with respect to the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto), (ii) the Person making
the investment decision on behalf of such Lender with respect to the entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a broker-
dealer or other person that holds, or has under management or control, total
assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), (iii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations), (iv) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Commitments and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and (v) no fee or other compensation is being paid directly to the
Administrative Agent or any of its Affiliates for investment advice (as opposed
to other services) in connection with the Loans, the Commitments or this
Agreement. (c) The Administrative Agent hereby informs the Lenders that it is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that it or one of its Affiliates (i) may receive interest or other
payments with respect to the Loans, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount being paid for an interest in the Loans or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or 125
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme131.jpg]
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing. For purposes of this
Section 8.09, the following definitions apply to each of the capitalized terms
below: “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”. “PTE” means
a prohibited transaction class exemption issued by the U.S. Department of Labor,
as any such exemption may be amended from time to time. SECTION 8.10. Collateral
Matters. (a) Except with respect to the exercise of setoff rights in accordance
with Section 9.08 or with respect to a Secured Party’s right to file a proof of
claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Guaranteed Obligations (as defined in the Guarantee and Security
Agreement), it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent
and/or the Collateral Agent on behalf of the Secured Parties in accordance with
the terms thereof. (b) In furtherance of the foregoing and not in limitation
thereof, no arrangements in respect of any Hedging Agreement the obligations
under which constitute Hedging Agreement Obligations, will create (or be deemed
to create) in favor of any Secured Party that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Obligor under any Loan Document. By accepting the benefits of
the Collateral, each Secured Party that is a party to any such arrangement in
respect of Hedging Agreements shall be deemed to have appointed the
Administrative Agent and Collateral Agent to serve as administrative agent and
collateral agent, respectively, under the Loan Documents and agreed to be bound
by the Loan Documents as a Secured Party thereunder, subject to the limitations
set forth in this paragraph. (c) Neither the Administrative Agent nor the
Collateral Agent shall be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s or the Collateral Agent’s Lien thereon or any certificate
prepared by any Obligor in connection therewith, nor shall the Administrative
Agent or the Collateral Agent be responsible or liable to the Lenders or any
other Secured Party for any failure to monitor or maintain any portion of the
Collateral. 126 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme132.jpg]
SECTION 8.11. Credit Bidding. The Secured Parties hereby irrevocably authorize
the Collateral Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Secured Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Secured Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which an
Obligor is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Collateral Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Collateral Agent at the direction of the Required
Lenders on a ratable basis (with Secured Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Collateral Agent shall be authorized to form one or more
acquisition vehicles and to assign any successful credit bid to such acquisition
vehicle or vehicles, (ii) each of the Secured Parties’ ratable interests in the
Secured Obligations which were credit bid shall be deemed without any further
action under this Agreement to be assigned to such vehicle or vehicles for the
purpose of closing such sale, (iii) the Collateral Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Collateral Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Collateral Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of Secured Obligations credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Secured Obligations and the equity interests and/or debt instruments issued
by any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each 127
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme133.jpg]
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Collateral Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid. ARTICLE IX
MISCELLANEOUS SECTION 9.01. Notices; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or to the extent permitted by Section 9.01(b) or otherwise herein,
e-mail, as follows: (i) if to the Borrower, to it at: Capital Southwest
Corporation Lincoln Center Tower 5400 LBJ Freeway, Suite 1300 Dallas, TX 75240
Attention: Michael Sarner Telephone: 214-884-3829 Facsimile: 214-238-5701
E-Mail: msarner@capitalsouthwest.com with a copy to (which shall not constitute
notice): Thompson & Knight LLP 811 Main Street, Suite 2500 Houston, TX
Attention: Cassandra Mott Telephone: (713) 951-5803 Facsimile: (832) 397-8012
E-Mail: cassandra.mott@tklaw.com (ii) if to the Administrative Agent, to it at:
128 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme134.jpg]
ING Capital LLC 1133 Avenue of the Americas New York, New York 10036 Attention:
Grace Fu Telephone: (646) 424-7213 Facsimile: (646) 424-6919 E-Mail:
grace.fu@ing.com with a copy, which shall not constitute notice, to: Dechert LLP
1095 Avenue of the Americas New York, New York 10036 Attention: Jay R.
Alicandri, Esq. Telephone: (212) 698-3800 Facsimile: (212) 698-3599 E-Mail:
jay.alicandri@dechert.com (iii) if to any other Lender, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire. Any party hereto
may change its address, telecopy number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b). (b)
Electronic Communications. Notices and other communications to the Lenders and
the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Section
2.03 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address 129
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme135.jpg]
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. (c)
Posting of Communications. (i) For so long as a Debtdomain™ or equivalent
website is available to each of the Lenders hereunder, the Borrower may satisfy
its obligation to deliver documents to the Administrative Agent or the Lenders
under Section 5.01 by delivering one hard copy thereof to the Administrative
Agent and either an electronic copy or a notice identifying the website where
such information is located for posting by the Administrative Agent on
Debtdomain™ or such equivalent website; provided that the Administrative Agent
shall have no responsibility to maintain access to Debtdomain™ or an equivalent
website. (ii) The Obligors agree that the Administrative Agent may, but shall
not be obligated to, make any Communications available to the Lenders by posting
the Communications on IntraLinks™, Debtdomain™, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”). (iii) Although the
Approved Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Restatement
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and each of the Obligors acknowledges and agrees that
the distribution of material through an electronic medium is not necessarily
secure, that the Administrative Agent is not responsible for approving or
vetting the representatives or contacts of any Lender that are added to the
Approved Electronic Platform, and that there are confidentiality and other risks
associated with such distribution. Each of the Lenders and each Obligor hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution. (iv) THE
APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS
AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY LEAD ARRANGER, ANY CO- 130
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme136.jpg]
DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED
PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY OBLIGOR,
ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S
OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM. SECTION 9.02. Waivers; Amendments.
(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time. (b) Amendments to
this Agreement. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that,
subject to Section 2.17(b), no such agreement shall (i) increase the Commitment
of any Lender without the written consent of such Lender, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees or other amounts payable to a Lender hereunder, or reduce
the amount or waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, 131 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme137.jpg]
(iv) change Section 2.16(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments, or making of disbursements, required thereby without
the written consent of each Lender directly affected thereby, (v) change any of
the provisions of this Section or the percentage in the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or (vi) permit the assignment or transfer by any Obligor
of any of its rights or obligations under any Loan Document without the consent
of each Lender; provided further that (x) no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent or the
Issuing Bank hereunder without the prior written consent of the Administrative
Agent or the Issuing Bank, as the case may be, and (y) the consent of Lenders
holding not less than two-thirds of the total Credit Exposures and unused
Commitments will be required for (A) any change adverse to the Lenders affecting
the provisions of this Agreement relating to the Borrowing Base (including the
definitions used therein), or the provisions of Section 5.12(b)(ii), and (B) any
release of any material portion of the Collateral other than for fair value or
as otherwise permitted hereunder or under the other Loan Documents. (c)
Amendments to Security Documents. No Security Document nor any provision thereof
may be waived, amended or modified, except to the extent otherwise expressly
contemplated by the Guarantee and Security Agreement, and the Liens granted
under the Guarantee and Security Agreement may not be spread to secure any
additional obligations (including any increase in Loans hereunder, but excluding
(i) any such increase pursuant to a Commitment Increase under Section 2.07(f)
and (ii) any Secured Longer-Term Indebtedness permitted hereunder) except to the
extent otherwise expressly contemplated by the Guarantee and Security Agreement
and except pursuant to an agreement or agreements in writing entered into by the
Borrower, and by the Collateral Agent with the consent of the Required Lenders;
provided that, subject to Section 2.17(b), (i) without the written consent of
the holders exceeding 67% of the total Revolving Credit Exposures and unused
Commitments, no such waiver, amendment or modification to the Guarantee and
Security Agreement shall (A) release any Obligor representing more than 10% of
the Stockholders’ Equity from its obligations under the Security Documents, (B)
release any guarantor representing more than 10% of the Stockholders’ Equity
under the Guarantee and Security Agreement from its guarantee obligations
thereunder, or (C) amend the definition of “Collateral” under the Security
Documents (except to add additional collateral) and (ii) without the written
consent of each Lender, no such agreement shall (W) release all or substantially
all of the Obligors from their respective obligations under the Security
Documents, (X) release all or substantially all of the collateral security or
otherwise terminate all or substantially all of the Liens under the Security
Documents, (Y) release all or substantially all of the guarantors under the
Guarantee and Security Agreement from their guarantee obligations thereunder, or
(Z) alter the relative priorities of the obligations entitled to the Liens
created under the Security Documents (except in connection with securing
additional obligations equally and ratably with the Loans and other obligations
hereunder) with respect to 132 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme138.jpg]
the collateral security provided thereby; except that no such consent described
in clause (i) or (ii) above shall be required, and the Administrative Agent is
hereby authorized (and so agrees with the Borrower) to direct the Collateral
Agent under the Guarantee and Security Agreement, to release any Lien covering
property (and to release any such guarantor) that is the subject of either a
disposition of property permitted hereunder or a disposition to which the
Required Lenders or the required number or percentage of Lenders have consented,
or otherwise in accordance with Section 9.15. (d) Replacement of Non-Consenting
Lender. If, in connection with any proposed amendment, waiver or consent
requiring (i) the consent of “each Lender” or “each Lender affected thereby,” or
(ii) the consent of “two-thirds of the holders of the total Revolving Credit
Exposures and unused Commitments”, the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower shall have the right, at its sole
cost and expense, to replace each such Non-Consenting Lender or Lenders with one
or more replacement Lenders pursuant to Section 2.18(b) so long as at the time
of such replacement, each such replacement Lender consents to the proposed
change, waiver, discharge or termination. (e) Ambiguity, Omission, Mistake or
Typographical Error. Notwithstanding the foregoing, if the Administrative Agent
and the Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Administrative Agent and the Borrower shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement. SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) Costs and
Expenses. The Borrower shall pay (i) all reasonable and documented out-of-pocket
fees, costs and expenses incurred by the Administrative Agent, the Collateral
Agent and their Affiliates, including the reasonable fees, charges and
disbursements of one outside counsel and of any necessary special and/or local
counsel for the Administrative Agent and the Collateral Agent collectively
(other than the allocated costs of internal counsel), in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration (other than internal overhead charges) of this Agreement and the
other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) including all costs and expenses of the
Independent Valuation Provider, (ii) all reasonable and documented out-of-pocket
fees, costs and expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket fees, costs and expenses
incurred by the Administrative Agent, the Collateral Agent, the Issuing Bank or
any Lender, including fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including 133 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme139.jpg]
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof and (iv) and all reasonable out-of-pocket costs,
expenses, taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (other than Taxes or Other Taxes which
shall only be indemnified by the Borrower to the extent provided in Section
2.15), including the reasonable and documented fees, charges and disbursements
of any counsel for any Indemnitee (other than the allocated costs of internal
counsel), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby (including any
arrangement entered into with an Independent Valuation Provider), (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit) or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether brought by the
Borrower, any Indemnitee or a third party and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
willful misconduct or gross negligence of such Indemnitee. The Borrower shall
not be liable to any Indemnitee for any special, indirect, consequential or
punitive damages (as opposed to direct or actual damages (other than in respect
of any such damages incurred or paid by an Indemnitee to a third party)) arising
out of, in connection with, or as a result of the Transactions asserted by an
Indemnitee against the Borrower or any other Obligor; provided that the
foregoing limitation shall not be deemed to impair or affect the obligations of
the Borrower under the preceding provisions of this subsection. (c)
Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or the Issuing Bank
under paragraph (a) or (b) of this Section (and without limiting its obligation
to do so), each Lender severally agrees to pay to the Administrative Agent or
the Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such. 134 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme140.jpg]
(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use of unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent caused by the willful misconduct or gross negligence of such
Indemnitee, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. (e) Payments. All amounts due under this Section shall
be payable promptly after written demand therefor. (f) No Fiduciary
Relationship. The Administrative Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower or any of its
Subsidiaries, their stockholders and/or their affiliates. The Borrower, on
behalf of itself and each of its Subsidiaries, agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Lender, on the one
hand, and the Borrower or any of its Subsidiaries, its stockholders or its
Affiliates, on the other. The Borrower and each of its Subsidiaries each
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and its Subsidiaries, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) except as
otherwise provided in any of the Loan Documents, no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower or any of its
Subsidiaries, any of their stockholders or affiliates (irrespective of whether
any Lender has advised, is currently advising or will advise the Borrower or any
of its Subsidiaries, their stockholders or their affiliates on other matters)
and (y) each Lender is acting hereunder solely as principal and not as the agent
or fiduciary of the Borrower or any of its Subsidiaries, their management or
stockholders. The Borrower and each Obligor each acknowledge and agree that it
has consulted legal and financial advisors to the extent it deemed appropriate
and that it is responsible for making its own independent judgment with respect
to such transactions and the process leading thereto. The Borrower and each
Obligor each agree that it will not claim that any Lender has rendered advisory
services hereunder of any nature or respect, or owes a fiduciary duty to the
Borrower or any of its Subsidiaries, in each case, in connection with such
transactions contemplated hereby or the process leading thereto. SECTION 9.04.
Successors and Assigns. (a) Assignments Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that (i)
the Borrower may not assign or otherwise transfer any of its rights or 135
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme141.jpg]
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except in accordance with this Section (and any
attempted assignment or transfer by any Lender which is not in accordance with
this Section shall be treated as provided in the last sentence of Section
9.04(b)(iii)). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement. (b) Assignments by Lenders. (i)
Assignments Generally. Subject to the conditions set forth in clause (ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and LC Exposure at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) of: (A) the Borrower; provided that (i) no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, or,
if an Event of Default has occurred and is continuing, any other assignee, and
(ii) the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received written notice thereof; and
(B) the Administrative Agent and the Issuing Bank; provided that no consent of
the Administrative Agent or the Issuing Bank shall be required for an assignment
by a Lender to a Lender or an Affiliate of a Lender with prior written notice by
such assigning Lender to the Administrative Agent and the Issuing Bank. (ii)
Certain Conditions to Assignments. Assignments shall be subject to the following
additional conditions: (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans and LC Exposure, the amount of the
Commitment or Loans and LC Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing; 136
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme142.jpg]
(B) each partial assignment of Commitments or Loans and LC Exposure shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement in respect of such Commitments and
Loans and LC Exposure; (C) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption in
substantially the form of Exhibit A hereto, together with a processing and
recordation fee of $3,500 (which fee shall not be payable in connection with an
assignment to a Lender or to an Affiliate of a Lender), for which the Borrower
and the Guarantors shall not be obligated (except in the case of an assignment
pursuant to Section 2.18(b)); and (D) the assignee, if it shall not already be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. (iii) Effectiveness of Assignments. Subject to acceptance and
recording thereof pursuant to paragraph (c) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section. (c) Maintenance of Registers by Administrative Agent. The
Administrative Agent, acting solely for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices in New York City a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount and stated interest of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Registers”
and each individually, a “Register”). The entries in the Registers shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Registers pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The
Registers shall be available for inspection by the Borrower, the Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. (d) Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a 137 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme143.jpg]
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. (e) Special
Purposes Vehicles. Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an “SPC”) owned or administered by such Granting Lender, identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
the Borrower, the option to provide all or any part of any Loan that such
Granting Lender would otherwise be obligated to make; provided that (i) nothing
herein shall constitute a commitment to make any Loan by any SPC, (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall, subject to the terms of this Agreement,
make such Loan pursuant to the terms hereof, (iii) the rights of any such SPC
shall be derivative of the rights of the Granting Lender, and such SPC shall be
subject to all of the restrictions upon the Granting Lender herein contained,
and (iv) no SPC shall be entitled to the benefits of Section 2.13 (or any other
increased costs protection provision), 2.14 or 2.15. Each SPC shall be
conclusively presumed to have made arrangements with its Granting Lender for the
exercise of voting and other rights hereunder in a manner which is acceptable to
the SPC, the Administrative Agent, the Lenders and the Borrower, and each of the
Administrative Agent, the Lenders and the Obligors shall be entitled to rely
upon and deal solely with the Granting Lender with respect to Loans made by or
through its SPC. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by the Granting Lender. Each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States or any State thereof, in respect of claims arising out of this
Agreement; provided that the Granting Lender for each SPC hereby agrees to
indemnify, save and hold harmless each other party hereto for any loss, cost,
damage and expense arising out of their inability to institute any such
proceeding against its SPC. In addition, notwithstanding anything to the
contrary contained in this Section, any SPC may (i) without the prior written
consent of the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to its Granting Lender or to any financial institutions providing liquidity
and/or credit facilities to or for the account of such SPC to fund the Loans
made by such SPC or to support the securities (if any) issued by such SPC to
fund such Loans (but nothing contained herein shall be construed in derogation
of the obligation of the Granting Lender to make Loans hereunder); provided that
neither the consent of the SPC or of any such assignee shall be required for
amendments or waivers hereunder except for those amendments or waivers for which
the consent of participants is required under paragraph (f) below, and (ii)
disclose on a confidential basis (in the same manner described in Section
9.13(b)) any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of a surety, guarantee or credit or
liquidity enhancement to such SPC. 138 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme144.jpg]
(f) Participations. Any Lender may sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitments and the Loans and LC Disbursements owing to it);
provided that (i) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (g) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 (subject to the requirements and limitations
therein, including Sections 2.15(f) and (g) (it being understood that the
documentation required under Sections 2.15(f) and (g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant agrees to be subject to the provisions of Section
2.18 as if it were an assignee under paragraph (b) of this Section 9.04. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 2.18 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.16(d) as though it were a Lender hereunder. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts and stated
interest of each Participant’s interest in the Loans or other obligations under
the Loan Documents (each a “Participant Register”); provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in each
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as the Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (g) Limitations on Rights
of Participants. A Participant shall not be entitled to receive any greater
payment under Section 2.13 or 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits 139
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme145.jpg]
of Section 2.15 unless such Participant agrees to comply with Section 2.15(f) as
though it were a Lender (it being understood that that the documentation
required under Section 2.15(f) shall be delivered to the participating Lender).
(h) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto. (i) No Assignments or Participations to the Borrower or Affiliates or
Certain Other Persons. Anything in this Section to the contrary notwithstanding,
no Lender may (i) assign or participate any interest in any Commitment, Loan or
LC Exposure held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender, or (ii) assign any
interest in any Commitment, Loan or LC Exposure held by it hereunder to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person) or to any Person
known by such Lender at the time of such assignment to be a Defaulting Lender, a
Subsidiary of a Defaulting Lender or a Person who, upon consummation of such
assignment would be a Defaulting Lender. SECTION 9.05. Survival. All covenants,
agreements, representations and warranties made by the Borrower herein and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof. SECTION 9.06. Counterparts; Integration;
Effectiveness; Electronic Execution. (a) Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract between and
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective when provided in
Section 4.01, and thereafter shall be binding upon and inure to the benefit of
the 140 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme146.jpg]
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement. (b) Electronic Execution of Assignments. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act. SECTION 9.07. Severability. Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. SECTION 9.08. Right of Setoff. If an Event
of Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Obligor against any of and all the obligations of
any Obligor now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have; provided that in
the event that any Defaulting Lender exercises any such right of setoff, (a) all
amounts so set off will be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders and (b) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application. SECTION 9.09.
Governing Law; Jurisdiction; Etc. (a) Governing Law. This Agreement shall be
construed in accordance with and governed by the law of the State of New York.
(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District 141 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme147.jpg]
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction. (c)
Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. (d)
Service of Process. Each party to this Agreement (i) irrevocably consents to
service of process in the manner provided for notices in Section 9.01 and (ii)
agrees that service as provided in the manner provided for notices in Section
9.01 is sufficient to confer personal jurisdiction over such party in any
proceeding in any court and otherwise constitutes effective and binding service
in every respect. Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by law. SECTION
9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11.
Judgment Currency. This is a loan transaction in which the specification of
Dollars and payment in New York City is of the essence, and Dollars shall be the
currency of account in all events relating to Loans. The payment obligations of
the Borrower under this Agreement shall not be discharged or satisfied by an
amount paid in another currency or in another place, whether pursuant to a
judgment or otherwise, to the extent that the amount so paid on conversion to
Dollars and transfer to New York City under normal banking procedures does not
yield the amount of Dollars in New York City due hereunder. If for the purpose
of obtaining judgment in any court it is necessary to convert a sum due
hereunder into another 142 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme148.jpg]
currency (the “Other Currency”), the rate of exchange that shall be applied
shall be the rate at which in accordance with normal banking procedures the
Administrative Agent could purchase Dollars with the Other Currency on the
Business Day next preceding the day on which such judgment is rendered. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
(in this Section called an “Entitled Person”) shall, notwithstanding the rate of
exchange actually applied in rendering such judgment, be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum adjudged to be due hereunder in the Other Currency such Entitled Person may
in accordance with normal banking procedures purchase and transfer Dollars to
New York City with the amount of the Other Currency so adjudged to be due; and
the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in Dollars, the amount (if any) by which the sum
originally due to such Entitled Person in Dollars hereunder exceeds the amount
of Dollars so purchased and transferred. SECTION 9.12. Headings. Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
SECTION 9.13. Treatment of Certain Information; Confidentiality. (a) Treatment
of Certain Information. The Borrower acknowledges that from time to time
financial advisory, investment banking and other services may be offered or
provided to the Borrower or one or more of its Subsidiaries (in connection with
this Agreement or otherwise) by any Lender or by one or more subsidiaries or
affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. The
Administrative Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lender”), may have economic interests that
conflict with those of the Borrower or any of its Subsidiaries and/or their
Affiliates. (b) Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Bank agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the 143 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme149.jpg]
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, or (iii) any insurer, (g) with the
consent of the Borrower, (h) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Loans and (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the Loans, (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (j) in connection
with the Lenders’ right to grant a security interest pursuant to Section 9.04(h)
to the Federal Reserve Bank or any other central bank, or subject to an
agreement containing provisions substantially the same as those of this Section,
to any other pledgee or assignee pursuant to Section 9.04(h). For purposes of
this Section, “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of its Subsidiaries or
any of their respective businesses (including any Portfolio Investments), other
than any such information that is available to the Administrative Agent, any
Lender or the Issuing Bank on a nonconfidential basis prior to disclosure by the
Borrower or any of its Subsidiaries, provided that, in the case of information
received from the Borrower or any of its Subsidiaries after the Original
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. SECTION 9.14. USA PATRIOT Act. Each
Lender hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with said Act. The Obligors shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Beneficial Ownership Regulation (including, without limitation, delivery to
such Lender of a Beneficial Ownership Certification). SECTION 9.15. Termination.
Promptly upon the Termination Date, the Administrative Agent shall direct the
Collateral Agent to, on behalf of the Administrative Agent, the Collateral Agent
and the Lenders, deliver to Borrower such termination statements and releases
and other documents necessary or appropriate to evidence the termination of this
Agreement, the Loan Documents, and each of the documents securing the
obligations hereunder as the Borrower may reasonably request, all at the sole
cost and expense of the Borrower. 144 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme150.jpg]
SECTION 9.16. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority. SECTION 9.17. Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower. In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder. SECTION 9.18. Amendment and Restatement. On the Restatement Effective
Date, the Existing Credit Agreement shall be amended and restated in its
entirety by this Agreement, and the Existing Credit Agreement shall thereafter
be of no further force and effect, except to evidence (i) the incurrence by the
Borrower of the obligations under the Existing Credit Agreement (whether or not
such obligations are contingent as of the Restatement Effective Date), (ii) the
representations and warranties made by the Borrower prior to the Restatement 145
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme151.jpg]
Effective Date and (iii) any action or omission performed or required to be
performed pursuant to such Existing Credit Agreement prior to the Restatement
Effective Date (including any failure, prior to the Restatement Effective Date,
to comply with the covenants contained in such Existing Credit Agreement). The
amendments and restatements set forth herein shall not cure any breach thereof
or any “Default” or “Event of Default” under and as defined in the Existing
Credit Agreement prior to the Restatement Effective Date. It is the intention of
each of the parties hereto that the Existing Credit Agreement be amended and
restated hereunder so as to preserve the perfection and priority of all Liens
securing the “Secured Obligations” under the Loan Documents and that all
“Secured Obligations” of the Borrower and the Subsidiary Guarantors hereunder
shall continue to be secured by Liens evidenced under the Security Documents,
and that this Agreement does not constitute a novation or termination of the
Indebtedness and obligations existing under the Existing Credit Agreement. The
terms and conditions of this Agreement and the Administrative Agent’s and the
Lenders’ rights and remedies under this Agreement and the other Loan Documents
shall apply to all of the obligations incurred under the Existing Credit
Agreement. This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver, whether or not similar
and, unless specifically amended hereby or by any other Loan Document, each of
the Loan Documents shall continue in full force and effect and, from and after
the Restatement Effective Date, all references to the “Credit Agreement”
contained therein shall be deemed to refer to this Agreement. [Remainder of Page
Intentionally Left Blank] 146 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme152.jpg]




--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme153.jpg]




--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme154.jpg]




--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme155.jpg]




--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme156.jpg]




--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme157.jpg]




--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme158.jpg]




--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme159.jpg]




--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme160.jpg]




--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme161.jpg]




--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme162.jpg]




--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme163.jpg]
Schedule 1.01(a) APPROVED DEALERS AND APPROVED PRICING SERVICES BNP Paribas
Securities Corp. Banc of America Securities LLC Barclays Capital Inc. BMO
Capital Markets BofA Distributors, Inc. BTIG LLC Cantor Fitzgerald & Co.
Citigroup Global Markets Inc. Citicorp Securities Services, Inc. Courtview
Capital Credit Agricole Credit Suisse Securities (USA) LLC Daiwa Capital Markets
America Inc. Deutsche Bank Securities Inc. FBR Capital Markets & Co. Fidelity
Brokerage Services LLC Global Hunter Securities LLC Goldman, Sachs & Co.
Guggenheim Securities LLC HSBC Securities (USA) Inc. Imperial Capital LLC ING
Financial Markets LLC Jeffries & Company, Inc. J.P. Morgan Securities Inc.
Knight Capital Americas LP Lazard Freres & Co. LLC Macquarie Capital USA Inc.
Merrill Lynch Government Securities Inc. Merrill Lynch, Pierce, Fenner & Smith
Incorporated Mitsubishi UFJ Securities USA Inc. Mizuho Securities USA Inc.
Morgan Stanley & Co. Incorporated Morgan Stanley Smith Barney Nomura Securities
International, Inc. RBC Capital Markets RBS Securities Inc. RW Baird Scotia Bank
Sterne Agee UBS Financial Services Inc. UBS Securities LLC Wells Fargo Advisors,
LLC 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme164.jpg]
Wells Fargo Securities, LLC Wells Fargo Investments, LLC APPROVED PRICING
SERVICES Bloomberg FT Interactive Data Corporation International Data
Corporation Loan Pricing Corporation Markit 2 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme165.jpg]
SCHEDULE 1.01(b) COMMITMENTS Lender Commitment Amount ING Capital LLC
$60,000,000 TIAA, FSB $40,000,000 Customers Bank $35,000,000 Texas Capital Bank,
N.A. $35,000,000 Cadence Bank, N.A. $30,000,000 Amegy Bank, a division of Zions
$30,000,000 Bancorporation, N.A. Hitachi Capital America Corp. $20,000,000
LegacyTexas Bank $15,000,000 Dallas Capital Bank $5,000,000 Total $270,000,000



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme166.jpg]
SCHEDULE 1.01(c) [INTENTIONALLY OMITTED] 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme167.jpg]
SCHEDULE 1.01(d) ELIGIBILITY CRITERIA A Portfolio Investment shall not be an
Eligible Portfolio Investment on any date of determination unless it meets all
of the following criteria: 1) (a) If an Investment in Indebtedness other than a
Noteless Assigned Loan (and other than a High Yield Security that is held
through DTC and has been credited to the Custodian Account pursuant to the terms
of the Custody Agreement), such Portfolio Investment is evidenced by an original
promissory note registered in the name of an Obligor, delivered to the Custodian
and credited to the Custodian Account pursuant to the terms of the Custody
Agreement; provided, however, that solely in the case of Portfolio Investments
(other than Noteless Assigned Loans) in which the Collateral Agent has a first
priority perfected security interest pursuant to a valid Uniform Commercial Code
filing, (x) if such Portfolio Investment is owned by such Obligor on the
Original Effective Date, the Borrower shall have up to 45 Business Days
following the Original Effective Date to deliver such original promissory note
with respect to such Portfolio Investment to the Custodian, and (y) (1) if such
Portfolio Investment is acquired by the Obligor after the Original Effective
Date, the Borrower shall have up to 10 Business Days following the acquisition
of such Portfolio Investment to deliver an original promissory note with respect
to such Portfolio Investment to the Custodian or the Collateral Agent and (2) as
a result of the syndication, sale, transfer, assignment or exchange of a portion
of a Portfolio Investment the Borrower shall have up to 20 Business Days to
return, transfer, assign or exchange any promissory note with respect to such
Portfolio Investment and deliver new or additional promissory notes to the
Document Custodian or the Collateral Agent as required above (each note referred
to in clause (x) or (y) during the time when it is not in the possession of the
Document Custodian or the Collateral Agent, an “Undelivered Note”) (it being
understood that during the time periods in clauses (x) and (y) above only the
portion of such Portfolio Investment that has not been syndicated, sold,
transferred, assigned or exchanged shall satisfy the criteria specified in this
paragraph 1(a)); provided, further that (i) any portion of the Borrowing Base
that consists of an Eligible Portfolio Investment that is an Undelivered Note
shall be identified as such in any Borrowing Base Certificate and (ii) with
respect to Undelivered Notes under clause (y) above, at no time may the
aggregate amount of Undelivered Notes included in the Borrowing Base constitute
more than 10% of the Portfolio Investments included in the Borrowing Base; (b)
If a debt investment is a Noteless Assigned Loan, the Custodian shall have
received and credited to the Custodian Account pursuant to the terms of the
Custody Agreement an original of each transfer document or instrument relating
to such Noteless Assigned Loan evidencing the assignment of such Noteless
Assigned Loan from any prior third party owner thereof directly to the
applicable Obligor (together with the consent of each party required under the
applicable loan documentation); provided that, any portion of the Borrowing Base
that consists of an Eligible Portfolio Investment that is a Noteless Assigned
Loan shall be identified as such in any Borrowing Base Certificate; and
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme168.jpg]
(c) If any Investment in Indebtedness, (x) the Custodian shall have received
originals or copies of each of the following, to the extent applicable, any
related loan agreement, credit agreement, note purchase agreement, security
agreement (if separate from any mortgage), sale and servicing agreement,
acquisition agreement pursuant to which such Investment was acquired,
subordination agreement, intercreditor agreement or similar instruments,
guarantee, assumption or substitution agreement or similar material operative
document, in each case together with any amendment or modification thereto; and
(y) all documentation evidencing or otherwise relating to such Portfolio
Investment has been duly authorized and executed, is in full force and effect
and is the legal, binding and enforceable obligation of the parties thereto and
has been delivered to the Custodian; 2) (d) If any Affiliate of the Borrower
holds a Portfolio Investment in the same issuer and such investment is evidenced
by a promissory note, the Borrower shall hold a separate promissory note
registered in the name of the Borrower representing its interests in such
issuer; 3) Such Portfolio Investment, whether originated directly or purchased,
was underwritten and closed or acquired in all material respects in accordance
with the Investment Policies (as amended by Permitted Policy Amendments); 4) If
the issuer of such Portfolio Investment is a “Debtor” (as defined in the
definition of “DIP Loan”) and such Portfolio Investment is a Bank Loan, such
Portfolio Investment meets the other criteria set forth in the definition of
“DIP Loan”; 5) Such Portfolio Investment is Transferable (as defined below); 6)
Other than with respect to LTV Transactions, the underlying issuer of such
Portfolio Investment shall have a trailing 12-month EBITDA of at least
$1,000,000 as calculated by the Borrower in a commercially reasonable manner; 7)
Such Portfolio Investment is not a Defaulted Obligation or a Restructured
Investment; 8) Any Portfolio Company of such Portfolio Investment with trailing
24-month EBITDA of less than $20,000,000 as calculated by the Borrower in a
commercially reasonable manner satisfies at least one of the following two
conditions at all times: (i) a total leverage ratio (based on trailing 12-month
EBITDA) as calculated by the Borrower in a commercially reasonable manner of
less than 4.5x, or (ii) a loan (through the Borrower or Obligor’s exposure) to
enterprise value ratio of not more than 65%, where enterprise value shall be the
value determined by the Approved Third-Party Appraiser in its most recent
valuation report provided in connection with such Portfolio Investment (except
that, prior to the delivery of the first valuation report of the Approved
Third-Party Appraiser to be delivered after the Borrower's acquisition of such
Portfolio Investment, if such Portfolio Investment is acquired by the Borrower
in connection with or at the time of an applicable transaction involving the
equity of the Portfolio Company, the enterprise value of such Portfolio Company
may be imputed from such transaction by the Borrower in a commercially
reasonable manner); 9) Such Portfolio Investment does not represent an
investment in any Portfolio Company in which the Borrower or any of its
Affiliates, or any entities advised by any of the foregoing, holds any
Investment other than an Investment that is in the same class or classes as such
Portfolio Investment (and, in the case of multiple classes, such Investment
shall represent a ratable strip of each class) and is (a) made in accordance
with the requirements of an effective SEC exemptive order allowing such
co-investment or joint follow-on investment or (b) made in compliance with the
Massachusetts Mutual Life Insurance Co., SEC No Action Letter (pub. Avail. June
7, 2000), other interpretive guidance issued by the SEC or the Investment
Company Act. 2 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme169.jpg]
10) Such Portfolio Investment does not represent an investment in any SBIC
Subsidiary, investment fund, Structured Finance Obligation, Third Party Finance
Companies, or similar off balance sheet financing vehicle, or any joint venture
or other Person that is in the principal business of making debt or equity
investments primarily in other unaffiliated Persons; 11) (x) Such Portfolio
Investment is owned by the Borrower or any Obligor, free and clear of any liens
and Collateral Agent holds a first priority, perfected security interest in the
Portfolio Investment (subject to no other Lien other than any Eligible Liens),
(y) the Collateral Agent or the Custodian as bailee on behalf of the Collateral
Agent is holding all documents evidencing or otherwise relating to such
Portfolio Investment (which may be copies, except as required in paragraph
(1)(a) above) and (z) the other steps to ensure that the Collateral Agent has
“control” or other customary protection of the relevant Portfolio Investment set
forth in Section 5.08 and in the Guarantee and Security Agreement have been
taken; 12) Such Portfolio Investment and related documents are in compliance, in
all material respects, with applicable laws rules and regulations (including
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy, OFAC and
USA PATRIOT Act); 13) Such Portfolio Investment is denominated and payable only
in Dollars or an Approved Foreign Currency and the issuer of such Portfolio
Investment is organized under the laws of the United States or any state or
commonwealth thereof or any Permitted Foreign Jurisdiction or province thereof,
is domiciled in the United States or any Permitted Foreign Jurisdiction, and its
principal operations and any property or other assets of the issuer thereunder
pledged as collateral are primarily located in the United States or any
Permitted Foreign Jurisdiction, and the only place of payment of such loans is
the United States or any Permitted Foreign Jurisdiction; provided that no credit
shall be given to the Borrowing Base if any obligor does not qualify for zero
withholding for loans to Permitted Foreign Jurisdiction borrowers; 14) Such
Portfolio Investment, if a debt investment, bears interest which is due and
payable no less frequently than semi-annually and provides for a fixed amount of
principal payable on a scheduled payment date and or at maturity, and does not
have a final maturity greater than 10 years; 15) Such Portfolio Investment, if a
debt investment, includes a contractual provision requiring all payments to be
made without set off, defense or counterclaim, and does not include a
contractual provision granting rights of rescission, set off, counterclaim or
defense in favor of the obligor in respect of such Portfolio Investment, and no
material dispute has been asserted with respect to such Portfolio Investment;
16) Such Portfolio Investment is not (x) secured primarily by a mortgage, deed
of trust or similar lien on real estate, or (y) issued by a Person whose primary
asset is real estate, or whose value is otherwise primarily derived from real
estate; 17) Such Portfolio Investment does not represent a consumer obligation
(including a mortgage loan, auto loan, credit card loan or personal loan); 18)
No payment in respect of such Portfolio Investment, if a debt investment, is
subject to withholding in respect to taxes of any nature, unless the issuer is
required to make customary and market-based gross-up payments on an after tax
basis for the full amount of such tax; 19) Such Portfolio Investment is not a
derivative instrument; 20) The issuer of such Portfolio Investment (or an agent
on its behalf) is required to make payments directly into an account of the
Borrower or any Obligor over which the Collateral Agent has “control” and no
other person’s assets are commingled in such account; 21) No Person acting as
administrative agent, collateral agent or in a similar capacity shall be an
Affiliate of the Borrower unless such person is an Obligor; 3
25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme170.jpg]
22) In the case of any Existing Affiliate Investment, neither such investment
nor any investment in the same issuer held by the Borrower or any of its
Affiliates, or any entities advised by any of the foregoing, has been, or will
be, increased, amended, modified or otherwise restructured after the Original
Effective Date, except for any follow-on Investment made after the Original
Effective Date in the same Portfolio Company that has been made (i) for the
purpose of facilitating the growth of such issuer and not to avert a default
under any existing investment, (ii) on substantially similar terms as the
existing investment of the same investor, (iii) in compliance with laws, rules
and regulations (including laws, rules and regulations applicable to business
development companies), and (iv) in a manner that would not be adverse to any
existing Eligible Portfolio Investment in such Portfolio Company; 23) If such
Portfolio Investment is a Bank Loan and the issuer of such Portfolio Investment
has issued a Permitted Prior Working Capital Lien, the Borrower has delivered to
the Administrative Agent a written valuation report of an Approved Third-Party
Appraiser determining the enterprise value of such issuer to be used for
purposes of the conditions outlined in clause (iii) of the definition of
“Permitted Prior Working Capital Lien” (except that, prior to the delivery of
the first valuation report of the Approved Third-Party Appraiser to be delivered
after the Borrower’s acquisition of such Portfolio Investment, the enterprise
value of such issuer of such Portfolio Investment shall be calculated by the
Borrower in a commercially reasonable manner); 24) If such Portfolio Investment
is in MRI, such Portfolio Investment is an Eligible Portfolio Investment and it
satisfies at all times: (i) a total leverage ratio (based on trailing 12-month
EBITDA) as calculated by the Borrower in a commercially reasonable manner of not
greater than 1.00 to 1.00, (ii) the aggregate payments made in cash by MRI to
the Borrower in the form of dividends (other than any dividends on account of
taxes, indemnification or expense reimbursement) and management fees (and
excluding reimbursement of any fees, costs or expenses) shall not be less than
$1,500,000 per year and (iii) the Borrower owns, directly, not less than 98% of
each class and each series of the Equity Interests of MRI; and 25) Such
Portfolio Investment is not a participation or similar interest, and is not an
investment in which any Obligor has sold, issued or granted a participation or
similar interest. For purposes of paragraph (4) above, “Transferable” means, in
the case of any Portfolio Investment, both that: (i) the applicable Obligor may
create a security interest in or pledge all of its rights under and interest in
such Portfolio Investment to secure its obligations under this Agreement or any
other Loan Document, and that such pledge or security interest may be enforced
in any manner permitted under applicable law; and (ii) such Portfolio Investment
(and all documents related thereto) contains no provision that directly or
indirectly restricts the assignment of such Obligor’s, or any assignee of
Obligor’s, rights under such Portfolio Investment (including any requirement
that the Borrower maintain a minimum ownership percentage of such Portfolio
Investment); provided that, such Portfolio Investment may contain the following
restrictions on customary and market based terms: (a) restrictions pursuant to
which assignments may be subject to the consent of the obligor or Portfolio
Company or agent under the Portfolio Investment so long as the applicable
provision also provides that such consent may not be unreasonably withheld, (b)
restrictions on transfer to parties that are not ‘eligible assignees’ within the
customary and market based meaning of the term, and (c) restrictions on transfer
to the applicable obligor or issuer under the Portfolio Investment or its equity
holders or financial sponsor entities. 4 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme171.jpg]
SCHEDULE 1.01(e) INDUSTRY CLASSIFICATION GROUPS 1) Aerospace & Defense 2)
Automotive 3) Banking 4) Beverage, Food, & Tobacco 5) Capital Equipment 6)
Chemicals, Plastics, & Rubber 7) Construction & Building 8) Consumer Goods:
Durable 9) Consumer Goods: Non-Durable 10) Containers, Packaging, & Glass 11)
Energy: Electricity 12) Energy: Oil & Gas 13) Environmental Industries 14) FIRE
Finance 15) FIRE Insurance 16) FIRE Real Estate 17) Forest Products & Paper 18)
Healthcare Equipment 19) Healthcare Services 20) High Tech Industries 21) Hotel,
Gaming, & Leisure 22) Media: Advertising, Printing & Publishing 23) Media:
Broadcasting & Subscription 24) Media: Digital Media 25) Media: Diversified &
Production 26) Metals & Mining 27) Pharmaceuticals 28) Retail 29) Services:
Business 30) Services: Consumer 31) Software 32) Sovereign & Public Finance 33)
Telecommunications 34) Transportation: Cargo 35) Transportation: Consumer 36)
Utilities: Electric 37) Utilities: Oil & Gas 38) Utilities: Water 39) Wholesale
5 25272637.12.BUSINESS



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme172.jpg]
SCHEDULE 3.08 Unfunded Pension Liabilities None.



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme173.jpg]
SCHEDULE 3.11(a) Material Agreements Indenture dated as of October 23, 2017, as
supplemented as of December 15, 2017, between the Borrower and U.S. Bank,
National Association. 2022 Notes as defined in the Credit Agreement. All “Loan
Documents” as defined in the Credit Agreement.



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme174.jpg]
SCHEDULE 3.11(b) Liens None.



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme175.jpg]
SCHEDULE 3.12(a) Subsidiaries Subsidiary Jurisdiction of % of Equity Certificate
No. Incorporation and Type Interest owned by (if any) of Organization Borrower
Capital Southwest Nevada corporation 100% 1 Management Corporation Capital
Southwest Equity Delaware corporation 100% R-1 Investments, Inc.



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme176.jpg]
SCHEDULE 3.12(b) Investments None.



--------------------------------------------------------------------------------



 
[arrevolvingcreditagreeme177.jpg]
SCHEDULE 6.08 Certain Affiliate Transactions None.



--------------------------------------------------------------------------------



 